Exhibit 10.1

 

CONFIDENTIAL

Execution Version

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

 

LICENSE AGREEMENT

 

 

by and between

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

and

 

 

ARDEA BIOSCIENCES, INC.

 

 

April 26, 2016

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

TABLE OF CONTENTS

 

1.

DEFINITIONS

1

 

 

 

 

2.

LICENSE GRANT AND OTHER GRANTS OF RIGHTS

14

 

 

 

 

 

2.1.

License to Ironwood

14

 

 

 

 

 

2.2.

License to AstraZeneca

15

 

 

 

 

 

2.3.

Joint Technology and Development Data

15

 

 

 

 

 

2.4.

Rights of Reference

15

 

 

 

 

 

2.5.

Use of Contractors

16

 

 

 

 

 

2.6.

Sublicensing

17

 

 

 

 

 

2.7.

Technology Transfer

17

 

 

 

 

 

2.8.

Rights to Verinurad Products

18

 

 

 

 

 

2.9.

[**] Restriction

19

 

 

 

 

 

2.10.

Section 365(n)

19

 

 

 

 

 

2.11.

No Other Rights

20

 

 

 

 

3.

DEVELOPMENT

20

 

 

 

 

 

3.1.

Responsibility

20

 

 

 

 

 

3.2.

Zurampic Product

20

 

 

 

 

 

3.3.

Allopurinol Combination Product Development

23

 

 

 

 

 

3.4.

Amendments to Development Plans and Development Budgets

23

 

 

 

 

 

3.5.

Development Expenses

24

 

 

 

 

 

3.6.

Reports of Development Activities

24

 

 

 

 

 

3.7.

Additional Development Activities

24

 

 

 

 

4.

REGULATORY MATTERS

24

 

 

 

 

 

4.1.

Ownership of Regulatory Submissions and Regulatory Approvals

24

 

 

 

 

 

4.2.

Regulatory Responsibility

24

 

 

 

 

 

4.3.

Clinical Trial Responsibilities

26

 

 

 

 

 

4.4.

Global Safety Database

27

 

 

 

 

5.

ANCILLARY AGREEMENTS

27

 

 

 

 

 

5.1.

Clinical Supply Agreement

27

 

 

 

 

 

5.2.

Pharmacovigilance Agreement

27

 

 

 

 

6.

COMMERCIALIZATION; ADDITIONAL COVENANTS AND RESPONSIBILITIES

28

 

i

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

 

6.1.

Commercialization

28

 

 

 

 

 

6.2.

Executive Meetings

28

 

 

 

 

 

6.3.

Publication

29

 

 

 

 

 

6.4.

Clinical Study Results

29

 

 

 

 

 

6.5.

Product Promotional Materials

29

 

 

 

 

 

6.6.

Financial Statements Required by Rule 3-05 of Regulation S-X

29

 

 

 

 

 

6.7.

[**] Agreements

29

 

 

 

 

7.

CONSIDERATION

30

 

 

 

 

 

7.1.

Upfront Payment

30

 

 

 

 

 

7.2.

Milestones

30

 

 

 

 

 

7.3.

Royalties; Adjustment

31

 

 

 

 

 

7.4.

Development Expenses

32

 

 

 

 

 

7.5.

Expense Limitations

35

 

 

 

 

 

7.6.

Records and Audits

36

 

 

 

 

 

7.7.

Taxes and Withholding

37

 

 

 

 

 

7.8.

Currency

38

 

 

 

 

 

7.9.

Method of Payments

38

 

 

 

 

 

7.10.

Confidentiality

38

 

 

 

 

 

7.11.

Reconciliation

39

 

 

 

 

 

7.12.

Interest

39

 

 

 

 

8.

COVENANTS

39

 

 

 

 

 

8.1.

Confidentiality

39

 

 

 

 

 

8.2.

Compliance with Law

43

 

 

 

 

 

8.3.

Business Ethics

43

 

 

 

 

 

8.4.

Export Restrictions

44

 

 

 

 

9.

REPRESENTATIONS AND WARRANTIES

45

 

 

 

 

 

9.1.

Representations and Warranties of Each Party

45

 

 

 

 

 

9.2.

Additional Representations, Warranties and Covenants of AstraZeneca

45

 

 

 

 

 

9.3.

Additional Representations and Warranties of Ironwood

48

 

 

 

 

 

9.4.

Representation by Legal Counsel

49

 

 

 

 

 

9.5.

No Inconsistent Agreements

49

 

 

 

 

 

9.6.

Disclaimer

49

 

ii

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

10.

INTELLECTUAL PROPERTY

49

 

 

 

 

 

10.1.

Disclosure

49

 

 

 

 

 

10.2.

Ownership

49

 

 

 

 

 

10.3.

Intellectual Property Working Group

50

 

 

 

 

 

10.4.

Prosecution and Maintenance of Patent Rights

51

 

 

 

 

 

10.5.

Trademarks and Domain Names

53

 

 

 

 

 

10.6.

Enforcement and Defense of Technology Rights

58

 

 

 

 

 

10.7.

Third Party Claims

60

 

 

 

 

 

10.8.

Third Party Licenses

62

 

 

 

 

 

10.9.

Patent Marking

63

 

 

 

 

 

10.10.

Patent Certifications

63

 

 

 

 

 

10.11.

Privileged Communications

63

 

 

 

 

11.

TERM AND TERMINATION

64

 

 

 

 

 

11.1.

Term

64

 

 

 

 

 

11.2.

Termination for Cause

64

 

 

 

 

 

11.3.

Termination for Convenience

65

 

 

 

 

 

11.4.

Termination for Failure of the Occurrence of the Effective Date

65

 

 

 

 

 

11.5.

Competing Product

65

 

 

 

 

 

11.6.

Effects of Termination and Expiration

66

 

 

 

 

 

11.7.

Survival of Certain Obligations

67

 

 

 

 

12.

PRODUCT LIABILITY, INDEMNIFICATION, AND INSURANCE

68

 

 

 

 

 

12.1.

Indemnification by AstraZeneca

68

 

 

 

 

 

12.2.

Indemnification by Ironwood

69

 

 

 

 

 

12.3.

Procedure

70

 

 

 

 

 

12.4.

Insurance

70

 

 

 

 

 

12.5.

Liability Limitations

70

 

 

 

 

13.

GUARANTEE

71

 

 

 

 

14.

MISCELLANEOUS

71

 

 

 

 

 

14.1.

Governing Law; Jurisdiction; Dispute Resolution

71

 

 

 

 

 

14.2.

Force Majeure

73

 

 

 

 

 

14.3.

HSR Filings

73

 

 

 

 

 

14.4.

Additional Approvals

74

 

iii

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

 

14.5.

Waiver and Non-Exclusion of Remedies

74

 

 

 

 

 

14.6.

Notices

74

 

 

 

 

 

14.7.

Entire Agreement

76

 

 

 

 

 

14.8.

Effectiveness

76

 

 

 

 

 

14.9.

Language

76

 

 

 

 

 

14.10.

Amendment

76

 

 

 

 

 

14.11.

Assignment

76

 

 

 

 

 

14.12.

No Benefit to Others

77

 

 

 

 

 

14.13.

Counterparts

77

 

 

 

 

 

14.14.

Severability

77

 

 

 

 

 

14.15.

Further Assurance

77

 

 

 

 

 

14.16.

Publicity

77

 

 

 

 

 

14.17.

Certain Conventions

77

 

 

 

 

 

14.18.

Relationship of the Parties

78

 

iv

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

EXHIBITS

 

 

Exhibit A

Zurampic Development Plan

Exhibit B

Allopurinol Combination Product Development Plan

Exhibit C-1

Ironwood Press Release

Exhibit C-2

AstraZeneca Press Release

 

 

Schedules

 

 

Schedule 1.93

Licensed Compound

Schedule 1.137

[**] High Level Results

Schedule 1.151

[**] Interim High Level Results

Schedule 1.157

Verinurad

Schedule 3.7

Additional Development Activities

Schedule 5.1

Clinical Supply Agreement Exceptions

Schedule 6.1.2

Commercialization Plan

Schedule 9.2(a)

AstraZeneca Patent Rights

Schedule 10.5.1

Product Domain Names for the Zurampic Product and ZURAMPIC® Marks

Schedule 10.5.2

Possible Trademarks and Domain Names for Allopurinol Combination Product

 

v

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”) is entered into on this 26th day of
April, 2016 (the “Execution Date”), by and among Ironwood Pharmaceuticals, Inc.,
a corporation organized under the laws of Delaware (“Ironwood”), Ardea
Biosciences, Inc., a corporation organized under the laws of Delaware
(“AstraZeneca”), and solely with respect to Section 13.1, Zeneca Inc., a
corporation organized under the laws of Delaware.  Ironwood and AstraZeneca may
be referred to in this Agreement individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

A.            AstraZeneca and/or its Affiliates are engaged in the development
and manufacture of the Zurampic Product and the Allopurinol Combination Product.

 

B.            Ironwood is engaged in the research, development, manufacture and
commercialization of human pharmaceutical products.

 

C.            AstraZeneca desires to grant to Ironwood and Ironwood desires to
receive an exclusive license to develop and manufacture the Products throughout
the world for marketing and distribution in the Territory and to market and
develop the Products in the Territory, in each case on the terms and conditions
set forth in this Agreement.

 

D.            AstraZeneca desires to grant to Ironwood, and Ironwood desires to
receive, an exclusive right of first negotiation and right of last refusal for
an exclusive license agreement with respect to the Verinurad Products in the
Verinurad Field in the Territory on the terms and conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

For purposes of this Agreement, the following terms, when used in this
Agreement, have the meanings assigned to them in this Article 1.

 

1.1          “[**]” is defined in Section 1.93.

 

1.2          “Accounting Standards” means GAAP, International Financial
Reporting Standards or such other similar national standards as a Party,
Affiliate or its or their Sublicensee adopts, in each case, consistently
applied.

 

1.3          “Additional Development Activities” is defined in Section 3.7.

 

1

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.4          “Additional Voluntary PMR Expenses” is defined in Section 3.4.

 

1.5          “Affiliate” means, with respect to a Person, any Person that
controls, is controlled by, or is under common control with such first Person,
including, with respect to AstraZeneca, AstraZeneca UK Limited and AstraZeneca
AB. For purposes of this definition only, “control” means (a) to possess,
directly or indirectly, the power to direct the management or policies of a
Person, whether through ownership of voting securities or by contract relating
to voting rights or corporate governance, or (b) to own, directly or indirectly,
more than 50% of the outstanding voting securities or other ownership interests
of such Person.

 

1.6          “Agreement” is defined in the Introduction.

 

1.7          “Allopurinol Combination Product” means the [**].

 

1.8          “Allopurinol Combination Product Development Budget” is defined in
Section 3.3.1.

 

1.9          “Allopurinol Combination Product Development Plan” is defined in
Section 3.3.1.

 

1.10        “Ancillary Agreements” means the Commercial Supply Agreement, the
Clinical Supply Agreement, the Pharmacovigilance Agreement and the Transitional
Services Agreement and any other agreement entered into after the Execution Date
between the Parties or their respective Affiliates, which agreement is
designated in writing as an “Ancillary Agreement” under this Agreement.

 

1.11        “Anti-Corruption Laws” is defined in Section 8.3.1.

 

1.12        “Applicable Law” means all applicable statutes, ordinances,
regulations, rules, or orders of any kind whatsoever of any governmental
authority or Regulatory Authority in the Territory or otherwise having
jurisdiction over any portion of the Parties’ activities under this Agreement,
as amended from time to time.

 

1.13        “Arbitrators” is defined in Section 14.1.3(a).

 

1.14        “AstraZeneca” is defined in the Introduction.

 

1.15        “AstraZeneca House Marks” means AstraZeneca’s and its Affiliates’
trade names, corporate names and corporate logos and any Trademark that consists
of or incorporates any of the foregoing.

 

1.16        “AstraZeneca Indemnified Party” is defined in Section 12.2.

 

1.17        “AstraZeneca Know-How” means [**].  The AstraZeneca Know-How defined
in clause (a) of this Section 1.17 shall not include any [**].

 

2

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.18        “AstraZeneca Patent Rights” means [**].  For clarity, AstraZeneca
Patent Rights include any Collaboration Patent Rights included in the
AstraZeneca Patent Rights but do not include any Joint Patent Rights or Ironwood
Collaboration Patent Rights.

 

1.19        “AstraZeneca Technology” means AstraZeneca’s and its Affiliates’
interest in (a) the AstraZeneca Know-How and (b) the AstraZeneca Patent Rights.

 

1.20        “AstraZeneca TSA Know-How” means Know-How that is [**].

 

1.21        “AstraZeneca TSA Patent Rights” means any Patent Rights [**].

 

1.22        “Audited Party” is defined in Section 7.6.2.

 

1.23        “Auditing Party” is defined in Section 7.6.2.

 

1.24        “Authorized Recipients” is defined in Section 8.1.1.

 

1.25        “Authorized Representatives” is defined in Section 8.3.2.

 

1.26        “Bankruptcy” is defined in Section 11.2.3.

 

1.27        “Business Day” means a day other than Saturday or Sunday on which
banking institutions in both New York, New York and London, England are open for
business.

 

1.28        “Calendar Quarter” means each of the three consecutive month periods
ending on March 31, June 30, September 30, and December 31.

 

1.29        “C.F.R” means the Code of Federal Regulations, as may be amended
from time to time.

 

1.30        “Change of Control” means, with respect to a Person, any of the
following: (a) the sale or disposition of all or substantially all of the assets
of such Person to a Third Party, (b) the acquisition by a Third Party, directly
or indirectly, other than an employee benefit plan (or related trust) sponsored
or maintained by such Person or any of its Affiliates, of more than fifty
percent (50%) of such Person’s outstanding shares of voting capital stock or
similar equity (e.g., capital stock entitled to vote generally for the election
of directors), (c) the appointment or election to the board of directors or
other governing board of such Person of members constituting a majority of such
board who were not appointed, approved or recommended for election by the board
as constituted immediately prior to the appointment or election of such
majority, (d) the merger or consolidation of such Person with or into another
corporation or entity, or (e) a liquidation or dissolution of such Person or any
direct or indirect parent of such Person, excluding, in the case of (b) or
(d) above, an acquisition or a merger or consolidation of a Person in which
holders of shares of such Person’s voting capital stock or similar equity
immediately prior to the acquisition, merger or consolidation have more than
fifty percent (50%) of the ownership of voting capital stock or similar equity
of the acquiring Third Party or the surviving corporation or entity in such
merger or consolidation, as the case may be, immediately after the merger or
consolidation.  Notwithstanding the foregoing, a Change of Control

 

3

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

will not be deemed to occur on account of a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the corporate
domicile or legal form of such Person.

 

1.31        “Claim” is defined in Section 14.1.3(a).

 

1.32        “Clinical Supply Agreement” is defined in Section 5.1.

 

1.33        “Clinical Trial Material” means the Licensed Compound or any
Existing Product in finished dosage form (or in such other form as determined in
accordance with the Clinical Supply Agreement) that is used in clinical trials,
but not for commercial sale.

 

1.34        “Collaboration Development Data” means any (a) pharmacology,
toxicology and other biological data included in the Collaboration Technology
that was created to support a Regulatory Submission in the Territory and
(b) clinical data included in the Collaboration Technology, including any data
from any trial detailed in a Development Plan.  For clarity, Product Development
Data does not include the Collaboration Development Data.

 

1.35        “Collaboration Know-How” means Know-How that is invented, conceived,
or developed by or on behalf of either Party’s or both Parties’ (or their
Affiliates’) employees or Third Parties acting on such Party’s or Parties’ (or
their Affiliates’) behalf, in each case in the course of such Party’s or
Parties’ (or their Affiliates’) performance of activities under a Development
Plan.  Collaboration Know-How shall not include Development Data.

 

1.36        “Collaboration Patent Rights” means Patent Rights claiming
Collaboration Know-How.

 

1.37        “Collaboration Technology” means Collaboration Know-How and
Collaboration Patent Rights, and all other intellectual property rights in any
of the foregoing.

 

1.38        “Combination Domain Name” is defined in Section 10.5.2.

 

1.39        “Combination Product” means a Product that contains a Licensed
Compound in combination with one or more other products or active ingredients
and the manufacture, use or sale of such other products or active ingredients
are not Covered by a Patent Right Controlled by AstraZeneca.

 

1.40        “Combination Trademark” is defined in Section 10.5.2.

 

1.41        “Commercial Supply Agreement” means the Commercial Supply Agreement
by and between AstraZeneca Pharmaceuticals LP and Ironwood executed as of even
date herewith.

 

1.42        “Commercial Supply Price” will have the same meaning set forth in
the Commercial Supply Agreement as “Supply Price.”

 

4

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.43        “Commercialization” means any and all activities of importing,
marketing, promoting, distributing, offering for sale, or selling a Product in
the Territory, including for example pre-First Commercial Sale market
development activities conducted in anticipation of Regulatory Approval of a
Product, seeking pricing reimbursement approvals for Product, if applicable,
preparing advertising and promotional materials and sales force training. 
Commercialization does not include Development or Manufacturing. When used as a
verb, “Commercialize” means to engage in Commercialization.

 

1.44        “[**]” means, [**].

 

1.45        “Competing Product” means any pharmaceutical product, other than a
Product, that is [**]

 

1.46        “Confidential Information” means, subject to Sections 8.1.2 and
8.1.3, any and all data, results, Know-How (including the Ironwood Know-How and
AstraZeneca Know-How) and business information, whether oral or in writing or in
any other form, disclosed before, on or after the date of this Agreement by one
Party to the other Party under this Agreement or any Ancillary Agreement or
prior to the Effective Date.  For the avoidance of doubt, information disclosed
pursuant to Section 3.6 by one Party to the other Party regarding Product
Development Activities shall be considered the Confidential Information of the
disclosing Party.

 

1.47        “Control” or “Controlled” means, with respect to any intellectual
property right or Know-How of a Party or any of its Affiliates or, as
applicable, Future Acquirer, that the Party or its Affiliates or, as applicable,
a Future Acquirer (a) owns, has an interest in, or, other than pursuant to this
Agreement, has a license to such intellectual property right or Know-How and
(b) has the ability to grant access, a license or a sublicense to such
intellectual property right or Know-How to the other Party as provided in this
Agreement without violating an agreement with or other rights of any Third
Party, provided, however, that any intellectual property right or Know-How
Controlled by a Future Acquirer of a Party will not be treated as “Controlled”
by such Party for purposes of this Agreement except to the extent that such
intellectual property right or Know-How is (i) developed, acquired or otherwise
Controlled by such Future Acquirer of such Party prior to the time such Future
Acquirer qualifies as such, pursuant to or in connection with a license or other
agreement with such Party, whether owned by such Party or such Future Acquirer
(for purposes of this definition, such intellectual property rights and
Know-How, the “Related IP”) as of the effective date of the applicable Change of
Control of the relevant Party, (ii) developed or acquired by such Future
Acquirer following such Change of Control with the use of the such Party’s
Know-How or any Related IP or (iii) used in the development, manufacture or
commercialization of a Licensed Compound or Product after the effective date of
the applicable Change of Control of such Party by the Future Acquirer.

 

1.48        “Core PMR Expenses” is defined in Section 7.4.1(d).

 

1.49        “Cover”, “Covering” or “Covered” means, with respect to any Patent
Right, that the manufacture, use, offer for sale, sale or import of any article
or composition of matter,

 

5

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

or the practice of any process or method, infringes at least one (1) Valid Claim
of such Patent Right (or, in the case of a Valid Claim that has not yet issued,
would infringe such Valid Claim if it were to issue without modification).

 

1.50        “Database Costs” is defined in Section 4.4.2.

 

1.51        “Development” means all activities performed by or on behalf of
AstraZeneca in the performance of a Development Plan. Development will not
include Manufacturing or Commercialization. When used as a verb, “Develop” means
to engage in Development.

 

1.52        “Development Budget” means the Zurampic Development Budget or the
Allopurinol Combination Product Development Budget.

 

1.53        “Development Data” means Collaboration Development Data and Product
Development Data.

 

1.54        “Development Expense” means, subject to Section 7.4.2, with respect
to the [**] in accordance with Section 7.5 and [**].

 

1.55        “Development Plan” is defined in Section 3.4.

 

1.56        “Development Termination Event” is defined in Section 3.2.2(b).

 

1.57        “[**]” means the [**].

 

1.58        “Disclosing Party” is defined in Section 8.1.1.

 

1.59        “Effective Date” means the later of (a) the date on which the
Parties confirm in writing, pursuant to Section 14.3, that no HSR Filing is
required or (b) if an HSR Filing is required, the date on which all applicable
waiting periods under the HSR Act with respect to the transactions contemplated
under this Agreement have expired or have been terminated.

 

1.60        “Execution Date” is defined in the Introduction.

 

1.61        “Existing Products” means the Zurampic Product and the Allopurinol
Combination Product.

 

1.62        “Field” means [**].

 

1.63        “First Commercial Sale” means, with respect to a Product, the first
sale of such Product under this Agreement for use in the Field to a Third Party
in the Territory, after the NDA for such Product has been approved for use in
the Field by the competent Regulatory Authorities.

 

1.64        “First Phase IIb Clinical Trial” is defined in Section 2.8.2.

 

1.65        “Force Majeure” is defined in Section 14.2.

 

6

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.66        “FTE Rate” means the amount to be paid [**].  The FTE Rate will be
[**].  The FTE Rate for a full-time equivalent for a Calendar Quarter shall
equal [**] of the foregoing annual rate.

 

1.67        “[**]” is defined in Section 2.8.10.

 

1.68        “Future Acquirer” means the Third Party to any Change of Control
transaction and such Third Party’s Affiliates immediately prior to the Change of
Control.

 

1.69        “GAAP” means United States generally accepted accounting principles,
as in effect from time to time.

 

1.70        “Generic Equivalent” means, with respect to a Product, any
pharmaceutical product that [**].

 

1.71        “Good Clinical Practice” or “GCP” means the standards of good
clinical practice as are required by governmental agencies in countries in which
the Products are intended to be sold under this Agreement.

 

1.72        “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.

 

1.73        “HSR Filing” is defined in Section 14.3.

 

1.74        “ICC” is defined in Section 14.1.3(a).

 

1.75        “Indemnified Party” is defined in Section 12.3.

 

1.76        “Indemnifying Party” is defined in Section 12.3.

 

1.77        “Indirect Taxes” means VAT, sales taxes, consumption taxes and other
similar taxes required by law to be disclosed on a Tax Invoice.

 

1.78        “Infringement” is defined in Section 10.6.1.

 

1.79        “IPWG” is defined in Section 10.3.

 

1.80        “Ironwood” is defined in the Introduction.

 

1.81        “Ironwood Collaboration Patent Rights” is defined in Section 10.4.1.

 

1.82        “Ironwood House Marks” means Ironwood’s and its Affiliates’ trade
names, corporate names and corporate logos and any Trademark that consists of or
incorporates any of the foregoing.

 

1.83        “Ironwood Indemnified Party” is defined in Section 12.1.

 

1.84        “Ironwood Know-How” means [**].

 

7

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.85        “Ironwood Patent Right” means any [**].

 

1.86        “Ironwood Technology” means Ironwood’s and its Affiliates’ interest
in [**].

 

1.87        “Joint Know-How” means any Collaboration Know-How that is invented,
conceived or developed jointly by one or more employees of Ironwood or its
Affiliates (or any Third Party or Third Parties acting on any of their behalf)
and one or more employees of AstraZeneca or its Affiliates (or any Third Party
or Third Parties acting on any of their behalf).

 

1.88        “Joint Patent Right” means any Patent Right that claims Joint
Know-How.

 

1.89        “Joint Technology” means Joint Know-How, Joint Patent Rights, and
all other intellectual property rights therein.

 

1.90        “Know-How” means all inventions, discoveries, data (including
Development Data), information (including scientific, technical or regulatory
information), processes, methods, techniques, materials, technology, results,
analyses, laboratory, non-clinical and clinical data, commercial materials or
other know-how, whether or not patentable, including without limitation
pharmacology, toxicology, drug stability, manufacturing and formulation
methodologies and techniques, absorption, distribution, metabolism and excretion
studies, clinical and non-clinical safety and efficacy studies, marketing
studies and materials (including patient marketing materials), training
materials and digital content from Product websites (including content from
websites hosted on a Product Domain Name).

 

1.91        “Knowledge” means, with respect to AstraZeneca and its Affiliates:
[**], and with respect to Ironwood, [**].

 

1.92        “Liabilities” means all losses, damages, liabilities, settlements,
penalties, fines and expenses (including reasonable attorneys’ fees and
expenses) arising from claims against the Parties or their respective Affiliates
or any of their respective employees, officers, directors, agents or permitted
Sublicensees by Third Parties (such claims, “Third Party Claims”).

 

1.93        “Licensed Compound” means the compound generally referred to as
“lesinurad” and [**].

 

1.94        “Major Markets” means [**].

 

1.95        “Manufacture,” “Manufactured” or “Manufacturing” means all
activities involved in the production, storing, handling, packaging, and
labeling of any Licensed Compound or Product to be Developed or Commercialized
under this Agreement.

 

1.96        “Milestone Event” is defined in Section 7.2.2.

 

1.97        “NBO” is defined in Section 2.8.6(b).

 

8

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.98        “Net Sales” means, with respect to any period, the gross amounts
invoiced by Ironwood, its Affiliates or Sublicensees, as applicable (including
any purchases of Licensed Compound from Ironwood, its Affiliates or
Sublicensees), to Third Parties for sales of the Product in the Field in the
Territory, less the following deductions to the extent included in the gross
invoiced sales price for the Product or otherwise directly paid or incurred by
Ironwood, its Affiliates or Sublicensees, with respect to the sale of the
Product in the Territory: (a) trade, quantity or cash discounts credits,
adjustments or allowances, including those granted on account of price
adjustments, billing errors, rejected goods, or damaged goods; (b) rebates and
chargebacks allowed, given or accrued (including, but not limited to, cash,
governmental and managed care rebates, hospital or other buying group
chargebacks, and governmental taxes in the nature of a rebate based on usage
levels or sales of the Product); (c) sales, excise, turnover, inventory, and
similar taxes (not offset or refunded, except in the case of value added taxes)
assessed on the sale of the Product; (d) bad debts reserved for on the basis
utilized by Ironwood in its branded pharmaceutical business generally or, if
greater, bad debts actually written off, in each case which are attributable to
sales of Product; (e) administrative fees paid to group purchasing organization,
managed care entities or other similar types of organizations or networks
participating in the distribution and/or sales of the Product; (f) amounts paid
or credited to customers for inventory management services; (g) any other
similar and customary deductions that are consistent with GAAP; and (h) an
allowance for transportation costs, distribution expenses, special packaging and
related insurance charges, freight and insurance charges, taken in accordance
with Ironwood’s standard practices applicable to other of Ironwood’s products,
which allowance will in no event exceed [**] of the amount arrived at after
application of items (a) to (g) above.  Net Sales will be determined in
accordance with applicable Accounting Standards.  Without limiting the
generality of the foregoing, sales, transfers, or dispositions of Product for
charitable, promotional (including samples), non-clinical, clinical, or
regulatory purposes will be excluded from Net Sales, as will sales or transfers
of Product among a Party and its Affiliates or Sublicensees.

 

Net Sales of Combination Products will be calculated by first determining Net
Sales of such Combination Product (in its entirety) pursuant to the foregoing
and then multiplying the Net Sales of the Combination Product by the fraction
A/(A+B), where A is the gross invoice price of the relevant Licensed Compound if
sold separately as a single agent Product in the Territory and B is the gross
invoice price of the other active ingredient(s) sold as single agent
product(s) included in the Combination Product if sold separately in the
Territory.  In the event no such separate sales are made by Ironwood, its
Affiliates or Sublicensees, in the Territory, Net Sales of the Combination
Product will be calculated by multiplying such Net Sales by a fraction fairly
and reasonably reflecting the relative value contributed by the relevant
Licensed Compound or Product to the total value of the Combination Product as
determined by the Parties in good faith.  Notwithstanding anything to the
contrary herein, the Allopurinol Combination Product shall be considered a
Product, but not a “Combination Product” for the purposes of this Section 1.98.

 

1.99        “New Data” is defined in Section 2.8.8.

 

9

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.100      “New Drug Application” or “NDA” means a new drug application filed
with a Regulatory Authority (not including pricing and reimbursement approval),
that is analogous to the new drug application with the United States Food and
Drug Administration described in 21 C.F.R. § 314.

 

1.101      “[**] Agreements” is defined in Section 1.57.

 

1.102      “Officials” is defined in Section 8.3.2.

 

1.103      “Order” is defined in Section 8.1.3(a)(i).

 

1.104      “Party” and “Parties” is defined in the Introduction.

 

1.105      “Patent Rights” means any and all (a) U.S. or foreign patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions, renewals, and all patents
granted thereon, (b) all U.S. or foreign patents, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof, and (c) any other form of government-issued right substantially similar
to any of the foregoing.

 

1.106      “Payments” is defined in Section 7.7.1.

 

1.107      “Person” means any individual, corporation, company, limited
liability company, partnership, limited liability partnership, trust, estate,
proprietorship, joint venture, association, organization, or entity.

 

1.108      “Pharmacovigilance Agreement” is defined in Section 5.2.

 

1.109      “Phase II” in reference to a clinical trial means a trial defined in
21 C.F.R. § 312.21(b), as may be amended from time to time, or any foreign
equivalent thereto.

 

1.110      “Phase IIb” in reference to a Phase II clinical trial means a trial,
the principal purpose of which is a determination of efficacy and safety in the
target population, at the intended clinical dose or doses or range of doses, on
a sufficient number of subjects and for a sufficient period of time to confirm
the optimal manner of use of a product prior to the initiation of a Phase III
clinical trial.

 

1.111      “Phase III” in reference to a clinical trial means a trial defined in
21 C.F.R. § 312.21(c), as may be amended from time to time, or any foreign
equivalent thereto.

 

1.112      “PMR Budget” is defined in Section 7.4.1(a).

 

1.113      “PMR End Date” is defined in Section 7.4.1(b).

 

1.114      “PMR Expense Cap” is defined in Section 7.4.1(e).

 

1.115      “PMR Planned End Date” is defined in Section 7.4.1(a).

 

10

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.116      “PMR Trial” means any post-marketing clinical study in the Territory
required by the FDA related to safety of the Zurampic Product.

 

1.117      “Product” means any pharmaceutical product in finished form that
contains a Licensed Compound as at least one of the active ingredients.

 

1.118      “Product Development Activities” is defined in Section 3.6.

 

1.119      “Product Development Data” means any pharmacology, toxicology and
other biological data (a) that is not Collaboration Development Data and (b) is
developed or generated by or on behalf of one Party, its Affiliates or
Sublicensees in the course of developing, Commercializing or Manufacturing the
Licensed Compounds or Products.

 

1.120      “Product Domain Name” is defined in Section 10.5.1.

 

1.121      “Product Trademarks” is defined in Section 10.5.1.

 

1.122      “Prohibited Payment” is defined in Section 8.3.2.

 

1.123      “Quality Standards” is defined in Section 10.5.3(b).

 

1.124      “Receiving Party” is defined in Section 8.1.1.

 

1.125      “Referenced Regulatory Filings” means all Regulatory Submissions
Controlled by AstraZeneca or any of its Affiliates on the Effective Date and
during the Term, including Regulatory Submissions to which AstraZeneca receives
a transferable Right of Reference from other licensees of the Licensed Compounds
or Products, that are necessary or useful to develop or Manufacture the Licensed
Compounds or Products anywhere in the world or Commercialize the Licensed
Compounds or Products in the Field in the Territory.

 

1.126      “Regulatory Approval” means the approval and authorization of a
Regulatory Authority in a country necessary to develop, manufacture, distribute,
sell, or market a Product in that country, including pricing and reimbursement
approval.

 

1.127      “Regulatory Authority” means any government regulatory authority
involved in granting approvals for the development, manufacturing, distribution,
marketing, reimbursement or pricing of a Product.

 

1.128      “Regulatory Submission” means any application for Regulatory
Approval, notification, and other submission made to or with a Regulatory
Authority that is necessary or reasonably desirable to develop, manufacture,
distribute or commercialize the Product in the Field in a particular country,
whether obtained before or after a Regulatory Approval in the country.
Regulatory Submissions include, without limitation, investigational new drug
applications, clinical trial applications and NDAs or imported drug license
(IDL) applications, and amendments, renewals and supplements to any of the
foregoing and their foreign counterparts, applications for pricing and
reimbursement approvals, and all proposed labels, labeling, package inserts,
monographs, and packaging for the Product.

 

11

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.129      “Related IP” is defined in Section 1.47.

 

1.130      “Reporting Quarter” is defined in Section 7.4.1(c).

 

1.131      “Right of Reference” is defined in Section 2.4.1.

 

1.132      “ROFN End Date” is defined in Section 2.8.7.

 

1.133      “ROFN Period” is defined in Section 2.8.6(b).

 

1.134      “Royalty Term” means on a Product-by-Product basis, the period
beginning with [**] and ending [**] following the later to occur of (a) [**] and
(b) [**].

 

1.135      “Safety Panel” means a panel of [**].  In the event the Parties are
required to select a Safety Panel, each Party will [**].  Each Party will [**].
The decision of [**] will be deemed the decision of the Safety Panel.  The
Parties will instruct the Safety Panel to reach its decision as promptly as
practicable, but within [**].

 

1.136      “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, and the
rules and regulations promulgated thereunder.

 

1.137      “[**] High Level Results” means the results set forth on Schedule
1.137.

 

1.138      “Subject Technology” is defined in Section 10.6.4.

 

1.139      “Sublicense” means an agreement or arrangement pursuant to which a
sublicense or distribution right has been granted.

 

1.140      “Sublicensee” means a Third Party that is granted a license,
sublicense, covenant not to sue, or other grant of rights under this Agreement
pursuant to the terms of this Agreement or otherwise granted rights with respect
to any Licensed Compound or Product.

 

1.141      “Sued Party” is defined in Section 10.7.2.

 

1.142      “Tax” or “Taxation” means any form of tax or taxation, levy, duty,
charge, social security charge, contribution, or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, a Tax Authority.  Notwithstanding the foregoing and for the
avoidance of doubt, the term “Tax” for purposes of this Agreement shall not be
construed to include industry fees described in Section 9008 of the Patient
Protection and Affordable Care Act (as amended).

 

1.143      “Tax Authority” or “Tax Authorities” means any government, state or
municipality, or any local, state, federal or other fiscal, revenue, customs, or
excise authority, body or official anywhere in the world, authorized to levy
tax.

 

12

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.144      “Tax Invoice” means an invoice including such particulars as are
required by any law imposing Tax and such other information as required to claim
any credit allowed under a law imposing Tax.

 

1.145      “Technology” means Know-How and Patent Rights.

 

1.146      “Term” is defined in Section 11.1.

 

1.147      “Territory” means the United States of America, its territories and
possessions (including Puerto Rico, irrespective of political status).

 

1.148      “Third Party” means any Person other than Ironwood, AstraZeneca and
their respective Affiliates.

 

1.149      “Third Party Claims” is defined in Section 1.92.

 

1.150      “Third Party Obligations” is defined in Section 10.8.

 

1.151      “[**] Interim High Level Results” means the results set forth on
Schedule 1.151.

 

1.152      “Trademark” means all trademarks, service marks, trade names, brand
names, sub-brand names, trade dress rights, product configuration rights,
certification marks, collective marks, logos, taglines, slogans, designs or
business symbols and all words, names, symbols, colors, shapes, designations or
any combination thereof that function as an identifier of source or origin or
quality, whether or not registered, and all statutory and common law rights
therein, and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.

 

1.153      “Transition Period” shall have the meaning set forth in the
Transitional Services Agreement.

 

1.154      “Transitional Services Agreement” means the Transitional Services
Agreement by and between AstraZeneca Pharmaceuticals LP and Ironwood executed as
of even date herewith.

 

1.155      “U.S. Bankruptcy Code” means Title 11, United States Code, as
amended, or analogous provisions of Applicable Law outside the United States.

 

1.156      “Valid Claim” means, with respect to a Patent Right in a country, any
claim of  [**].

 

1.157      “Verinurad” means the compound generally referred to as “verinurad”
and having the chemical structure set forth on Schedule 1.157 and any
stereoisomers (e.g., enantiomers, diastereomers, atropisomers and cis-trans
isomers), salts, esters, amides, metabolites, polymorphs and pro-drugs thereof.

 

1.158      “Verinurad Data Package” is defined in Section 2.8.4.

 

13

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

1.159      “Verinurad Field” means [**].

 

1.160      “Verinurad Last Refusal Right” is defined in Section 2.8.3.

 

1.161      “Verinurad Product” means any pharmaceutical product in finished form
that contains Verinurad as at least one of the active ingredients.

 

1.162      “Verinurad Rights” is defined in Section 2.8.3.

 

1.163      “Verinurad Rights Period” means the period commencing [**] and
concluding on [**].

 

1.164      “Verinurad ROFN” is defined in Section 2.8.3.

 

1.165      “XOI” means [**].

 

1.166      “Year” means each twelve (12) month period ending December 31st.

 

1.167      “Zurampic Product” means the Product that is the subject of NDA
#207988 and, as of the Effective Date, has the brand name ZURAMPIC® in the
Territory.

 

1.168      “Zurampic Development Budget” is defined in Section 3.2.1.

 

1.169      “Zurampic Development Plan” is defined in Section 3.2.1.

 

1.170      “Zurampic Domain Names” means those domain names set forth on
Schedule 10.5.1.

 

1.171      “ZURAMPIC® Marks” means those Trademarks set forth on Schedule
10.5.1.

 

2.                                      LICENSE GRANT AND OTHER GRANTS OF
RIGHTS.

 

2.1.               License to Ironwood.  Subject to the terms and conditions of
this Agreement, as of the Effective Date, AstraZeneca hereby grants to Ironwood,
a perpetual (except as otherwise provided in Article 11), royalty-bearing (as
set forth in Section 7.3), exclusive, nontransferable (except as set forth in
Section 14.11) license, with the right to grant sublicenses as described in
Section 2.6, under the AstraZeneca Technology, AstraZeneca’s Product Development
Data and AstraZeneca’s interest in the Joint Technology and Collaboration
Development Data to (a) research, develop, make and have made, Licensed
Compounds and Products in the Field inside or outside the Territory for purposes
of development of the Products for or Commercialization of the Products in the
Territory and (b) distribute, import, export, use, have used, sell, have sold,
or offer for sale Licensed Compounds and Products in the Field in the Territory
for purposes of development of the Products for or Commercialization of the
Products in the Territory.  Notwithstanding the foregoing, AstraZeneca reserves
rights under the AstraZeneca Technology, AstraZeneca’s Product Development Data
and AstraZeneca’s interest in the Joint Technology and the Collaboration
Development Data (i) to the extent necessary to

 

14

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

perform its obligations or exercise its rights under this Agreement and the
Ancillary Agreements, including (A) to conduct the Development activities for
which it is responsible under the Development Plans and (B) to make and have
made the Licensed Compounds or Products pursuant to the Commercial Supply
Agreement and (ii) to research, develop, make and have made (A) compounds other
than the Licensed Compounds inside or outside the Territory, (B) products other
than Products inside or outside the Territory, and (C) the Licensed Compound and
Products inside or outside the Territory for purposes of development of the
Products for or Commercialization of Products outside the Territory.

 

2.2.               License to AstraZeneca.  Subject to the terms and conditions
of this Agreement, Ironwood hereby grants to AstraZeneca (a) a perpetual,
royalty-free, exclusive, nontransferable (except as set forth in Section 14.11)
license, with the right to sublicense as described in Section 2.6, under the
Ironwood Technology, Ironwood’s Product Development Data and Ironwood’s interest
in the Joint Technology and Collaboration Development Data (i) to commercialize
the Licensed Compounds or Products outside of the Territory and (ii) to develop
and manufacture the Licensed Compounds or Products inside or outside the
Territory for purposes of development or commercialization of the Licensed
Compounds or Products outside of the Territory and (b) a perpetual,
royalty-free, non-exclusive, nontransferable (except as set forth in Section 2.6
and Section 14.11) license under the Ironwood Technology, Ironwood’s Product
Development Data and Ironwood’s interest in the Joint Technology and
Collaboration Development Data to the extent necessary to enable AstraZeneca to
perform its obligations under and in accordance with this Agreement and the
Ancillary Agreements.  Notwithstanding the foregoing, Ironwood reserves rights
under the Ironwood Technology, Ironwood’s Product Development Data and
Ironwood’s interest in the Joint Technology and the Collaboration Development
Data (i) to the extent necessary to perform its obligations or exercise its
rights under this Agreement and the Ancillary Agreements and (ii) to research,
develop, make and have made (A) compounds other than the Licensed Compounds
inside or outside the Territory, (B) products other than Products inside or
outside the Territory, and (C) the Licensed Compound and Products inside or
outside the Territory for purposes of development of the Products for or
Commercialization of Products inside the Territory.

 

2.3.               Joint Technology and Development Data.  Subject to the terms
and conditions of this Agreement, each Party hereby grants the other Party a
world-wide, non-exclusive, perpetual, royalty-free, fully paid up, freely
sublicensable right and license under its interest in the Joint Technology and
the Collaboration Development Data to exploit compounds other than Licensed
Compounds and products other than the Products (a) anywhere in the world, and
(b) without compensating or accounting to the other Party.

 

2.4.               Rights of Reference.

 

2.4.1.                To Ironwood.  AstraZeneca hereby grants to Ironwood, its
Affiliates and Sublicensees a “Right of Reference,” as that term is defined in
21

 

15

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

C.F.R. § 314.3(b) and any foreign counterpart to such regulation, to the
Referenced Regulatory Filings (unless and until transferred to Ironwood
hereunder) and the Development Data to the extent necessary or useful to
(a) research, develop, make and have made Licensed Compounds and Products in the
Field inside or outside of the Territory in support of seeking and obtaining
Regulatory Approval for the Licensed Compounds and Products in the  Territory or
Commercialization of the Licensed Compounds and Products in the  Territory and
(b) distribute, import, export, distribute, use, have used, sell, have sold, or
offer for sale Licensed Compounds and Products in the Field in the Territory, in
each case of clauses (a) and (b) subject to and in accordance with any
applicable terms and conditions of this Agreement.  Any such Right of Reference
is granted only with respect to information that either constitutes AstraZeneca
Know-How, Joint Know-How or Development Data.  AstraZeneca and its Affiliates
shall require any Sublicensee, with respect to the Licensed Compounds or
Products, to grant AstraZeneca or its Affiliate a transferable Right of
Reference to all Regulatory Submissions of such Sublicensee so that such
Regulatory Submissions are deemed Referenced Regulatory Filings under this
Agreement.

 

2.4.2.                To AstraZeneca.  Ironwood hereby grants to AstraZeneca
(and any current or future Sublicensee of AstraZeneca) such a Right of Reference
to the Regulatory Submissions transferred to Ironwood pursuant to the
Transitional Services Agreement, any other Regulatory Submissions filed by or on
behalf of Ironwood, its Affiliates or Sublicensees and the Development Data to
the extent necessary or useful to (a) subject to Section 4.3.3, develop and
manufacture the Licensed Compounds and Products inside or outside of the
Territory in support of seeking and obtaining Regulatory Approval for  Licensed
Compounds and Products outside of the Territory or commercialization of the
Licensed Compounds and Products outside of the Territory, (b) manufacture the
Licensed Compounds and Products inside or outside the Territory for use outside
of the Territory and (c) commercialize the Licensed Compounds and Products
outside of the Territory, in each case of clauses (a) through (c) subject to and
in accordance with any applicable terms and conditions of this Agreement.  Any
such Right of Reference is granted only with respect to information that
constitutes Ironwood Know-How, Joint Know-How or Development Data.

 

2.4.3.                Other Actions; Restrictions.  Each Party will provide a
signed statement to this effect, if requested by the other Party, in accordance
with 21 C.F.R. § 314.50(g)(3) or any foreign counterpart to such regulation, in
the case of a request by either Party, for the limited purpose described in this
Section 2.4.  For the avoidance of doubt, neither Party may publish or otherwise
publicly disclose any data of the other Party to which a Right of Reference is
granted under this Section 2.4 except in accordance with this Agreement.

 

2.5.               Use of Contractors.  Subject to the terms of this Agreement
and any Ancillary Agreement, either Party may perform any specific activities
for which it is

 

16

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

responsible under the Development Plan through subcontracting to a Third Party
contractor and may grant a Sublicense of the rights granted hereunder to any
such Third Party contractor; provided that [**].  For clarity, except as set
forth above in this Section 2.5, [**].

 

2.6.               Sublicensing.  Each Party may only sublicense the rights
granted to such Party under this Agreement as provided in Section 2.1,
Section 2.2, Section 2.3, Section 2.6, Section 10.5.6 and Section 11.6.5 with
the other Party’s prior written consent (such consent not to be unreasonably
withheld) or otherwise in connection with engaging a Third Party contractor
pursuant to Section 2.5.  Any Sublicenses granted by either Party pursuant to
such Sections will be consistent with the terms of this Agreement.  In addition,
each Party will require any Sublicensee, with respect to the Licensed Compounds
or Product whether within or outside the Territory, to cross-license or
otherwise transfer or convey back to the granting Party all Technology which
such Sublicensee may develop or acquire in connection with its activities with
respect to the Licensed Compounds and Products that would constitute Ironwood
Technology or AstraZeneca Technology if arising under Ironwood’s or
AstraZeneca’s (or their respective Affiliates’) activities, respectively, so
that any such Technology will be Controlled by the granting Party for purposes
and to the extent of the licenses to the other Party provided by Sections 2.1
and 2.2 above.  Notwithstanding the foregoing, [**].

 

2.7.               Technology Transfer.

 

2.7.1.                Within [**] following the Effective Date and, without
limitation of any specific disclosure obligations of AstraZeneca and its
Affiliates hereunder, AstraZeneca shall (and shall cause its Affiliates to)
furnish to Ironwood copies of all material AstraZeneca Know-How (excluding
AstraZeneca Know-How relating to Manufacturing of the Licensed Compounds or
Products) that exists on the Effective Date in (a) its currently existing format
or (b) in such other format as Ironwood may reasonably request [**]. 
AstraZeneca and its Affiliates’ obligations pursuant to this Section 2.7.1 are
limited to that AstraZeneca Know-How not previously transferred to Ironwood
pursuant to the Transitional Services Agreement.

 

2.7.2.                During the Term, at the reasonable request of each Party
(such request not to be made more than once per Calendar Quarter), the other
Party shall (and shall cause its Affiliates to) provide to the requesting Party
a written summary of all AstraZeneca Technology or Ironwood Technology, as
applicable, and Joint Technology that is developed in whole or in part by such
Party or otherwise comes into the Control of such Party or its Affiliates after
the Effective Date (excluding AstraZeneca Technology or Ironwood Technology, as
applicable, relating to Manufacturing of the Licensed Compounds or Products).

 

17

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

2.8.               Rights to Verinurad Products.

 

2.8.1.                                                Restrictions.  Subject to
the terms of this Agreement (including this Section 2.8), AstraZeneca shall not
(and shall cause its Affiliates to not):

 

(a)                                 during the Verinurad Rights Period, [**];

 

(b)                                 during the Verinurad Rights Period, [**]; or

 

(c)                                  for [**] following the Effective Date,
[**].

 

For purposes of this Section 2.8.1, in no event shall any Change of Control of
the ultimate parent of AstraZeneca or any license, transfer, sale or granting of
any Verinurad Rights in connection therewith be considered a violation of clause
(a) or (b), but for clarity, notwithstanding such a Change of Control, Ironwood
retains all of its rights with respect to the Verinurad Rights under this
Section 2.8 following such a Change of Control.

 

2.8.2.                Phase IIb Updates.  AstraZeneca shall, [**].  AstraZeneca
shall notify Ironwood in writing upon [**].  During the time period in which the
First Phase IIb Clinical Trial is being conducted, AstraZeneca shall [**].

 

2.8.3.                Scope of ROFN and Last Refusal Right.  AstraZeneca hereby
grants to Ironwood the exclusive right of first negotiation (“Verinurad ROFN”)
and last refusal (“Verinurad Last Refusal Right”), as set forth in this
Section 2.8, with respect to the grant of exclusive rights to (a) develop and
manufacture Verinurad Products in the Verinurad Field inside and outside of the
Territory for development and commercialization in the Verinurad Field in the
Territory and (b) commercialize Verinurad Products in the Verinurad Field in the
Territory (such exclusive rights, the “Verinurad Rights”).

 

2.8.4.                First Notice and Data Package.  AstraZeneca shall notify
Ironwood in writing upon the completion of the [**] Interim High Level Results
for the first Phase IIb Clinical Trial conducted for a Verinurad Product in the
Verinurad Field; provided that such notice shall and must be delivered within
[**] of AstraZeneca’s receipt or generation of such [**] Interim High Level
Results.  This written notice shall be accompanied by a written report of any
development activities undertaken by AstraZeneca or its Affiliates with respect
to all Verinurad Products (including the Verinurad Product(s) subject to such
Phase IIb Clinical Trial) in the Verinurad Field and a reasonably detailed
summary of all results and data stemming from such development activities
(including the [**] Interim High Level Results of the Phase IIb Clinical Trial,
if applicable) (such information, the “Verinurad Data Package”).

 

2.8.5.                Review Period.  Upon Ironwood’s receipt of the Verinurad
Data Package pursuant to Section 2.8.4, Ironwood shall have [**] to review and
assess the Verinurad Data Package and to determine whether it will exercise the
Verinurad ROFN.  During this review period, upon Ironwood’s reasonable request
in connection with the evaluation of the Verinurad Data Package,

 

18

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

AstraZeneca shall promptly make available to Ironwood any other information
Controlled by AstraZeneca or its Affiliates that (a) is related to the Verinurad
Product(s), and (b) (i) is requested by Ironwood at least [**] prior to the end
of such [**] period and (ii) [**].

 

2.8.6.                Election.

 

(a)                                 If Ironwood elects not to exercise the
Verinurad ROFN, or [**].

 

(b)                                 In order to exercise the Verinurad
ROFN, Ironwood must [**].

 

2.8.7.                Verinurad Last Refusal Right.  Regardless of the outcome
under Section 2.8.6, if [**].

 

(a)                                 If AstraZeneca [**].

 

(b)                                 If AstraZeneca [**].

 

2.8.8.                The rights set forth above in this Section 2.8 shall apply
[**] and, except for Section 2.8.1(c), Section 2.8.9 and
Section 2.8.11, Ironwood shall have no further rights under this Section 2.8 and
AstraZeneca shall have no further obligation under this Section 2.8, unless
during the Verinurad Rights Period [**].  In such a case, [**].

 

2.8.9.                At no time during the Verinurad Rights Period shall
AstraZeneca or its Affiliates [**].

 

2.8.10.              During the Verinurad Rights Period, Ironwood will notify
AstraZeneca in writing promptly upon the initiation of clinical development or
commercialization of [**].   If at the time that AstraZeneca would be required
to provide the [**] Interim High Level Results to Ironwood under this
Section 2.8, Ironwood or its Affiliates [**].  For so long as Ironwood or its
Affiliates [**].  Thereafter, however, if Ironwood and its Affiliates [**].

 

2.8.11.              During the Term, if AstraZeneca or its Affiliate desires
to, directly or indirectly, license, transfer, sell or otherwise grant a Third
Party any right to develop one or more Verinurad Products (a) in the Verinurad
Field, provided that Ironwood does not have its rights under Sections 2.8.2
through 2.8.7, or (b) for the [**], in each case (a) and (b) in any territory
that includes the Territory, [**].

 

2.9.               [**] Restriction.  For [**] following the Effective Date,
AstraZeneca shall not (and shall cause its Affiliates to not) during the Term,
[**].

 

2.10.             Section 365(n).  All rights and licenses granted under or
pursuant to this Agreement by AstraZeneca or Ironwood are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101 of
the U.S. Bankruptcy Code.

 

19

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

The Parties agree that the Parties, as licensees of such rights under this
Agreement, will retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party.

 

2.11.             No Other Rights.  Except as expressly set forth in this
Agreement, no right or license (including under any Ironwood Technology or
AstraZeneca Technology) is granted to either Party hereunder, and no additional
rights will be deemed granted to either Party by implication, estoppel, or
otherwise. All rights not expressly granted by either Party to the other
hereunder are reserved, including, with respect to AstraZeneca, all rights
relating to (a) the Licensed Compounds and Products outside the Territory and
(b) products other than the Products in the Field in the Territory.

 

3.                                      DEVELOPMENT

 

3.1.               Responsibility.  Subject to the terms of this Agreement,
including Sections 3.2.2 and 3.3.2, AstraZeneca will [**] to implement and
conduct, at Ironwood’s direction, all activities set forth in the Development
Plans and all activities reasonably necessary to achieve the goals of the
Development Plans; provided that AstraZeneca’s obligation to pay Development
expenses to the extent required by Section 7.4.2(b) shall not be a relevant
factor that may be considered by AstraZeneca in determining the level of [**]
required by AstraZeneca in satisfaction of its obligations as set forth in this
sentence.  AstraZeneca shall conduct all Development activities in accordance
with the Development Plans, Applicable Law and GCP.  Except as expressly set
forth herein, any  development of a Licensed Compound or Product for approval in
the Field in the Territory other than the Development set forth under the
Development Plans shall be conducted in Ironwood’s sole discretion and, subject
to Sections 3.2.2 and 3.3.2, as between AstraZeneca and Ironwood, at Ironwood’s
expense, but for clarity, subject to Sections 2.1 and 2.2, no other research or
development activities by AstraZeneca shall be restricted.

 

3.2.               Zurampic Product.

 

3.2.1.                 Zurampic Development Plan. The Development Plan for the
Zurampic Product is attached to this Agreement as Exhibit A (as such may be
amended as set forth herein, the “Zurampic Development Plan”).  The Zurampic
Development Plan shall include all material Development activities

 

20

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

anticipated to be necessary to complete the PMR Trial as required by the FDA, as
well as timelines regarding such activities, including the plans and timelines
for preparing any necessary Regulatory Submissions.  The Zurampic Development
Plan shall also contain a Development budget which shall set forth all of the
estimated Development Expenses for the PMR Trial and activities under the
Zurampic Development Plan (the “Zurampic Development Budget”).

 

3.2.2.                 Transition or Termination of PMR Trial.

 

(a)         If, at any time during the performance of the PMR Trial under the
Zurampic Development Plan, Ironwood submits written notice to AstraZeneca of its
desire to take over the conduct of the PMR Trial, the Parties shall cooperate in
good faith to transition the performance of the PMR Trial, to the extent
possible under Applicable Law, to Ironwood from AstraZeneca.  AstraZeneca shall
use [**] to minimize all costs associated with the transition of activities. 
[**].  Unless otherwise agreed upon by the Parties, once the conduct of the PMR
Trial is fully transitioned to Ironwood pursuant to this Section 3.2.2(a) (such
date, the “Transition End Date”), AstraZeneca shall have no further obligation
under this Agreement or the Zurampic Development Plan (and shall incur no
additional Development Expenses) with respect to the PMR Trial.  Without
limiting any of the foregoing, in the event Ironwood desires to take over a
portion of (but not all) of the activities related to the PMR Trial, it may
notify AstraZeneca, and the Parties will discuss the terms of such transfer in
good faith and if the Parties mutually agree to transfer such activity or
activities to Ironwood, the Parties will amend the PMR Expense Cap and PMR
Budget to reflect an adjustment of the PMR Expense Cap and PMR Budget to
subtract the amounts allocated to such transferred activities.

 

(b)           If, at any time during AstraZeneca’s or its designee’s conduct of
the PMR Trial under the Zurampic Development Plan, a Regulatory Authority or
safety data review board requires (a) termination or suspension of the PMR Trial
or (b) the withdrawal of a Regulatory Approval for the Zurampic Product in the
Territory (each event in clause (a) and (b), a “Development Termination Event”),
AstraZeneca, in consultation with Ironwood, shall take all necessary steps in
accordance with Applicable Laws and GCP to wind-down the PMR Trial and shall
make [**] to mitigate all expenses associated with such wind-down.  [**].

 

(c)           If Ironwood makes an election under Section 3.2.2(a) to conduct
the PMR Trial or a Development Termination Event occurs, then the Parties shall
true up the Development Expenses incurred pursuant to this Agreement relating to
the PMR Trial pursuant and subject to the provisions of Section 7.4.1(d);
provided that, prior to any true-up pursuant to Section 7.4.1(d), the Parties
will amend the Zurampic Development

 

21

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Budget to reflect an adjustment of the PMR Expense Cap and PMR Budget to
subtract the amounts estimated for the remainder of the PMR Trial that has not
yet been conducted as of the Transition End Date or the date of the Development
Termination Event, as applicable.

 

3.2.3.                 Transition or Termination of Other Zurampic Development
Activities.

 

(a)           If, at any time during the performance of the Zurampic Development
Plan, Ironwood submits written notice to AstraZeneca of its desire to take over
any or all of the activities under the Zurampic Development Plan other than the
PMR Trial, the Parties shall cooperate in good faith to transition the
performance of such activities, to the extent possible under Applicable Law, to
Ironwood from AstraZeneca.  AstraZeneca shall use its [**] to minimize all costs
associated with the transition of activities.  [**].  Once Ironwood commences an
activity transferred pursuant to this Section 3.2.3(a), AstraZeneca shall have
no further obligation under this Agreement or the Zurampic Product Development
Plan (and shall incur no additional Development Expenses)  with respect to such
activity.

 

(b)           If, at any time during AstraZeneca’s or its designee’s conduct of
activities under the Zurampic Development Plan other than the PMR Trial, a
Regulatory Authority or safety data review board requires (i) termination or
suspension of such activity or activities or (ii) the withdrawal of a Regulatory
Approval for the Zurampic Product in the Territory, AstraZeneca, in consultation
with Ironwood, shall take all necessary steps in accordance with Applicable Laws
and GCP to wind-down such activity and shall make [**] to mitigate all expenses
associated with such wind-down.  [**].

 

(c)           If (i) Ironwood makes an election under Section 3.2.3(a) to
conduct one or more activities under the Zurampic Development Plan or (ii) one
or more activities under the Zurampic Development Plan are terminated pursuant
to Section 3.2.3(b), the Zurampic Development Budget shall be amended by the
Parties to deduct the amounts estimated for the activities that have been
assumed by Ironwood or terminated, as applicable.  Ironwood shall have no
obligation to pay any Development Expenses hereunder for such transferred or
terminated activities unless such costs had been already incurred pursuant to
this Agreement (including the applicable Development Plan) at the time of either
Ironwood’s notice under this Section 3.2.3 was received by AstraZeneca or the
date of the event described in clause (i) or (ii) of Section 3.2.3(b), as
applicable.

 

22

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

3.3.               Allopurinol Combination Product Development.

 

3.3.1.                 Allopurinol Combination Product Development Plan.  The
Development Plan for the Allopurinol Combination Product is set forth in
Exhibit B (the “Allopurinol Combination Product Development Plan”).  The
Allopurinol Combination Product Development Plan includes all material
Development activities anticipated to be required to obtain Regulatory Approval
for the Allopurinol Combination Product for the treatment of gout in the
Territory, including success criteria for clinical trials in such Development
Plan, as well as timelines regarding such activities, including the plans and
timelines for clinical trials and preparing the necessary Regulatory
Submissions.  The Allopurinol Combination Product Development Plan shall also
contain a Development Budget (the “Allopurinol Combination Product Development
Budget”) which shall set forth the estimated Development Expenses for the
activities set forth in the Allopurinol Combination Product Development Plan.

 

3.3.2.                 Transition of Allopurinol Combination Product Development
Activities.  If, at any time prior to Regulatory Approval of the Allopurinol
Combination Product, Ironwood submits written notice to AstraZeneca of its
desire to take over any or all of the activities under the Allopurinol
Combination Product Development Plan, the Parties shall cooperate in good faith
to transition the performance of such activities, to the extent possible under
Applicable Law, to Ironwood from AstraZeneca.  AstraZeneca shall use [**] to
minimize all costs associated with the transition of activities.  [**].  If
Ironwood makes an election under this Section 3.3.2 to conduct one or more
activities under the Allopurinol Combination Product Development Plan, (a) the
Allopurinol Combination Product Development Budget shall be amended by the
Parties to deduct the amounts estimated for the activities that have been
assumed by Ironwood under this Section 3.3.2 and Ironwood shall have no
obligation to pay any Development Expenses hereunder for such activities unless
such costs had been already incurred pursuant to this Agreement (including the
applicable Development Plan) at the time Ironwood’s notice under this
Section 3.3.2 was received by AstraZeneca and (b) unless otherwise agreed by the
Parties, once Ironwood commences such activity pursuant to this Agreement,
AstraZeneca shall have no further obligation under this Agreement or the
Allopurinol Combination Product Development Plan with respect to such activity.

 

3.4.               Amendments to Development Plans and Development Budgets. 
During the Term, the Parties will review the Zurampic Development Plan and
Allopurinol Combination Product Development Plan (each, a “Development Plan”) at
least once per Year and will amend each Development Plan by mutual agreement on
an ongoing basis as necessary.  In the event the Parties do not agree on whether
the applicable Development Plan should be amended or how the applicable
Development Plan should be amended and such disagreement remains unresolved for
more than [**], Ironwood shall have the authority to make the final decision
regarding an amendment to a Development Plan; provided that in no event shall
[**] have the authority to amend a Development Plan in a manner that (a) would
require [**] or its Affiliates to [**]; or (b) would require [**] or its
Affiliates to fail to

 

23

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

comply with Applicable Law or GCP.  Any (i) additional Development Expenses due
to any such amendment other than as a result of the FDA’s requirement for the
PMR Trial, (ii) [**] and (iii) [**], shall each constitute “Additional Voluntary
PMR Expenses.”

 

3.5.               Development Expenses.  The payment and reimbursement of
Development Expenses under this Agreement is addressed in Section 7.4.

 

3.6.               Reports of Development Activities.   Within [**] following
the beginning of each Calendar Quarter, each Party will report on Development
activities undertaken by it under the Development Plans during the previous
Calendar Quarter (collectively, “Product Development Activities”) by providing a
reasonably detailed summary of all results, data (including Collaboration
Development Data), and material Collaboration Know-How generated from such
activities.  Each Party will, at its own expense, make appropriate scientific
and regulatory personnel available to the other Party, either by telephone or in
person as the Parties may mutually agree, as reasonably required to keep such
other Party informed of Product Development Activities.  Each Party will keep
the other Party reasonably informed on material activities undertaken by such
Party or its Sublicensees of the Product, relating to the development of the
Licensed Compound and Product.

 

3.7.               Additional Development Activities.  Schedule 3.7 sets forth a
list of development activities (such activities, the “Additional Development
Activities”).  AstraZeneca agrees to not to cease any Additional Development
Activities prior to June 1, 2016.

 

4.                                      REGULATORY MATTERS.

 

4.1.               Ownership of Regulatory Submissions and Regulatory Approvals.

 

4.1.1.                 Prior to Transfer.  Until such are transferred to
Ironwood or its Affiliate pursuant to the Transitional Services Agreement,
AstraZeneca shall continue to own all right, title and interest in all
Regulatory Submissions and Regulatory Approvals (if any) for the Zurampic
Product and the Allopurinol Combination Product in the Territory, and may
transfer such Regulatory Submissions and Regulatory Approvals to an Affiliate of
AstraZeneca for purposes of performing activities relating to obtaining and
maintaining Regulatory Approvals with respect to the Products in the Field in
the Territory.

 

4.2.               Regulatory Responsibility.

 

4.2.1.                 Strategy.  During the Transition Period, the regulatory
strategy for the Products in the Territory will be jointly developed and
approved by AstraZeneca and Ironwood with Ironwood having final decision-making
authority.  Following the Transition Period, Ironwood will solely develop the
regulatory strategy for the Products in the Territory.

 

24

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

4.2.2.                 General Activities.  During the Transition Period,
(a) AstraZeneca or an Affiliate will conduct all activities relating to
obtaining an NDA for the Allopurinol Combination Product and maintaining the
INDs for the Zurampic Product and the Allopurinol Combination Product in the
Territory, including preparing and submitting Regulatory Submissions with
respect thereto in the Territory; provided Ironwood shall have the right to
review and approve such Regulatory Submissions prior to their submission to such
Regulatory Authority and (b) until the transfer of the NDA for Zurampic or the
Allopurinol Combination Product, respectively, meetings with Regulatory
Authorities in the Territory regarding each such Product respectively will be
[**].  Otherwise, Ironwood will (i) conduct all activities relating to obtaining
Regulatory Approval with respect to the Products in the Territory, including
preparing and submitting Regulatory Submissions (except to the extent for
activities under IND #102128, as to which AstraZeneca will conduct such
activities until the completion of the PMR Trial) and (ii) shall [**] all
meetings with Regulatory Authorities in the Territory with respect to a
Product.  The costs and expenses of AstraZeneca and its Affiliates associated
with these activities will constitute Development Expenses except to the extent
such activities are included within the scope of the Services under the
Transitional Services Agreement.  Promptly following the completion of the PMR
Trial, AstraZeneca shall take all steps necessary to assign IND #102128 to
Ironwood, including submitting to any applicable Regulatory Authority a letter
or other necessary documentation (with a copy to Ironwood) notifying the
Regulatory Authority of the assignment and the costs associated therewith shall
constitute Development Expenses with respect to the PMR Trial.

 

4.2.3.                 Regulatory Reporting.  Each Party will keep the other
Party reasonably informed regarding the material regulatory activities relating
to the obtaining, maintaining or expanding of any Regulatory Approval in the
Territory.  The costs and expenses of AstraZeneca and its Affiliates associated
with these activities will constitute Development Expenses (except to the extent
such activities are included within the scope of the Services under the
Transitional Services Agreement).

 

4.2.4.                 Review of Regulatory Submissions.  Nothing in this
Agreement shall preclude AstraZeneca, its Affiliates and Sublicensees from
submitting Regulatory Submissions in the Territory for the purposes of
development of the Products for or Commercialization of the Products outside the
Territory (e.g., drug master files or INDs).  AstraZeneca shall (and shall cause
its Affiliates and Sublicensees to) provide Ironwood with an opportunity to
review and comment on all Regulatory Submissions (excluding drug master files
and CMC data) to be submitted in the Territory reasonably in

 

25

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

advance of when AstraZeneca, its Affiliate or Sublicensee intends to submit such
Regulatory Submissions to a Regulatory Authority.  Ironwood shall (and shall
cause its Affiliates and Sublicensees to) provide AstraZeneca with an
opportunity to review and comment on all Regulatory Submissions (excluding drug
master files and CMC data) to be submitted outside the Territory reasonably in
advance of when Ironwood, its Affiliate or Sublicensee intends to submit such
Regulatory Submissions to a Regulatory Authority.  The reviewing Party shall
provide its comments within [**], or such other period of time mutually agreed
to by the Parties and the other Party shall (and shall cause its Affiliates and
Sublicensees to) (a) [**] and (b) [**], provide the other Party with a copy, in
electronic form, of all material Regulatory Submissions which is sent to a
Regulatory Authority in the Territory (if such other Party is Ironwood) and
outside the Territory (if such other Party is AstraZeneca).

 

4.3.               Clinical Trial Responsibilities.

 

4.3.1.                 Clinical Trial Data.  [**] shall, at its own expense,
maintain a database of clinical trial data being developed under this Agreement
to the extent associated with the Licensed Compounds or Products, which has been
or is being developed by AstraZeneca, its Affiliate or by a Third Party under
any agreement with AstraZeneca.  [**].  Subject to the terms of this Agreement,
each Party or its Affiliates or Sublicensees with respect to the Product shall
have access to the database of clinical trial data described in this Section 4.3
to obtain data necessary or useful in connection with any Regulatory Submission
made by such Party, its Affiliates or Sublicensees.  [**] shall also have access
to the database of clinical trial data described in this Section 4.3 to obtain
data for any use outside the Field.

 

4.3.2.                 Clinical Trials.  With respect to clinical trials of the
Licensed Compounds or Products conducted by a Party, its Affiliates or
Sublicensees, if so requested by the non-conducting Party, to enable such
non-conducting Party to use study data in support of its Regulatory Submissions
in support of, (a) with respect to AstraZeneca, commercialization of Products
outside of the Territory and, (b) with respect to Ironwood, Commercialization of
Products in the Territory, in each case (a) and (b) the conducting Party and its
Sublicensees will permit, and will use [**] to require any clinical trial sites
to permit, Regulatory Authorities from the applicable territory of the
non-conducting Party’s (or its Affiliate’s or Sublicensee’s) commercialization
to validate any such clinical trial data through on-site inspections to the
extent any such on-site inspections do not materially interfere with the
conducting Party’s (or its Affiliate’s or Sublicensee’s) or such clinical trial
sites’, as applicable, day-to-day operations; provided that the non-conducting
Party (or its Affiliate or Sublicensee) provides [**], and such inspections do
not occur more than [**] in any given Year for a given site, unless required by
Applicable Law.

 

4.3.3.                 Restriction.  AstraZeneca will not conduct any clinical
trials of any Product in the Field in and outside of the Territory without the
prior written consent of Ironwood, such consent not to be unreasonably withheld,
conditioned or delayed.  Ironwood will not conduct any clinical trials of any
Product outside the Territory without the prior written consent of AstraZeneca,
such consent not to be unreasonably withheld, conditioned or delayed.

 

26

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

4.4.               Global Safety Database.

 

4.4.1.                 Subject to this Section 4.4.1, AstraZeneca shall be
responsible for establishing and maintaining the global safety database of
adverse events and relevant safety information for the Products (the “Global
Safety Database”), which will be used for regulatory reporting, overall drug
safety surveillance and responses to safety queries from Regulatory Authorities
by the Parties, their Affiliates and Sublicensees.  Each Party shall (and shall
cause its Affiliates and Sublicensees) to submit any data related to Product
safety or adverse events to AstraZeneca for inclusion in the Global Safety
Database.

 

4.4.2.                 For so long as AstraZeneca maintains the Global Safety
Database pursuant to Section 4.4.1, Ironwood shall be responsible for [**]
directly related to the maintenance of Global Safety Database (such costs in the
aggregate, the “Database Costs”).  AstraZeneca (or its Sublicensees) shall be
responsible for [**] Database Costs.

 

4.4.3.                 At any time during the Term, if AstraZeneca is
maintaining the Global Safety Database of adverse events and relevant safety
information for the Products and either:

 

(a)           Ironwood requests that AstraZeneca transfer responsibility of such
database to Ironwood or its designee; or

 

(b)           AstraZeneca desires to transfer responsibility for such database
to a Sublicensee or another Third Party (in which case AstraZeneca shall so
notify Ironwood) and Ironwood notifies AstraZeneca within [**] of receipt of
such notice that it would like to take over responsibility of the Global Safety
Database,

 

the Parties shall decide on and carry out a reasonable plan for the transition
of the Global Safety Database (neither Party’s consent to such plan to be
unreasonably withheld, delayed or conditioned) to Ironwood or its designee.  In
such event, Ironwood shall continue to be responsible for [**] and AstraZeneca
shall be responsible for [**] to the extent AstraZeneca’s Sublicensees are not
responsible for and pay to Ironwood such costs.

 

5.                                      ANCILLARY AGREEMENTS

 

5.1.               Clinical Supply Agreement.  [**], and as requested by
Ironwood, the Parties will enter into a clinical supply agreement (the “Clinical
Supply Agreement”) pursuant to which, subject to the terms of the Clinical
Supply Agreement, AstraZeneca will Manufacture and supply Clinical Trial
Materials.  The Clinical Supply Agreement will incorporate the terms of the
Commercial Supply Agreement, subject to certain exceptions as provided in
Schedule 5.1.

 

5.2.               Pharmacovigilance Agreement.  The Parties will use [**] to
enter into a pharmacovigilance agreement within [**] of the Effective Date and
such will be

 

27

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

incorporated into this Agreement by reference (the “Pharmacovigilance
Agreement”).  The Parties will comply and cause their respective Affiliates to
comply with the provisions of such agreement.

 

6.                                      COMMERCIALIZATION; ADDITIONAL COVENANTS
AND RESPONSIBILITIES.

 

6.1.               Commercialization.

 

6.1.1.                 Responsibility.  Subject to the terms of and except as
otherwise provided in the Transitional Services Agreement, Ironwood will be
responsible for, and will control, the Commercialization of all Products in the
Territory and will book (directly itself or indirectly through any of its
Affiliates and Sublicensees) all sales of Products and will have the sole
responsibility for the sale, invoicing, promotion, and distribution of the
Products in the Territory.

 

6.1.2.                 Diligence.  Ironwood will use [**] to Commercialize the
Product in the Territory after Regulatory Approval for Commercialization has
been received for such Product.  Without limiting the foregoing, Ironwood shall
[**].  Notwithstanding anything to the contrary in this Agreement, Ironwood’s
obligations pursuant to this Section 6.1.2 shall be relieved to the extent and
for so long as any failure of Ironwood to satisfy its obligations under this
Section 6.1.2 is due to AstraZeneca or its Affiliates’ failure to perform its
obligations under this Agreement or the Transitional Services Agreement.

 

6.1.3.                 Domain Names and Website Content.  Subject to the terms
and conditions in this Agreement, Ironwood will be responsible for
administering, managing, and maintaining the content of any website hosted at
each Product Domain Name and each Combination Domain Name.  All of the Product
Domain Names and Combination Domain Names shall be registered and renewed [**]. 
[**] shall use (and, at [**]’s request from time to time, update and revise) the
technical contact and server information designated by Ironwood in writing for
each such Product Domain Name and each such Combination Domain Name.  [**] may,
from time to time, change the registrar with whom [**] has contracted to manage
its domain name portfolio and [**] agrees to assist and cooperate with [**], the
old registrar or the new registrar in any way necessary to effectuate such a
change of registrar.

 

6.2.               Executive Meetings.  The Parties anticipate that the Chief
Commercial Officer of Ironwood and AstraZeneca’s Global Medicine Leader for
Lesinurad, as long as such position exists, and thereafter AstraZeneca’s Therapy
Areas Vice President, Infection, Neuroscience, Gastrointestinal will meet
periodically as necessary or appropriate during the Term (and in any event such
executives will meet at least [**] or more frequently as agreed upon by the
Parties) in order to review significant issues and developments in the
Development, Manufacture and Commercialization of Products in the Field in the
Territory.

 

28

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

6.3.               Publication.  Each Party shall ensure (and shall cause its
Affiliates to ensure) that its Sublicensees shall provide the other Party the
opportunity to review and provide comments on any scientific paper, data
abstract or presentation with respect to any Product proposed for publication,
presentation, or distribution.  The reviewing Party will have no more than [**]
to complete such review or such shorter period as may reasonably be required by
applicable publication deadlines promptly communicated to such reviewing Party. 
Each Party shall (and shall cause its Affiliates and Sublicensees to) (a) not
unreasonably reject comments furnished by the other Party, (b) comply with the
other Party’s request to delete references to its Confidential Information in
any such publication or presentation and (c) delay publication for such
reasonable period requested by the other Party (or its Affiliate or Sublicensee)
in order to permit the filing of patent applications concerning any AstraZeneca
Technology, Ironwood Technology or Joint Technology, as applicable, that would
be disclosed in such publication or presentation.

 

6.4.               Clinical Study Results.

 

6.4.1.                 The Parties will coordinate the disclosure of the
initiation and results of clinical studies performed pursuant to the Development
Plan.

 

6.4.2.                 For any such clinical studies and any other clinical
studies performed by either Party or its Affiliates or Sublicensees, all public
disclosures, including publications, will be submitted for review and comment by
the other Party and due regard will be given to the comments of such Party, the
maintenance of confidentiality of Confidential Information of each Party and
allowing time for intellectual property registrations as described in
Section 6.3.  Nothing set forth in this Agreement will be deemed to limit or
restrict either Party (or its Affiliates or Sublicensees) from disclosing the
results of clinical trials (whether performed by the Parties or by Third
Parties) to the extent required by Applicable Law or its internal policies and
procedures.

 

6.5.               Product Promotional Materials.  Subject to Applicable Law and
the Ancillary Agreements, all promotional materials that have been developed for
the Commercialization of the Zurampic Product in the Territory that are in the
possession of AstraZeneca or its Affiliates as of the Execution Date will be
physically or electronically transferred, as appropriate, to Ironwood promptly
following the Effective Date.

 

6.6.               Financial Statements Required by Rule 3-05 of Regulation
S-X.  AstraZeneca will, at Ironwood’s reasonable request, generate and provide
any audited and unaudited financial statements required to be filed by Ironwood
pursuant to 17 C.F.R. §210.3-05 (Rule 3-05 of Regulation S-X) no later than [**]
prior to the relevant filing date.  Ironwood will [**] within [**] of
AstraZeneca’s delivery of invoice to Ironwood.

 

6.7.               [**] Agreements.  During the Term of this Agreement, at
Ironwood’s request, (a) in the event the [**] Agreements have not been assigned
to Ironwood or

 

29

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

its Affiliate, AstraZeneca shall (and shall cause any assignee of AstraZeneca
to) supply [**] to Ironwood [**] (as set forth in the Supply Agreement in the
[**] Agreements) for commercial sale and distribution in the Territory, subject
to Ironwood’s fulfillment of [**] and (b) AstraZeneca shall (and shall cause any
Affiliate to if such Affiliate has been  assigned a [**] Agreement) take all
necessary action to allow Ironwood or its Affiliate to assume AstraZeneca’s or
its Affiliate’s rights and obligations to the [**] under any [**] Agreements
that are not then terminated or expired in accordance with its terms.  In the
event that, during the Term, the [**] Agreements have not been assigned to
Ironwood or its Affiliate and either (i) Ironwood requests that AstraZeneca
assign the [**] Agreements to Ironwood or its designee or (ii) AstraZeneca
desires to assign one or both of the [**] Agreements to a Sublicensee or another
Third Party (in which case AstraZeneca shall so notify Ironwood) and Ironwood
notifies AstraZeneca within [**] of receipt of such notice that it would like to
have the relevant [**] Agreement(s) assigned to it or its designee, AstraZeneca
shall (and shall cause any Affiliate to if such Affiliate has been assigned the
relevant [**] Agreement(s)) take all necessary action to assign the [**]
Agreement(s) to Ironwood or its designee.

 

7.                                      CONSIDERATION

 

7.1.               Upfront Payment.  Within ten (10) Business Days after the
Effective Date, Ironwood will pay to AstraZeneca one hundred million U.S.
dollars ($100,000,000) as an upfront, non-creditable, non-refundable fee.

 

7.2.               Milestones.

 

7.2.1.                 Allopurinol Combination Product Milestone.  As additional
consideration for the rights granted to Ironwood pursuant to
Section 2.1, Ironwood will pay to AstraZeneca a milestone payment in the amount
of fifteen million U.S. dollars ($15,000,000) after the NDA for the Allopurinol
Combination Product is approved by the FDA.  Following such occurrence,
AstraZeneca shall invoice Ironwood for such amount and Ironwood shall pay such
invoice within [**] after Ironwood’s receipt of such invoice.

 

7.2.2.                 Sales Milestones.  As additional consideration for the
rights granted to Ironwood pursuant to Section 2.1, Ironwood will pay to
AstraZeneca the following one-time milestone payments after the first occurrence
of each of the following events (each, a “Milestone Event”):

 

Milestone Event

 

Milestone Payment

(a)         First Year in which the Net Sales of all Products in a Year in the
Territory exceed [**]

 

[**]

(b)         First Year in which the Net Sales of all Products in a Year in the
Territory exceed [**]

 

[**]

(c)          First Year in which the Net Sales of all Products in a Year in the
Territory exceed [**]

 

[**]

 

30

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Ironwood shall notify AstraZeneca within [**] following the end of a Year in
which one or more Milestone Events was achieved, and AstraZeneca shall provide
an invoice to Ironwood regarding the applicable payment within [**] following
receipt of such notice from Ironwood.

 

Once Ironwood has made any particular milestone payment under this
Section 7.2.2, Ironwood will not be obligated to make any payment with respect
to the re-occurrence of the same Milestone Event.  If the Milestone Event in two
or more of rows (a) through (c) above occur in the same Year, the largest
milestone payment will be due to AstraZeneca within [**] of Ironwood’s receipt
of such invoice and any additional milestone payment(s) triggered in such Year
will be payable within [**] of Ironwood’s receipt of a relevant invoice, such
invoice to be issued no earlier than [**] following the date on which the
highest milestone payment was invoiced to Ironwood.  If only one Milestone Event
occurs in a Year, within [**] of invoice from AstraZeneca, Ironwood shall pay to
AstraZeneca the milestone payment payable pursuant to this Section 7.2.2.

 

7.3.               Royalties; Adjustment.  As further consideration for the
rights granted to Ironwood hereunder, Ironwood shall pay to AstraZeneca
royalties at the royalty rates on the [**] Net Sales of all Products in the
Territory in accordance with the table below during the applicable Royalty Term:

 

 

 

Royalty Rate

On the portion of [**] Net Sales of all Products in Territory less than or equal
to [**]

 

[**]

On the portion of [**] Net Sales of all Products in the Territory more than [**]

 

[**]

 

Within [**] following the end of each Calendar Quarter after the First
Commercial Sale of a Product in the Territory, Ironwood shall provide
AstraZeneca with a report containing the following information for the
applicable Calendar Quarter for the Products: the amount of gross sales of the
Products in the Territory, an itemized calculation of Net Sales in the Territory
showing deductions, provided for in the definition of “Net Sales” and a
calculation of the royalty payment due on such Net Sales.  Ironwood shall pay
all amounts due to AstraZeneca pursuant to this Section 7.3 with respect to Net
Sales for such Calendar Quarter at the time of the submission of such quarterly
report.

 

In the event Ironwood enters into a license with a Third Party pursuant to
Section 10.8, Ironwood shall be entitled to set-off against the royalties
payable to AstraZeneca pursuant to this Section 7.3 [**] of all amounts owed to
a Third Party under such license in obtaining such license or arising out of the
development,

 

31

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Manufacture or Commercialization of the Existing Products, to the extent
necessary for the Licensed Compound or the Existing Products; provided, however,
that no such royalty due to AstraZeneca hereunder shall be reduced by more than
[**] of the amount otherwise due; but provided, further, that any portion of
such payments owed to a Third Party under any such license which remains
uncredited due to the application of such floor may be carried forward to
subsequent royalty payments.

 

Notwithstanding the foregoing, with respect to a Product, upon the availability
on the market in the Territory of the [**], commencing as of the Calendar
Quarter in which such [**], as applicable, and each Calendar Quarter thereafter,
the royalty rate set forth in this Section 7.3 shall be reduced by [**].

 

Notwithstanding anything to the contrary in this Agreement, in no event shall
the royalty rate set forth in this Section 7.3 be reduced by more than [**] in
any given Calendar Quarter.

 

7.4.                                              Development Expenses.

 

7.4.1.                                                  For the PMR Trial.

 

(a)                                 Following agreement by AstraZeneca with the
FDA on the protocols for the PMR Trial, the Parties shall agree on the estimated
Development Expenses to be incurred by AstraZeneca with respect to the PMR Trial
(as may be amended under Section 3.2.2 or this Section 7.4.1, the “PMR Budget”),
the estimated Additional Voluntary PMR Expenses, if any, and the anticipated
completion date of the PMR Trial (the “PMR Planned End Date”).  If the Parties
have not agreed on the PMR Budget within [**] of AstraZeneca’s agreement with
the FDA on the PMR Trial protocols, each Party shall submit to the other Party
its final proposal for the PMR Budget on such [**].  If the Parties fail to
agree on the PMR Budget within [**] after such receipt of final proposals, the
matter shall be settled pursuant to Section 14.1.3; provided that,
notwithstanding anything to the contrary in Section 14.1.3, the Arbitrators
shall be limited to selecting one Party’s proposal for the PMR Budget and such
decision shall be made within [**].  In no event shall the PMR Budget exceed the
PMR Expense Cap, and [**] shall be responsible for any Development Expenses
incurred relating to the PMR Trial in excess of the PMR Expense Cap, other than
any Additional Voluntary PMR Expenses.  [**] shall be responsible for any
Additional Voluntary PMR Expenses.

 

(b)                                 Within [**] after December 1st of each Year,
commencing with 2017 through the last December 1st preceding the PMR Planned End
Date (or, if earlier, the date on which Development Expenses will no longer be
incurred by AstraZeneca with respect to the PMR Trial (i.e., due to its
termination, completion or transition to Ironwood under Section 3.2, including
any wind-down or transition activities)) (the “PMR End Date”), AstraZeneca shall
submit to Ironwood an invoice in the amount of (a) [**],

 

32

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

divided by (b) [**].  For example, if the PMR Budget is [**], the estimated
Additional Voluntary PMR Expenses is [**] and the PMR Planned End Date is [**],
the number of years between December 1, 2016 and [**] is [**] years, and each
invoice by AstraZeneca shall be [**].  Within [**] of receipt of any invoice
from AstraZeneca pursuant to this Section 7.4.1, Ironwood shall submit payment
of such amount to AstraZeneca, as an estimate of the amount that Ironwood is
required to reimburse for Development Expenses for the PMR Trial hereunder.

 

(c)                                  Beginning with the first Reporting Quarter
to end in 2017, AstraZeneca shall submit to Ironwood, within [**] after the end
of the month following the last month in a Reporting Quarter in which
Development Expenses were incurred by AstraZeneca with respect to the PMR Trial,
a report setting forth the actual Development Expenses incurred by AstraZeneca
during such Reporting Quarter with respect to the PMR Trial, separating out, if
applicable, any Additional Voluntary PMR Expenses.  For the purposes of this
Section 7.4.1(c), “Reporting Quarter” shall mean each of the three consecutive
month periods ending on the last day of February, May, August and November.  By
way of illustration, pursuant to this Section 7.4.1(c), AstraZeneca shall submit
a report to Ironwood reflecting its actual Development Expenses for the
three-month period ending May 31, 2017 by the [**].

 

(d)                                 Within [**] after the PMR End Date,
Development Termination Event or Transition End Date (as applicable), [**] (the
“Core PMR Expenses”) and the actual Additional Voluntary PMR Expenses.  For
purposes of the following calculations, the Core PMR Expenses shall not exceed
the PMR Expense Cap.  The Core PMR Expenses and Additional Voluntary PMR
Expenses shall be trued up as follows:

 

(i)                     If the Core PMR Expenses are [**] the PMR Budget, there
shall be no payment or refund by either Party relating to the Core PMR Expenses;

 

(ii)                  if the Core PMR Expenses are [**] the PMR Budget but less
than or equal to [**] of the PMR Budget, Ironwood shall pay AstraZeneca the
difference between the PMR Budget and the Core PMR Expenses;

 

(iii)               if the Core PMR Expenses are [**] the PMR Budget but greater
than or equal to [**] of the PMR Budget, AstraZeneca shall refund Ironwood the
difference between the Core PMR Expenses and the PMR Budget;

 

(iv)              if the Core PMR Expenses are less than [**] of the PMR Budget,
then AstraZeneca shall refund to Ironwood (A) [**] of the PMR

 

33

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Budget and (B) [**] of the difference between (A) the Core PMR Expenses and
(B) [**] of the PMR Budget;

 

(v)                 if the Core PMR Expenses exceed [**] of the PMR Budget, then
Ironwood shall pay to AstraZeneca (i) [**] of the PMR Budget and (ii) [**] of
the difference between (A) [**] of the PMR Budget and (B) the Core PMR Expenses;

 

(vi)              if the actual Additional Voluntary PMR Expenses are [**] the
estimated Additional Voluntary PMR Expenses, there shall be no payment or refund
by either Party relating to the Additional Voluntary PMR Expenses;

 

(vii)           if the actual Additional Voluntary PMR Expenses are [**] the
estimated Additional Voluntary PMR Expenses, Ironwood shall pay to AstraZeneca
the difference between the actual Additional Voluntary PMR Expenses and the
estimated Additional Voluntary PMR Expenses;

 

(viii)        if the actual Additional Voluntary PMR Expenses are [**] the
estimated Additional Voluntary PMR Expenses, AstraZeneca shall refund to
Ironwood the difference between the estimated Additional Voluntary PMR Expenses
and the actual Additional Voluntary PMR Expenses;

 

(ix)              All such payments by Ironwood or reimbursements by AstraZeneca
under this Section 7.4.1(d) and any invoices not yet paid by Ironwood under
Section 7.4.1(b) shall be made within [**] days of the paying Party’s receipt of
invoice.

 

(e)                                  The “PMR Expense Cap” shall equal one
hundred million U.S. dollars ($100,000,000), as may be amended pursuant to
Section 3.2.2.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, this Section 7.4.1 and all payment obligations hereunder shall
survive termination of this Agreement for convenience under Section 11.3.

 

7.4.2.                                                  For Other Zurampic
Product Development and Allopurinol Combination Product Development.  With
respect to Development activities other than the PMR Trial, the following shall
apply:

 

(a)                                 Ironwood shall reimburse AstraZeneca for all
Development Expenses (as such are determined pursuant to Section 7.5) for
activities conducted under the applicable Development Plan in accordance with
the applicable Development Budget; provided that notwithstanding anything to the
contrary in this Agreement, Ironwood shall not be obligated to reimburse
AstraZeneca for any Development Expenses incurred under the Allopurinol
Combination Product Development Plan after [**] (but if

 

34

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Ironwood does not agree to so reimburse, then AstraZeneca shall be
correspondingly relieved of its obligation to perform the corresponding
Development Activities after such date).

 

(b)                                 Ironwood will reimburse AstraZeneca for up
to [**] of any Development Expenses set forth in the applicable Development
Budget for a Year to the extent such Development Expenses are incurred pursuant
to this Agreement; provided that AstraZeneca shall provide to Ironwood an
explanation for any excess costs and expenses.  AstraZeneca will be solely
responsible for any Development Expenses in excess of [**] of the Development
Expenses set forth in the applicable Development Budget for a particular Year,
and such amounts shall not be included in Development Expenses for the purposes
of reimbursement by Ironwood under this Section 7.4.2(b).

 

(c)                                  Within [**] after the end of each Calendar
Quarter during which activities were conducted by AstraZeneca under the
applicable Development Plan, AstraZeneca shall submit to Ironwood a written
report of all Development Expenses (subject to Section 7.4.2(b)) incurred by or
on its behalf during such Calendar Quarter in performance of such activities in
accordance with this Agreement.  Within [**] following receipt of such invoice
from AstraZeneca, Ironwood shall pay AstraZeneca an amount equal to the
undisputed Development Expenses set forth on the invoice.

 

7.5.                                              Expense Limitations.  Efforts
of AstraZeneca’s employees or its Affiliates in performing its activities
hereunder related to Development of the Product in the Territory will be accrued
and reported at the applicable FTE Rate then in effect; provided, however, that
only those efforts that relate to the Development of the Product and are
contemplated by the applicable Development Plan, will be so accrued and
reported.  All payments made by AstraZeneca (or its Affiliates) to a Third Party
in connection with the Development of the Product in the Territory consistent
with the applicable Development Plan will be accrued and reported at
AstraZeneca’s (or its Affiliate’s) [**].  In no event may AstraZeneca structure
its contractual arrangements with Third Parties in a manner designed to benefit
countries outside the Territory over those within the Territory. 
Notwithstanding the foregoing, the costs to Ironwood for any Clinical Trial
Material will be included in Development Expenses at [**] of the “Cost of Goods
Sold” (as defined in the Commercial Supply Agreement) therefor.  The “Cost of
Goods Sold” for Clinical Trial Material shall be calculated in accordance with
the definition set forth in the Commercial Supply Agreement but Ironwood
acknowledges that the “Cost of Goods Sold” for Clinical Trial Material may
differ from that for commercial Product due to a range of factors, including
volumes and packaging for clinical use.

 

35

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

7.6.                                              Records and Audits.

 

7.6.1.                               During the Term (and for [**] following the
Term, or, in the case of books and records necessary to satisfy applicable tax
requirements, [**] following the Term), each Party and its Affiliates will keep
and maintain accurate and complete books and records showing all activities
performed by or on behalf of either Party under this Agreement and the Ancillary
Agreements during the [**] (or, in the case of books and records necessary to
satisfy applicable tax requirements, the [**]), including in the case of
Ironwood, all Net Sales made and, in the case of AstraZeneca, all Development
Expenses.  Such books and records will be sufficiently detailed such that
Development Expenses and Net Sales and each Party’s satisfaction of its
obligations under this Agreement and the Ancillary Agreements can accurately be
determined and each Party’s financial reporting obligations, tax requirements,
independent auditor requirements and obligations under the Sarbanes-Oxley Act
can be satisfied.

 

7.6.2.                               Upon [**] prior written notice from a Party
(the “Auditing Party”), the other Party (the “Audited Party”) will permit an
independent certified public accounting firm of internationally recognized
standing, selected by the Auditing Party and reasonably acceptable to the
Audited Party, to examine the relevant books and records of the Audited Party
and its Affiliates as may be reasonably necessary to verify Development Expenses
reimbursed or Net Sales.  An examination by a Party under this Section 7.6.2
will occur not more than [**] and will be limited to the pertinent books and
records for any Year ending not more than [**] before the date of the request. 
The accounting firm will be provided access to such books and records at the
Audited Party’s facility where such books and records are normally kept and such
examination will be conducted during the Audited Party’s normal business hours. 
The Audited Party may require the accounting firm to sign a standard
non-disclosure agreement before providing the accounting firm access to the
Audited Party’s facilities or records.  Upon completion of the audit, the
accounting firm will provide both Ironwood and AstraZeneca a written report
disclosing whether the reports submitted by the Audited Party are correct or
incorrect and the specific details concerning any discrepancies.  No other
information will be provided to the Auditing Party.  If the accountant
determines that, based on errors in the reports so submitted, the amounts paid
by one Party to the other Party under this Agreement were in error, any
additional amount owed by one Party to the other will be paid within [**] after
receipt of the accountant’s report, along with interest at the annual interest
rate as provided in Section 7.12, compounded [**] from the date of the audit
report.  If the accountant determines that AstraZeneca overstated or understated
the Development Expenses by more than [**], AstraZeneca will reimburse Ironwood
for the expenses incurred by Ironwood in conducting the audit and if the
accountant determines that Ironwood overstated or understated Net Sales by more
than [**], Ironwood will reimburse AstraZeneca for the expenses incurred by
AstraZeneca in conducting the audit.

 

36

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

7.7.                                              Taxes and Withholding.

 

7.7.1.                               Taxes.  The royalties, milestones and other
amounts payable by a Party to the other Party pursuant to this Agreement
(“Payments”) shall not be reduced on account of any Taxes unless required by
Applicable Law.  The Party receiving Payments alone shall be responsible for
paying any and all Taxes (other than withholding taxes required by Applicable
Law to be paid by the paying Party) levied on account of, or measured in whole
or in part by reference to, any Payments it receives.

 

7.7.2.                               Withholding.  The paying Party shall deduct
or withhold from the Payments any Taxes that it is required by Applicable Law to
deduct or withhold.  If a tax deduction is required by Applicable Law to be made
by the paying Party, the amount of the payment due from the paying Party to the
receiving Party shall be equal to: the payment which would have been due if no
tax deduction had been required, less the tax deduction.  Notwithstanding the
foregoing, if the Party receiving Payments is entitled under any applicable
treaty to a reduction of rate of, or the elimination of, applicable withholding
tax, it may deliver to the paying Party or the appropriate Tax Authority (with
the assistance of the paying Party to the extent that this is reasonably
required and is expressly requested in writing) the prescribed forms necessary
to reduce the applicable rate of withholding or to relieve the paying Party of
its obligation to withhold Tax, and the paying Party shall apply the reduced
rate of withholding, or dispense with withholding, as the case may be, to the
extent it complies with the applicable treaty; provided that the paying Party
has received evidence, in a form satisfactory to the paying Party, of the
receiving Party’s delivery of all applicable forms (and, if necessary, its
receipt of appropriate governmental authorization) at least [**] prior to the
time that the Payments are due.  If, in accordance with the foregoing, the
paying Party withholds any amount, it shall pay to the receiving Party the
balance when due, make timely payment to the proper Tax Authority of the
withheld amount, and send to the receiving Party proof of such payment within
[**] following that payment.  If the paying Party undergoes a change in control,
assigns this Agreement, acts through an Affiliate or Third Party (by
subcontracting, assigning or otherwise) or change in jurisdiction of
organization or residence (including for tax purposes) and, as a result of such
a transaction, Payments made hereunder are subject to additional withholding
Tax, the paying Party shall be responsible for the resulting additional
withholding Taxes; therefore, Payments made to the receiving Party shall be
increased to ensure the receiving Party receives the full amount that it would
have received if such change in control, assignment, act through an Affiliate or
Third Party or change in jurisdiction had not taken place.  Neither Party shall
be responsible for paying Taxes on the other Party’s income.

 

7.7.3.                               Indirect Taxes.  All Payments are stated
exclusive of Indirect Taxes. Except to the extent Indirect Taxes are chargeable
as a result of the receiving Party undergoing a change in control, assigning
this Agreement, acting through an Affiliate or Third Party (by subcontracting,
assigning or otherwise) or change in jurisdiction of organization or residence
(including for tax purposes), if any Indirect Taxes are chargeable in respect of
any Payments,

 

37

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

the paying Party shall pay such Indirect Taxes at the applicable rate in respect
of any such Payments following the receipt, where applicable, of an Indirect
Taxes invoice in the appropriate form issued by the receiving Party in respect
of such Payments, such Indirect Taxes to be payable on the due date of the
payment of the Payments to which such Indirect Taxes relate.  The receiving
Party shall issue its invoices for all amounts payable under this Agreement
consistent with Indirect Tax requirements and irrespective of whether the sums
may be netted for settlement purposes.  If such amounts of Indirect Taxes are
refunded to the receiving Party by the applicable Tax Authority or other fiscal
authority subsequent to payment, the receiving Party will transfer such amount
to the paying Party within [**] of receipt.

 

7.7.4.                               Imports.  For the avoidance of doubt, the
Parties acknowledge and agree that none of the Payments under this Agreement are
related to the license (or right) to import or any import of Products.  The
Parties shall cooperate to ensure that the Party responsible for shipping values
clinical Product in accordance with Applicable Law and maximizes the full
benefits of available duty free or savings programs such as free trade
agreements or other special programs and minimizes where permissible any such
duties and any related import taxes that are not reclaimable from the relevant
authorities.  The receiving Party shall be responsible for any import clearance,
including payment of any import duties and similar charges, in connection with
any Products transferred to such Party under this Agreement.

 

7.8.                                              Currency.  All amounts
payable, expenses incurred and calculations hereunder will be in United States
dollars.  For the purpose of calculating any sums due under, or otherwise
reimbursable pursuant to, this Agreement (including the calculation of Net Sales
expressed in currencies other than U.S. dollars), each Party shall convert any
amount expressed in a foreign currency into U.S. dollar equivalents using its,
its Affiliate’s or Sublicensee’s, as applicable, standard conversion methodology
consistent with GAAP.

 

7.9.                                              Method of Payments.  All
amounts owed to a Party under this Agreement will be paid by the owing Party by
ACH payment or wire transfer of immediately available funds to an account
designated by the owed Party (which account may be updated by such owed Party
from time to time in writing).  All such payments made by Ironwood to
AstraZeneca will be made to such bank account as AstraZeneca may from time to
time designate by notice to Ironwood.

 

7.10.                                       Confidentiality.  All financial
information of a Party which is subject to review under this Article 7 will be
deemed to be Confidential Information subject to the provisions of Section 8.1,
and such Confidential Information will not be disclosed to any Third Party or
used for any purpose other than verifying payments to be made by one Party to
the other hereunder; provided, however, that such Confidential Information may
be disclosed to Third Parties only to the extent necessary to enforce a Party’s
rights under this Agreement.

 

38

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

7.11.                                       Reconciliation.  When providing
financial information to Ironwood pursuant to its obligations under this
Agreement or any Ancillary Agreement, AstraZeneca shall submit to Ironwood, with
such information, a reconciliation of such information to GAAP to the extent
such information is being provided under IFRS or a non-GAAP Accounting
Standard.  Costs of any such reconciliation shall be borne by [**].

 

7.12.                                       Interest.  Any payment under this
Article 7 that is more than [**] past due will be subject to interest at an
annual percentage rate of [**] plus [**] if a Party does not make payment within
[**] of its receipt of notice that such amount is past due.  Likewise, any
overpayment that is not refunded within [**] after the date such overpayment was
made will thereafter be subject to interest at an annual percentage rate of [**]
plus [**]; provided, however, that if the overpayment is due to errors in
reports provided by the overpaid Party, such interest will accrue from the date
the overpayment was made.  Notwithstanding the preceding, if a Party contests
any amounts due hereunder in good faith and promptly notifies the other Party of
such dispute, interest will not accrue as to amounts being so contested until
[**] following the presentation of such notice to the other Party.

 

8.                                      COVENANTS

 

8.1.                                              Confidentiality.

 

8.1.1.                          Confidential Information.  Except to the extent
expressly permitted by this Agreement or an Ancillary Agreement and subject to
the provisions of Sections 8.1.2 and 8.1.3, at all times during the Term and for
[**] following the expiration or termination of this Agreement, each Party (a
“Receiving Party”) (a) will keep completely confidential and will not publish or
otherwise disclose any Confidential Information furnished to it by the other
Party (a “Disclosing Party”), except to those of the Receiving Party’s
employees, Affiliates, consultants or representatives who have a need to know
such information (collectively, “Authorized Recipients”) to perform such Party’s
obligations hereunder or to potential Sublicensees under an obligation of
confidentiality no less protective than the terms hereof, and (b) will not use
Confidential Information of the Disclosing Party directly or indirectly for any
purpose other than (to the extent licensed hereunder) exercising its rights and
performing its obligations hereunder.  The Receiving Party will be liable for
any breach by any of its Authorized Recipients of the restrictions set forth in
this Agreement.  Each Party will be deemed the Receiving Party with respect to
any Development Plan, Joint Know-How or Collaboration Development Data,
regardless of which Party has disclosed such Confidential Information.

 

8.1.2.                          Exceptions to Confidentiality.  The Receiving
Party’s obligations set forth in this Agreement will not extend to any
Confidential Information of the Disclosing Party:

 

39

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

(a)                       that is or hereafter becomes part of the public domain
through no wrongful act, fault or negligence on the part of a Receiving Party or
its Authorized Recipients;

 

(b)                       that is received from a Third Party without
restriction and without breach of any agreement or fiduciary duty between such
Third Party and the Disclosing Party;

 

(c)                        that the Receiving Party can demonstrate by competent
evidence was already in its possession without any limitation or restriction on
use or disclosure prior to its receipt from the Disclosing Party;

 

(d)                       that is generally made available to Third Parties by
the Disclosing Party without any restriction imposed by the Disclosing Party on
disclosure, whether such restriction is by contract, fiduciary duty or by
operation of law; or

 

(e)                        that the Receiving Party can demonstrate by competent
evidence was independently developed by the Receiving Party without any
reference to Confidential Information.

 

8.1.3.                          Authorized Disclosure.

 

(a)                       Each Party and its Authorized Recipients may disclose
Confidential Information received from the other Party to the extent that such
disclosure is:

 

(i)                                made in response to a valid order,
governmental inquiry, or request (each an “Order”) of a court of competent
jurisdiction or other agency, as applicable; provided, however, that the
Receiving Party must first have given notice to the Disclosing Party and given
the Disclosing Party a reasonable opportunity to quash such Order or to obtain a
protective order requiring that the Confidential Information or documents that
are the subject of such Order be held in confidence by such court or agency or,
if disclosed, be used only for the purposes for which the Order was issued; and
provided further that if an Order is not quashed or a protective order is not
obtained, the Confidential Information disclosed in response to such Order will
be limited to that information that is legally required to be disclosed in such
response to such Order;

 

(ii)                             made by a Party or its Affiliates or
Sublicensees to a Regulatory Authority as may be necessary or useful in
connection with any filing, application or request for a Regulatory Approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;

 

40

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

(iii)                          made by a Party to a patent authority as may be
necessary or useful for purposes of obtaining or enforcing a Patent Right
(consistent with the terms and conditions of Article 10); provided, however,
that reasonable measures shall be taken to assure confidential treatment of such
information, to the extent such protection is available;

 

(iv)                         otherwise required by law; provided, however, that
if either Party is required to disclose Confidential Information of the other
Party, the Party required to make the disclosure shall (A) provide to the other
Party reasonable advance notice of and an opportunity to comment on any such
required disclosure, (B) if requested by the other Party, seek confidential
treatment with respect to any such disclosure to the extent available, and
(C) use [**] to incorporate the comments of the other Party in any such
disclosure or request for confidential treatment; or

 

(v)                            made by either Party to Third Parties under
confidentiality obligations no less protective than the obligations set forth
herein as may be necessary or useful in connection with the development,
Commercialization, or Manufacture of the Licensed Compounds or Products as
contemplated by this Agreement, including subcontracting or sublicensing
transactions in connection therewith.

 

8.1.4.                          Notification.  The Receiving Party will notify
the Disclosing Party immediately, and cooperate with the Disclosing Party as the
Disclosing Party may reasonably request, upon the Receiving Party’s discovery of
any loss or compromise of the Disclosing Party’s Confidential Information.

 

8.1.5.                          Destruction of Confidential Information.  Upon
the expiration or earlier termination of this Agreement, except to the extent
necessary or useful to exercise rights or perform obligations that continue
after such expiration or termination, and except as otherwise provided in
Section 11.6, the Receiving Party will (a) destroy all tangible embodiments of
Confidential Information of the Disclosing Party, including any and all copies
thereof, and those portions of any documents, memoranda, notes, studies, and
analyses prepared by the Receiving Party or its Authorized Recipients that
contain, incorporate, or are derived from such Confidential Information and
provide written certification of such destruction to the Disclosing Party in a
form reasonably acceptable to the Disclosing Party, provided that the legal
department of the Receiving Party will have the right to retain one copy of any
such tangible embodiments for archival purposes, provided such copy will
continue to be maintained on a confidential basis subject to the terms of this
Agreement, and (b) immediately cease, and will cause its Authorized Recipients
to cease, use of such Confidential Information as well as any information or
materials that contain, incorporate, or are derived from such Confidential
Information.

 

41

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

8.1.6.                          Use of Name and Disclosure of Terms.  Except as
permitted under Section 14.16, each Party will and will cause its Affiliates to
(a) keep the existence of, the terms of, and the transactions covered by this
Agreement confidential and (b) not disclose such information to any other Third
Party through a press release or otherwise, and, except as otherwise permitted
hereunder, will not mention or otherwise use the name, insignia, symbol,
trademark, trade name, or logotype of the other Party or its Affiliates in any
manner without the prior written consent of the other Party in each instance
(which will not be unreasonably withheld, conditioned or delayed). The
restrictions imposed by this Section 8.1.6 will not prohibit either Party or its
Affiliates from making any disclosure that is required by Applicable Law, rule,
or regulation or the requirements of a national securities exchange or another
similar regulatory body including disclosing such information in any clinical
trial database maintained by or on behalf of a Party.  In addition, in
connection with a specific transaction or proposed transaction, either Party may
disclose the terms of this Agreement to the counter party to such transaction if
such counter party is a bona fide potential investor, underwriter, lender,
licensee, sublicensee or acquirer; provided that (i) such disclosure shall be
under provisions of confidentiality no less protective than the terms of this
Agreement and (ii) the disclosure is reasonably necessary in light of the
contemplated transaction.  Further, the restrictions imposed on each Party under
this Section 8.1.6 are not intended, and will not be construed, to prohibit a
Party or is Affiliates from identifying the other Party or its Affiliates in its
internal business communications, provided that any Confidential Information in
such communications remains subject to this Section 8.1.6.  In the event that
either Party is required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body to disclose this
Agreement, in whole or in part, the Parties will cooperate in preparing a
redacted version of this Agreement and consider any comments received from the
other Party with respect thereto in good faith, provided that the Party subject
to such requirement shall have final decision-making authority with respect to
the contents of such redacted version of this Agreement.

 

8.1.7.                          Remedies.  The Parties acknowledge and agree
that the restrictions set forth in this Section 8.1 are reasonable and necessary
to protect the legitimate interests of the Parties and that neither Party would
have entered into this Agreement in the absence of such restrictions, and that
any breach or threatened breach of any provision of this Section 8.1 will result
in irreparable injury to the other Party for which there will be no adequate
remedy at law.  Notwithstanding the dispute resolution mechanism agreed to by
the Parties in Section 14.1, in the event of a breach or threatened breach of
any provision of Section 8.1 by a Party, the other Party will be authorized and
entitled to obtain from any court of competent jurisdiction, applying the laws
of that court, injunctive relief, whether preliminary or permanent, specific
performance and an equitable accounting of all earnings, profits and other
benefits arising from such breach, which rights will be cumulative and in
addition to any other rights or remedies to which such Party may be entitled in
law or equity.  The

 

42

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

breaching Party agrees to waive any requirement that the non-breaching Party
(a) post a bond or other security as a condition for obtaining any such relief
and (b) show irreparable harm, balancing of harms, consideration of the public
interest or inadequacy of monetary damages as a remedy.  Nothing in this
Section 8.1.7 is intended, or will be construed, to limit the Parties’ rights to
equitable relief or any other remedy for a breach of any provision of this
Agreement.

 

8.2.                                              Compliance with Law.  Each
Party hereby covenants to comply with all Applicable Law and industry
professional standards applicable to its activities connected with the
development (including Development), manufacture (including Manufacture), and
commercialization (including Commercialization) (as applicable) of Products. 
Without limiting the generality of the foregoing:

 

8.2.1.                          Patient Information.  Each Party agrees to abide
by all laws, rules, regulations, and orders of all applicable supranational,
national, federal, state, provincial, and local governmental entities concerning
the confidentiality or protection of patient identifiable information or
patients’ protected health information, as defined by any other applicable
legislation in the course of their performance under this Agreement.

 

8.2.2.                          Debarment.  Each Party will not use in any
capacity, in connection with the activities to be performed under this
Agreement, any person who has been debarred pursuant to Section 306 of the
United States Federal Food, Drug, and Cosmetic Act or analogous law, or who is
the subject of a conviction described in such section or a corresponding section
of any analogous law. Each Party will inform the other Party in writing
immediately if it or any person who is performing or has performed activities
hereunder or is conducting or has conducted any development of the Licensed
Compounds or Product is debarred or is the subject of a conviction described in
Section 306 or a corresponding section of any analogous law, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending
relating to the debarment or conviction of such Party or any person performing
services hereunder.

 

8.3.                                              Business Ethics.

 

8.3.1.                          Each Party will conduct its business in
accordance with Applicable Law.  By signing this Agreement, each Party agrees to
conduct its activities under this Agreement in a manner that is consistent with
Applicable Law, including the U.S. Foreign Corrupt Practices Act and the UK
Bribery Act 2010, each as amended, and any other applicable anti-corruption laws
and laws for the prevention of fraud, racketeering, or money laundering
(collectively, “Anti-Corruption Laws”).

 

8.3.2.                          Each Party will not, directly or indirectly,
pay, offer or promise to pay, or authorize the payment of any money, or give,
offer or promise to give,

 

43

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

or authorize the giving of anything of value (collectively, a “Prohibited
Payment”) to any government or political party officials, officials of
international public organizations, candidates for public office or
representatives of other businesses or persons acting on behalf of any of the
foregoing (collectively, “Officials”) with respect to the subject matter of this
Agreement or any other aspect of the other Party’s business where such
Prohibited Payment would constitute a violation of any Anti-Corruption Law.  In
addition, regardless of legality, each Party will make no Prohibited Payment,
directly or indirectly, to any Official if such Prohibited Payment is for the
purpose of influencing decisions or actions with respect to the subject matter
of this Agreement or any other aspect of the other Party’s business.  Each Party
acknowledges and agrees that none of it, or any of its Affiliates or its or
their respective officers, directors, employees, agents and representatives
(collectively, “Authorized Representatives”) is authorized to waive compliance
with the provisions of this Section 8.3.2 and that each Party will be solely
responsible for its compliance with the provisions of this Section 8.3.2 and the
Anti-Corruption Laws irrespective of any act or omission of the other Party or
any of its Affiliates, Sublicensees or its or their respective Authorized
Representatives.  Each Party’s failure to abide by the provisions of this
Section 8.3.2 shall be deemed a material breach of this Agreement and without
prejudice to any other rights or remedies that may be available to the
non-breaching Party under this Agreement or in law or equity.

 

8.4.                                              Export Restrictions.

 

8.4.1.                          Except in connection with the development or
Manufacture of the Licensed Compounds and Products permitted hereunder, Ironwood
will not knowingly sell, export, or distribute, directly or indirectly, any
Product to any location outside of the Territory or take any action that
Ironwood reasonably believes will result in such export.  Ironwood will not
knowingly sell, export, or distribute, or permit any Third Party to do any of
the foregoing, directly or indirectly, any Product or the Licensed Compounds to
any location outside of the Territory that is intended to be the final location
for sale, export or distribution of such Product or Licensed Compound or take
any action that Ironwood reasonably believes would result in any of the
foregoing (except in connection with the development or Manufacture of the
Licensed Compounds and Products permitted hereunder).

 

8.4.2.                          Except in connection with the development or
Manufacture of the Licensed Compounds and Products permitted hereunder
(including outside the Field), AstraZeneca will not (and will cause its
Affiliates and Sublicensees to not) knowingly sell, export, or distribute,
directly or indirectly, any Product to any location in the Territory or take any
action that AstraZeneca reasonably believes will result in such export. 
AstraZeneca will not (and will cause its Affiliates and Sublicensees to not)
knowingly sell, export, or distribute, or permit any Third Party to do any of
the foregoing, directly or indirectly, any Product or Licensed Compound to any
location within the Territory that is

 

44

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

intended to be the final location for sale, export or distribution of such
Product or Licensed Compound or take any action that Ironwood reasonably
believes would result in any of the foregoing (except in connection with the
development or Manufacture of the Licensed Compounds and Products permitted
hereunder (including outside the Field)).

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1.                                              Representations and Warranties
of Each Party.  As of the Effective Date, each of AstraZeneca and Ironwood
hereby represents and warrants to the other Party hereto as follows:

 

(a)                                 it is a corporation or entity duly organized
and validly existing under the laws of the state or other jurisdiction of its
incorporation or formation;

 

(b)                                 the execution, delivery and performance of
this Agreement by such Party has been duly authorized by all requisite corporate
action and does not require any shareholder action or approval;

 

(c)                                  it has the power and authority to execute
and deliver this Agreement and to perform its obligations hereunder;

 

(d)                                 the execution, delivery and performance by
such Party of this Agreement and its compliance with the terms and provisions do
not and will not conflict with or result in a breach of any of the terms and
provisions of or constitute a default under (i) any agreement to which it or its
Affiliates is a party, (ii) the provisions of its charter or operative documents
or bylaws or (iii) any order, writ, injunction or decree of any court or
governmental authority entered against it or by which any of its property is
bound;

 

(e)                                  it has the full right, power and authority
to grant all of the right, title and interest in the licenses granted to the
other Party under this Agreement; and

 

(f)                                   it and its Affiliates have not violated in
any manner that is reasonably likely to affect the rights of the other Party
hereunder or adversely affect the development, or Commercialization of any
Product hereunder, any laws, rules, regulations, or any order of any applicable
supranational, national, federal, state, provincial, and local governmental
entities, in each case, concerning the confidentiality or protection of patient
identifiable information or patients’ protected health information, as defined
by any applicable legislation.

 

9.2.                                              Additional Representations,
Warranties and Covenants of AstraZeneca.  Except as disclosed to Ironwood in a
separate written document provided in

 

45

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

connection with the execution of this Agreement, AstraZeneca hereby represents,
warrants and covenants to Ironwood that as of the Effective Date:

 

(a)                                 AstraZeneca has, with respect to any Patent
Right that has reached the nationalization stage as of the Effective Date and
will have at the time of nationalization of any other Patent Right, in each
case, in the Territory, the sole and exclusive right in the Territory in and to
the AstraZeneca Patent Rights listed in Schedule 9.2(a) attached hereto and the
ownership of such AstraZeneca Patent Rights is as set forth on such Schedule
9.2(a).  AstraZeneca has the sole and exclusive rights in the Territory with
respect to all AstraZeneca Know-How that it purports to grant to Ironwood
hereunder, in each case free of any encumbrance, lien, or claim of ownership by
any Third Party.

 

(b)                                 AstraZeneca is not subject to any agreement
with a Third Party that includes a royalty or similar payment obligation to, or
other restriction or limitation in favor of, such Third Party (including, for
this purpose, to current or former officers, directors, employees, consultants
or personnel of AstraZeneca or any predecessor) with respect to (i) its rights
to practice the AstraZeneca Technology in the Territory or (ii) the development
or Commercialization of any Licensed Compound or any Existing Product in the
Territory.

 

(c)                                  To AstraZeneca’s Knowledge, no Person is
infringing or threatening to infringe or misappropriating or threatening to
misappropriate the AstraZeneca Patent Rights or the AstraZeneca Know-How in the
Territory.

 

(d)                                 To AstraZeneca’s Knowledge, the conception,
development, and reduction to practice of the AstraZeneca Patent Rights and
AstraZeneca Know-How existing as of the Effective Date have not constituted or
involved the misappropriation of trade secrets or other rights or property of
any Person.

 

(e)                                  No AstraZeneca Patent Rights are subject
to, or were developed pursuant to any funding agreement with any government or
government agency.

 

(f)                                   AstraZeneca is not in material breach of
any provisions of any agreements with Third Parties relating to the AstraZeneca
Patent Rights or AstraZeneca Know-How, in a manner that is reasonably likely to
affect the rights of Ironwood hereunder or adversely affect the development, or
Commercialization of any Product hereunder.

 

(g)                                  AstraZeneca has not received any written or
oral claim of ownership, inventorship or patent infringement from any Third
Party (including by current or former officers, directors, employees,
consultants,

 

46

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

or personnel of AstraZeneca or any predecessor) with respect to the AstraZeneca
Technology and AstraZeneca is not aware of any reasonable basis for any such
claim.

 

(h)                                 No claim or litigation has been brought or
threatened by any Person alleging, and AstraZeneca is not aware, that any of the
AstraZeneca Patent Rights or the AstraZeneca Know-How are invalid or
unenforceable.

 

(i)                                     To AstraZeneca’s Knowledge, the
manufacture, use or sale of an Existing Product in the Territory in the Field
will not infringe any issued claim of an issued patent right of any Third Party,
other than Patent Rights that AstraZeneca Controls.

 

(j)                                    AstraZeneca has made available to
Ironwood all Regulatory Approvals and Regulatory Submissions, including the
Referenced Regulatory Filings and AstraZeneca Know-How in its Control regarding
or related to any Licensed Compound or Product and all such Regulatory
Approvals, Regulatory Submissions, Referenced Regulatory Filings and Ironwood
Know-How are true and complete.  As of the Effective Date, AstraZeneca has
prepared, maintained and retained all Regulatory Approvals and Regulatory
Submissions pursuant to and in accordance with GCP and good laboratory
practices, as applicable, and Applicable Law and all such information is and
will be true and complete.

 

(k)                                 Material trade secrets comprising the
AstraZeneca Know-How have been kept confidential or have been disclosed to Third
Parties only under terms of confidentiality.  To AstraZeneca’s Knowledge, no
breach of such confidentiality with respect to such Know-How has been committed
by any Third Party.

 

(l)                                     To AstraZeneca’s Knowledge, it has
conducted any development and Commercialization activities in accordance with
good laboratory and clinical practice and Applicable Law.

 

(m)                             To AstraZeneca’s Knowledge, neither AstraZeneca
nor any of its Affiliates, nor any of its or their respective officers,
employees, or agents has made an untrue statement of material fact or fraudulent
statement to any Regulatory Authority with respect to the development of the
Licensed Compounds or the Products, failed to disclose a material fact required
to be disclosed to any Regulatory Authority with respect to the development of
the Licensed Compounds or the Products, or committed an act, made a statement,
or failed to make a statement with respect to the development of the Licensed
Compounds or the Products that could reasonably be expected to provide a basis
for the United States Food and Drug Administration to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities”, set forth in 56 Fed. Reg.

 

47

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

46191 (September 10, 1991) and any amendments thereto or any analogous laws or
policies in the Territory.

 

(n)                                 Neither AstraZeneca nor any of its
Affiliates has been debarred or is subject to debarment and neither AstraZeneca
nor any of its Affiliates has used in any capacity, in connection with the
AstraZeneca Technology, the Licensed Compounds or the Products, any Person who
has been debarred pursuant to Section 306 of the United States Federal Food,
Drug, and Cosmetic Act, or who is the subject of a conviction described in such
section.

 

(o)                                 To AstraZeneca’s Knowledge, it and its
Affiliates have not violated any material Anti-Corruption Laws with respect to
the Territory except for such matters as has been disclosed to Ironwood prior to
the Effective Date.

 

(p)                                 AstraZeneca has made available to Ironwood
for review in due diligence all material (i) clinical and pre-clinical data
relating to the Product(s) existing as of the Effective Date that is contained
in Regulatory Submissions for such Product(s) in the Field in the Territory in
its or any of its Affiliates’ possession, and (ii) AstraZeneca Know-How that has
been requested of AstraZeneca by Ironwood or, to AstraZeneca’s Knowledge, is
material to the development or Commercialization of the Product(s) hereunder. 
To AstraZeneca’s Knowledge, all AstraZeneca Know-How that has been disclosed by
AstraZeneca or its Affiliates to Ironwood under this Agreement or in connection
with such due diligence or the negotiation of this Agreement is or will be true
and correct in all material aspects.  All adverse information with respect to
the safety and efficacy of the Products known to AstraZeneca or its Affiliates
as of the Effective Date has been disclosed by Ironwood to AstraZeneca through
such due diligence review.

 

(q)                                 Neither AstraZeneca nor its Affiliates
Control any Know-How related to, or any Patent Right that Covers, a diagnostic
medical device intended to measure or monitor serum uric acid levels.

 

9.3.                                              Additional Representations and
Warranties of Ironwood.  Ironwood hereby represents, warrants and covenants to
AstraZeneca that as of the Effective Date:

 

(a)                                 To Ironwood’s Knowledge, Ironwood and its
Affiliates have not materially violated any Anti-Corruption Laws with respect to
the Territory except for such matters as has been disclosed to Ironwood prior to
the Effective Date.

 

(b)                                 Neither Ironwood nor any of its Affiliates
has been debarred or is subject to debarment and neither Ironwood nor any of its
Affiliates has

 

48

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

used in any capacity, in connection with the Ironwood Technology, any Person who
has been debarred pursuant to Section 306 of the United States Federal Food,
Drug, and Cosmetic Act, or who is the subject of a conviction described in such
section.

 

9.4.                                              Representation by Legal
Counsel.  Each Party hereto represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting.  In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will exist
or be implied against the Party which drafted such terms and provisions.

 

9.5.                                              No Inconsistent Agreements. 
Neither Party has in effect and after the Effective Date neither Party may enter
into any oral or written agreement or arrangement that would be inconsistent
with its obligations under this Agreement or limit the ability of either Party
to grant the licenses set forth in Article 2 of this Agreement.

 

9.6.                                              Disclaimer.  THE FOREGOING
WARRANTIES OF EACH PARTY ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
NONINFRINGEMENT, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE HEREBY
SPECIFICALLY EXCLUDED AND DISCLAIMED.  EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, OR COMMERCIALIZATION OF ANY
PRODUCT UNDER THIS AGREEMENT WILL BE SUCCESSFUL.

 

10.                               INTELLECTUAL PROPERTY

 

10.1.                                       Disclosure.  During the Term, the
Parties will promptly disclose to one another all Collaboration Know-How
(whether patentable or not).

 

10.2.                                       Ownership.

 

10.2.1.                   Ownership of Technology.  Except as set forth in
Section 10.2.2, determinations as to which Party has invented any Patent Right
or Know-How will be made in accordance with the standards of inventorship under
U.S. patent law.  Subject to the license grants under Article 2, as between the
Parties, Ironwood will own all Know-How, including any Product Development Data
and Collaboration Know-How (other than Joint Know-How) that is invented,
conceived or developed solely by employees of Ironwood or its Affiliates, or
Third Parties acting on behalf of Ironwood or its Affiliates, and any Patent
Rights claiming such Know-How, and AstraZeneca will own all AstraZeneca
Technology including Product Development Data and Collaboration Know-How (other
than Joint Know-How) that is invented, conceived, or developed solely by
employees of AstraZeneca or its Affiliates, or Third Parties acting on

 

49

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

behalf of AstraZeneca or its Affiliates, and any Patent Rights claiming such
Know-How.  Each Party will own an undivided one-half interest in and to the
Joint Technology.  In the event inventorship and ownership of any Collaboration
Technology cannot be resolved by the Parties with advice of their respective
intellectual property counsel, such dispute will be resolved through arbitration
pursuant to Section 14.1.3, provided such arbitration panel will include at
least a single arbitrator who is a specialist in U.S. chemical and
pharmaceutical patent law and in chemical and pharmaceutical patents.  Each
Party shall make such assignments as are required to effect the ownership
allocations set forth in this Section 10.2.1.  Subject to the licenses granted
to the other Party under this Agreement and the other terms of this Agreement,
each Party has a right to exploit its interest in the Joint Technology without
the consent of and without accounting to the other Party except, neither Party
may assign its right, title, or interest in the Joint Technology to any Person,
except (a) in connection with a permitted transaction under Section 14.11, or
(b) to an Affiliate.

 

10.2.2.                   Collaboration Development Data.  Each Party will own
an undivided one-half interest in and to all Collaboration Development Data. 
Subject to the licenses granted to the other Party under this Agreement and the
other terms of this Agreement, each Party has the right to exploit its interest
in the Collaboration Development Data without consent of and without accounting
to the other Party, except neither Party may assign its right, title, or
interest in the Collaboration Development Data to any Person, except (a) in
connection with a permitted transaction under Section 14.11, or (b) to an
Affiliate.

 

10.2.3.                   Employee Assignment.  Each Party shall procure from
each of its employees and permitted assignees and subcontractors who are
conducting work under this Agreement, rights to any and all Ironwood Technology,
AstraZeneca Technology, Development Data or Joint Technology, as applicable,
such that each Party shall receive from the other Party, without payments beyond
those contemplated by this Agreement, the rights granted to such Party to use
such Ironwood Technology (in the case of Ironwood), AstraZeneca Technology (in
the case of AstraZeneca), Development Data or Joint Technology, as applicable,
pursuant to this Agreement.  In the event such rights have not been secured or
any original holder challenges such procurement, the Party responsible for
procuring such rights [**].

 

10.3.                                       Intellectual Property Working
Group.  The Parties will promptly establish an intellectual property working
group (“IPWG”) comprised of at least one senior patent attorney and, as needed,
one trademark attorney, from each Party, together with research and development
personnel and such other representatives of the Parties as the Parties may
determine to be appropriate from time to time, to manage and review the patent
strategy for AstraZeneca Know-How and Collaboration Know-How to the extent such
AstraZeneca Patent Rights and Collaboration Patent Rights are necessary or
useful to develop, Manufacture or Commercialize the

 

50

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Licensed Compounds or Products and perform such other activities as may be
delegated to the IPWG pursuant to this Agreement or by the Parties from time to
time during the Term by mutual written agreement.  All decisions of the IPWG
will be made by consensus, with each Party’s representatives on the IPWG having
collectively one vote on all matters that are within the responsibility of the
IPWG.  In the event that the IPWG adopts a patent strategy, the Parties shall
comply with such strategy in connection with the exercise of their rights under
this Article 10.  If there is no such strategy, then the Party with the primary
responsibility for an activity under this Article 10 will be responsible for
developing and implementing the applicable strategy.  AstraZeneca’s rights and
obligations with respect to participation in the IPWG pursuant to this
Section 10.3 may be exercised by AstraZeneca or any of its Affiliates or its or
their designees.

 

10.4.                                       Prosecution and Maintenance of
Patent Rights.

 

10.4.1.                   Patent Prosecution and Maintenance.  Ironwood will
have the first right, but not the obligation, to prepare, file, prosecute and
maintain the AstraZeneca Patent Rights in the Territory and the Collaboration
Patent Rights included in the Ironwood Patent Rights (the “Ironwood
Collaboration Patent Rights”) worldwide.  Such activities shall be at [**]’s
cost.  For AstraZeneca Patent Rights and the Ironwood Collaboration Patent
Rights, Ironwood will provide AstraZeneca with (i) advance copies of, and a
reasonable opportunity to comment upon, proposed patent filings in the
Territory, including any provisional, PCT or other patent applications from
which patent filings in the Territory can claim priority and prosecution
strategies and proposed correspondence with patent offices in the applicable
jurisdiction undertaken pursuant to any such filings, and will consider comments
received in good faith and will not unreasonably reject such comments; and
(ii) subject to Section 10.6.4, correspondence or other communications or
actions which relate to the validity of AstraZeneca Patent Rights, Ironwood
Patent Rights, and Collaboration Patent Rights, to the extent such Patent Rights
are necessary or useful in the Territory to develop, Manufacture or
Commercialize a Licensed Compound or Product in the Territory, which
correspondence or other communications or actions that are to be made during the
course of an action before a national patent office in the Territory (i.e., the
United States Patent & Trademark Office) or national court in the Territory will
require the mutual approval of both Parties.  With respect to AstraZeneca Patent
Rights outside of the Territory, AstraZeneca shall (and shall cause its
Sublicensees to) provide Ironwood with advance copies of any substantive filings
in response to office actions related to the AstraZeneca Patent Rights in the
Major Markets or prosecuted in the European Patent Office undertaken pursuant to
any such filings, and will consider comments received from Ironwood in good
faith and will not unreasonably reject such comments.  A Party providing
comments in accordance with this Section 10.4.1 will provide such comments, if
any, expeditiously and in any event in reasonably sufficient time to meet any
filing deadline communicated to it by the other Party.  The Party receiving any
such patent application and correspondence will maintain such information in

 

51

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

confidence, except for patent applications that have been published and official
correspondence that is publicly available.

 

10.4.2.                   Joint Patent Rights.  Ironwood will have the first
right, but not the obligation, for the preparation, filing, prosecution and
maintenance of the Joint Patent Rights.  Except as otherwise agreed by the
Parties in writing, costs incurred under this Section 10.4.2 for Joint Patent
Rights [**].

 

10.4.3.                   Second Rights.  If a Party decides not to file,
prosecute or maintain an AstraZeneca Patent Right, an Ironwood Collaboration
Patent Right or a Joint Patent Right, to the extent such Patent Right Covers the
development, Manufacture or Commercialization of the Licensed Compounds or
Products, with respect to AstraZeneca Patent Rights within the Territory and
with respect to the Ironwood Collaboration Patent Rights and Joint Patent Rights
outside of the Territory, it will give the other Party reasonable notice to that
effect sufficiently in advance of any deadline for any filing with respect to
such Patent Right to permit the other Party to carry out such activity.  After
such notice, the other Party may, subject to the terms of any applicable license
as a result of which a Party Controls such Patent Rights (i.e., other Third
Party agreements), file, prosecute and maintain the Patent Right, and perform
such acts as may be reasonably necessary for such other Party to file, prosecute
or maintain such Patent Right, at its sole cost and expense, except [**].  If
such other Party does so elect, then the Party which has elected not to pursue
such filing, prosecution or maintenance will provide such cooperation to the
other Party, including the execution and filing of appropriate instruments, as
may reasonably be requested to facilitate the transition of such patent
activities, and will assign all of its right, title and interest to such patent,
other than its license rights thereto provided by this Agreement, to the Party
electing to pursue such patent activities.

 

10.4.4.                   Patent Term Extensions.  Regardless of which Party is
filing, prosecuting and maintaining any Patent Right pursuant to this
Article 10, the Parties shall attempt to make all decisions by mutual consent
regarding all patent term extensions with respect to (a) the AstraZeneca Patent
Rights in the Territory for which an application for patent term extension has
been submitted as of the Effective Date, (b) the Ironwood Collaboration Patent
Rights in the Territory and (c) the Joint Patent Rights worldwide, including, if
applicable, in the United States with respect to extensions pursuant to 35
U.S.C. § 156 et. seq. and in other jurisdictions pursuant to supplementary
protection certificates, and in all jurisdictions with respect to any other
extensions that are now or become available in the future, wherever applicable,
for such Patent Rights.  If, with respect to a Product and a country, the
Parties cannot agree on which of such Patent Rights(s) as to which the term is
to be extended in such country, then (i) with respect to such Patent Rights in
the Territory, the Parties shall mutually agree on a Third Party patent lawyer
(whose costs [**]) and shall give such lawyer instructions to resolve such
disagreement in a manner designed to maximize the period of exclusivity for the
applicable Product, and the decision

 

52

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

of such lawyer shall be binding on the Parties and (ii) AstraZeneca will have
the right to make such decision outside the Territory for the Joint Patent
Rights.  Upon request by a Party controlling a decision under this
Section 10.4.4, the other Party shall reasonably cooperate in the implementation
of such decision.

 

10.4.5.                   CREATE Act.  Notwithstanding anything to the contrary
in this Article 10, neither Party shall have the right to make an election under
the Cooperative Research and Technology Enhancement Act of 2004, (Public Law
108-453, 118 Stat. 3596 (2004)), as codified in 35 U.S.C. § 103(c)(2)-(c)(3) or
35 U.S.C. § 102(c), as applicable, when exercising its rights under this
Article 10 without the prior written consent of the other Party.  With respect
to any such permitted election, the Parties shall use [**] to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof.  The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in 35 U.S.C. § 100(h).

 

10.5.                                       Trademarks and Domain Names.

 

10.5.1.                 Zurampic Product.  The Zurampic Product is to be
Commercialized in the Territory under the ZURAMPIC® Marks and using the
ZURAMPIC® Domain Names or under such other Trademarks and using such other
domain names as the Parties may mutually agree, after good faith consultation
with the Parties’ intellectual property counsel (the ZURAMPIC® Marks and each
such other Trademark for the Zurampic Product, other than AstraZeneca House
Marks or Ironwood House Marks, a “Product Trademark,” and the ZURAMPIC® Domain
Names and each such other domain name for the Zurampic Product, other than those
containing a AstraZeneca House Mark or Ironwood House Mark, a “Product Domain
Name”).  Notwithstanding anything to the contrary in this Agreement, the Product
Trademark for the Zurampic Product shall be ZURAMPIC® unless otherwise mutually
agreed upon by the Parties.  After such time as the Parties determine that the
launch by a Third Party of a Generic Equivalent of the Zurampic Product is
imminent in the Territory, Ironwood may select any Trademark or domain name of
its choosing for the Commercialization of any authorized generic version of the
Zurampic Product in the Territory; provided that any such Trademark or domain
name does not contain the term ZURAMPIC, any Product Trademark or any
AstraZeneca House Mark or any other term or Trademark that is confusingly
similar to, or a colorable imitation of, the term ZURAMPIC, any Product
Trademark, any AstraZeneca House Mark or any other Trademark of AstraZeneca or
any of its Affiliates.

 

10.5.2.                   Other Products.  Ironwood may select any Trademark or
domain name of its choosing for the Commercialization of the Allopurinol
Combination Product in the Territory, including the Trademarks and domain names
identified on Schedule 10.5.2  (each such Trademark for the Allopurinol
Combination Product, other than AstraZeneca House Marks or Ironwood House Marks,
a “Combination Trademark,” and each such domain name for the

 

53

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Allopurinol Combination Product, other than those containing a AstraZeneca House
Mark or Ironwood House Mark, a “Combination Domain Name”); provided any such
Trademark does not contain the term ZURAMPIC, any AstraZeneca House Mark or any
other term or Trademark that is confusingly similar to, or a colorable imitation
of, any Product Trademark or any AstraZeneca House Mark; and provided further
that any such domain name does not contain, in whole or in part, the term
ZURAMPIC, any Product Trademark or any AstraZeneca House Mark or any term or
terms confusingly similar to or a colorable imitation thereof, except as
required by Applicable Law.  Ironwood hereby acknowledges and agrees that
AstraZeneca or one of its Affiliates will own all Combination Trademarks and all
Combination Domain Names.  After such time as the Parties determine that the
launch by a Third Party of a Generic Equivalent of the Allopurinol Combination
Product is imminent in the Territory, Ironwood may select any Trademark or
domain name of its choosing for the Commercialization of any authorized generic
version of the Allopurinol Combination Product in the Territory; provided that
any such Trademark or domain name does not contain the terms [**], any
Allopurinol Combination Trademark (in whole or in part) or any AstraZeneca House
Mark or any other term or Trademark that is confusingly similar to, or a
colorable imitation of, any Allopurinol Combination Trademark, any AstraZeneca
House Mark or any other Trademark of AstraZeneca or any of its Affiliates.

 

10.5.3.                   Ownership; Quality Control; Restrictions;
Registration.

 

(a)         AstraZeneca or one of its Affiliates, as applicable, will own all
Product Trademarks, Combination Trademarks, Product Domain Names and Combination
Domain Names, subject to the license granted to Ironwood herein.  Ironwood
hereby acknowledges AstraZeneca’s and its Affiliates’ exclusive right, title and
interest in and to the AstraZeneca House Marks, the Product Trademarks, the
Combination Trademarks, the Product Domain Names and the Combination Domain
Names, together with all goodwill associated therewith and all registrations and
registration applications therefor, on a worldwide basis and acknowledges that
nothing herein shall be construed to accord to Ironwood any rights in and to the
AstraZeneca House Marks, the Product Trademarks, the Combination Trademarks, the
Product Domain Names and the Combination Domain Names, except for the license
rights expressly granted to Ironwood under Section 10.5.6.  Ironwood shall not,
and shall cause its Affiliates and permitted Sublicensees not to, use in their
respective businesses, any Trademark or domain name (except as otherwise
expressly permitted in this Agreement) that is confusingly similar to or a
colorable imitation of, misleading or deceptive with respect to or that dilutes
any (or any part) of the AstraZeneca House Marks, the Product Trademarks, the
Combination Trademarks, the Product Domain Names or the Combination Domain
Names.

 

54

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

(b)         Ironwood shall, and shall cause its Affiliates and permitted
Sublicensees to (i) within [**] with respect to those Quality Standards
specified after the Effective Date, comply with all Trademark usage guidelines,
quality standards, business practices, methodology, policies and procedures and
technical and operational specifications as may be reasonably specified by
AstraZeneca in writing from time to time or as the Parties may otherwise
mutually agree or as may be imposed by Applicable Law with respect to the nature
and quality of the Zurampic Products and of the Allopurinol Combination Product
and the manner of use of the AstraZeneca House Marks, the Product Trademarks and
the Combination Marks licensed to Ironwood hereunder (collectively, “Quality
Standards”) and (ii) within [**] with respect to those Quality Standards
specified after the Effective Date, make any changes to any Zurampic Product or
Allopurinol Combination Product labeling, packaging, inserts or any advertising,
marketing, promotional or other materials bearing any of the AstraZeneca House
Marks, the Product Trademarks or the Combination Trademarks as AstraZeneca may
reasonably request to achieve compliance with clause (i); provided, however,
that AstraZeneca will provide Ironwood a reasonable opportunity to comment upon
such requested changes and will consider comments received from Ironwood in good
faith and will not unreasonably reject such comments, and (iii) use [**] not to
do any act that endangers, destroys or similarly affects, in any material
respect, the Product Trademarks, the Combination Trademarks or the AstraZeneca
House Marks or the value of the goodwill associated with any of the Product
Trademarks, the Combination Trademarks or the AstraZeneca House Marks.  Without
limiting Ironwood’s obligations under this Section, from time to time at
AstraZeneca’s request, Ironwood shall provide AstraZeneca with representative
samples of such Zurampic Product or Allopurinol Combination Product label,
packaging, insert, advertising, marketing, promotional or other materials, in
each case, bearing a Product Trademark, a Combination Trademark or an
AstraZeneca House Mark as AstraZeneca may request to permit AstraZeneca to
evaluate Ironwood’s compliance with the Quality Standards.  Notwithstanding any
of the foregoing, in no event shall AstraZeneca specify any Quality Standard
following the Effective Date that materially affects the scope of the rights
licensed to Ironwood under this Agreement or Ironwood’s rights to enjoy the
benefits of such licensed rights.

 

(c)          Ironwood shall not, and shall cause its Affiliates and any
permitted Sublicensees not to, (i) directly or indirectly, at any time challenge
AstraZeneca’s or any of its Affiliates’ rights, title or interest in and to the
AstraZeneca House Marks, the Product Trademarks, the Combination Trademarks, the
Product Domain Names or the Combination Domain Names, or in and to any
registration or registration application therefor in any jurisdiction, (ii) do
or cause to be done or omit to do anything, the doing, causing or omitting of
which would contest or in any way materially impair the rights of AstraZeneca or
any of its Affiliates in and

 

55

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

to any of the AstraZeneca House Marks, the Product Trademarks, the Combination
Trademarks, the Product Domain Names or the Combination Domain Names, or in and
to any registrations or registration applications therefor in any jurisdiction,
(iii) represent to any Third Party that it has, in any jurisdiction, any
ownership rights in or to any of the AstraZeneca House Marks, the Product
Trademarks, the Combination Trademarks, the Product Domain Names or the
Combination Domain Names, or in or to any registration or registration
application therefor or any other rights in any of the AstraZeneca House Marks,
the Product Trademarks, the Combination Trademarks, the Product Domain Names or
the Combination Domain Names, other than the specific license rights conferred
by this Agreement, or (iv) register or attempt to register any of the
AstraZeneca House Marks, the Product Trademarks, the Combination Marks, the
Product Domain Names or the Combination Domain Names (except as otherwise
expressly permitted under this Agreement) or any confusingly similar Trademark
(including any translation or transliteration of any of the AstraZeneca House
Marks, the Product Trademarks or the Combination Trademarks or any colorable
imitation thereof) as a Trademark with any governmental authority in its own
name or in the name of any of its Affiliate or any Third Party in any
jurisdiction.  Ironwood acknowledges and agrees that no ownership rights are
vested or created in any of the AstraZeneca House Marks, the Product Trademarks,
the Combination Trademarks, the Product Domain Names or the Combination Domain
Names anywhere in the world by the licenses and other rights granted in this
Agreement and that all use of the AstraZeneca House Marks, the Product
Trademarks, the Combination Trademarks, the Product Domain Names and the
Combination Domain Names by Ironwood and its Affiliates and permitted
Sublicensees and all goodwill generated in connection therewith, shall inure
solely for and to the benefit of AstraZeneca and its Affiliates.

 

10.5.4.                   Filing, Prosecution, Registration and Maintenance. 
AstraZeneca shall have primary responsibility for the filing, prosecution,
registration and maintenance of the Product Trademarks and the Combination
Trademarks and the registration and maintenance of the Product Domain Names and
the Combination Domain Names, using counsel of its choice.  If AstraZeneca
decides not to file or continue to prosecute, register or maintain a Product
Trademark or a Combination Trademark in the Territory or to obtain or maintain a
Product Domain Name or a Combination Domain Name for use in the Territory, it
will give Ironwood reasonable notice to that effect sufficiently in advance of
any deadline for any filing with respect to such Product Trademark, Combination
Trademark, Product Domain Name or Combination Domain Name in the Territory to
permit Ironwood to carry out such activity.  After such notice, Ironwood may
undertake such activity on behalf of and in the name of AstraZeneca, using
counsel acceptable to AstraZeneca.  The expenses of the selection, filing,
prosecution and maintenance of the Product Trademarks and the Combination
Trademarks in the Territory and obtaining

 

56

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

and maintaining the Product Domain Name and the Combination Domain Names in the
Territory will be borne by [**].  Each Party will keep the other Party regularly
apprised of the status of its activities under this Section 10.5.4 and will
notify the other Party, and shall consult with such other Party in good faith,
with respect to any material, substantive issue or any opposition, cancellation,
invalidity or other proceeding that may be raised or asserted against any
application or registration for any Product Trademark or Product Domain Name in
the Territory prior to taking any material action in response thereto.

 

10.5.5.                   Trademark and Domain Name Use.  Ironwood will utilize
the AstraZeneca House Marks, the Product Trademarks, the Combination Trademarks,
the Product Domain Names and the Combination Domain Names within the Territory
only in accordance with this Agreement and for no other product or purpose in
the Territory.  Ironwood shall have no right to use the AstraZeneca House Marks,
the Product Trademarks or the Combination Trademarks outside of the Territory or
outside of the Field or to direct any content hosted through any of the Product
Domain Names or any of the Combination Domain Names to any consumers outside of
the Territory.

 

10.5.6.                   Trademark and Domain Name License.  To effectuate the
purposes of this Agreement, subject to the terms and conditions of this
Agreement, AstraZeneca hereby grants to, and shall cause its Affiliates, as
applicable, to grant to, Ironwood an exclusive (even as to AstraZeneca and its
Affiliates, except to the extent the right to use such Trademarks are necessary
for AstraZeneca to perform its obligations under this Agreement),
royalty-bearing (as set forth in Section 7.3), nontransferable (except as set
forth in Section 14.11) license, with the right to grant sublicenses as
described in Section 2.6, to use and display (i) the Product Trademarks and the
Product Domain Names in connection with the Commercialization of the Zurampic
Product in accordance with this Section 10.5 solely in the Field in the
Territory and (ii) the Combination Trademarks and the Combination Domain Names
in connection with the Commercialization of the Allopurinol Combination Product
in accordance with this Section 10.5 solely in the Field in the Territory. 
Subject to the terms and conditions of this Agreement, and solely if and to the
extent such use is required by Applicable Law, AstraZeneca hereby grants to, and
shall cause its Affiliates, as applicable, to grant to, Ironwood a limited,
non-exclusive, royalty-bearing (as set forth in Section 7.3), nontransferable
(except as set forth in Section 14.11) license, without the right to grant
sublicenses, to use and display such AstraZeneca House Mark as AstraZeneca may
designate in connection with the Commercialization of the Zurampic Product in
accordance with this Section 10.5, solely in the Field in the Territory. 
Notwithstanding the foregoing or anything to the contrary herein, Ironwood shall
have the right to use the AstraZeneca House Marks only in connection with the
sale of the Effective Time Inventory (as defined in the Transitional Services
Agreement) until the date the Parties mutually agree that Ironwood will cease
such use.

 

57

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

10.6.                                       Enforcement and Defense of
Technology Rights.

 

10.6.1.                                   Notice.  Each Party shall provide to
the other Party prompt written notice (i) of any actual or threatened
infringement or misappropriation (A) any Ironwood Technology, AstraZeneca
Technology, Collaboration Technology (including Joint Technology), Development
Data, Product Trademark, Combination Trademark, Product Domain Name or
Combination Domain Name by a Third Party in the Territory in the Field, or
(B) any Collaboration Technology that is included in AstraZeneca Technology by a
Third Party outside the Territory, or (ii) if any Ironwood Technology,
AstraZeneca Technology, Collaboration Technology (including Joint Technology),
Development Data, Product Trademark, Combination Trademark, Product Domain Name
or Combination Domain Name, or any Collaboration Technology that is included in
AstraZeneca Technology is subject to an invalidation, cancellation, opposition
or other similar action (including any administrative or judicial action whether
or not there is current or anticipated infringement or misappropriation), or a
declaratory judgment action arising from such infringement or misappropriation
(any of the foregoing, being an “Infringement”).

 

10.6.2.                                   Enforcement and Defense of Trademarks
and Domain Names.  AstraZeneca shall have the first right (but not the
obligation) to take such action as AstraZeneca, after consultation with
Ironwood, deems necessary to enforce or defend any Product Trademark or Product
Domain Name or any Combination Trademark or Combination Domain Name, against an
Infringement by a Third Party in the Territory at its sole cost and expense and
using counsel of its own choice; provided that Ironwood shall have the right to
provide input on the overall strategy for such action and AstraZeneca shall
consider such input in good faith (and shall not unreasonably reject such
input).  If AstraZeneca exercises its right to enforce (and so defend) any
Product Trademark or Product Domain Name or any Combination Trademark or
Combination Domain Name pursuant to this Section 10.6.2, Ironwood will
reasonably cooperate with AstraZeneca with respect to such enforcement or
defense, including by joining any lawsuit or proceeding as a party where such
joinder is required under Applicable Law to enforce or so defend the Product
Trademark or Product Domain Name or Combination Trademark or Combination Domain
Name.  In the event that AstraZeneca declines to enforce or so defend the
Product Trademark or Product Domain Name or the Combination Trademark or
Combination Domain Name against an Infringement within [**] (or such shorter
period as may be required to comply with legal or regulatory deadlines which
relate to such Infringement) of becoming aware thereof, Ironwood will have the
right (but not the obligation) to so enforce or so defend such Product Trademark
or Product Domain Name or such Combination Trademark or Combination Domain Name
at its sole cost and expense and using counsel of its own choice; provided that
AstraZeneca shall have the right to provide input on the overall strategy for
such action and Ironwood shall consider such input in good faith (and shall not
unreasonably reject such input).  Irrespective of which Party controls an action
pursuant to this Section 10.6.2, the Parties will collaborate with respect to
such action.  In

 

58

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

furtherance of the foregoing, the Party responsible for any such action will
keep the other Party reasonably informed, in person or by telephone, regarding
the status and costs of such action or proceeding prior to and during any such
enforcement or defense.  Neither Party will settle any such action without the
prior written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed.  Neither Party will incur any liability to the
other as a consequence of such litigation or any unfavorable decision resulting
therefrom, but for clarity, this sentence is without limitation of a Party’s
other obligations hereunder, including Sections 12.1 and 12.2.

 

10.6.3.                                   Costs and Recoveries for Trademarks
and Domain Names.  The costs of any prosecution or defense of any Infringement
of any Product Trademarks or Product Domain Names in the Territory or of any
Combination Trademark or Combination Domain Name in the Territory will be borne
by the enforcing Party.  Costs will be reimbursed to the Parties by the proceeds
of any awards, judgments or settlements obtained in connection with an
Infringement in the Territory and, in the case of enforcement by Ironwood, the
remainder of such proceeds [**].

 

10.6.4.                                   Enforcement and Defense of Patent
Rights.  Ironwood has the first right (but not the obligation) to enforce or
defend in connection with any such enforcement activity any AstraZeneca
Technology or Product Development Data of AstraZeneca in the Territory, Ironwood
Technology or Product Development Data of Ironwood worldwide (provided that it
has the sole right, but not the obligation, with respect to Ironwood Technology
that is not Collaboration Technology), Collaboration Development Data and
Collaboration Technology that is not included in Ironwood Technology (including
Joint Technology) in the Territory, to the extent either Party has the legal
power to enforce or defend such Technology (“Subject Technology”), against an
Infringement in the Territory.  If Ironwood exercises its right to enforce (and
so defend) any Subject Technology pursuant to this Section 10.6.4, AstraZeneca
will reasonably cooperate with Ironwood with respect to such enforcement or
defense, including by joining any lawsuit or proceeding as a party where such
joinder is required under Applicable Law to enforce or so defend the Subject
Technology.  In the event that Ironwood declines to enforce or so defend the
Subject Technology (other than Ironwood Technology that is not Collaboration
Technology) against an Infringement within [**] (or such shorter period as may
be required to comply with legal or regulatory deadlines which relate to such
Infringement) of becoming aware thereof, AstraZeneca will have the right to so
enforce or so defend such Subject Technology against such Infringement. 
AstraZeneca has the first right (but not the obligation) to enforce and defend
any Joint Technology against an Infringement outside the Territory.  In the
event that AstraZeneca declines to enforce or so defend such Technology against
an Infringement within [**] (or such shorter period as may be required to comply
with legal or regulatory deadlines which relate to such Infringement) of
becoming aware thereof, Ironwood will have the right to so enforce or defend
such Technology.  Notwithstanding the foregoing, (a) Ironwood may not settle any
action under this Section 10.6.4 (whether in the Territory or outside the
Territory) (i) in a manner

 

59

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

that imposes any costs or liability on AstraZeneca or involves any admission of
the invalidity or unenforceability of any AstraZeneca Technology or Joint
Technology or (ii) without first consulting with AstraZeneca, allowing
AstraZeneca an opportunity to provide comments, and incorporating AstraZeneca’s
comments in good faith and (b) AstraZeneca may not settle any action under this
Section 10.6.4 (whether in the Territory or outside the Territory) (i) in a
manner that imposes any costs or liability on Ironwood or involves any admission
of the invalidity or unenforceability of any Ironwood Technology or Joint
Technology or (ii) without first consulting with Ironwood, allowing Ironwood an
opportunity to provide comments, and incorporating Ironwood’s comments in good
faith.  Irrespective of which Party controls an action pursuant to this
Section 10.6.4, the Parties will collaborate with respect to such action and the
comments of the other Party will not be unreasonably rejected with respect to
strategic decisions and their implementation with respect to such action.  In
furtherance of the foregoing, the Party responsible for any such action will
keep the other Party reasonably informed, in person or by telephone, regarding
the status and costs of such action or proceeding prior to and during any such
enforcement or defense.  Neither Party will settle any such action without the
written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed.  Neither Party will incur any liability to the
other as a consequence of such litigation or any unfavorable decision resulting
therefrom, including any decision holding any such Subject Technology invalid,
not infringed, not misappropriated or unenforceable, but for clarity, this
sentence is without limitation of a Party’s other obligations hereunder,
including Sections 12.1 and 12.2.

 

10.6.5.                                   Costs and Recoveries for Defense of
Patent Rights.

 

(a)                            In the Territory.  The Parties agree that the
costs of any prosecution or defense of any Infringement in the Territory will be
borne by the enforcing Party.  Such costs will be reimbursed to the Parties by
the proceeds of any awards, judgments or settlements obtained in connection with
an Infringement in the Territory, the remainder of such proceeds [**]; provided
that only that portion of the profits allocable to the recovery of lost sales of
Product [**].

 

(b)                            Outside the Territory.  Costs of any prosecution
or defense of any Infringement relating to Subject Technology outside the
Territory [**] and the proceeds of any awards, judgments, or settlements
obtained in connection with any prosecution or defense against any such
Infringement [**].

 

10.7.                                       Third Party Claims.

 

10.7.1.                                   Third Party Claims - Course of
Action.  If the development, Commercialization or Manufacture of a Product or
the use of any Product Trademark, Combination Trademark, Combination Domain Name
or Product

 

60

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Domain Name, in each case, under this Agreement is alleged by a Third Party to
infringe a Third Party’s Patent Right(s) or Trademark rights or misappropriate a
Third Party’s trade secret, the Party becoming aware of such allegation will
promptly notify the other Party thereof, in writing, reasonably detailing the
claim.

 

10.7.2.                   Third Party Suit.  Subject to Sections 12.1 through
12.3, if a Third Party sues a Party (the “Sued Party”) alleging that the Sued
Party’s or the Sued Party’s Affiliates’ or Sublicensees’, development or
Manufacture inside or outside the Territory for Commercialization in the
Territory or Commercialization of the Product in the Territory or use of any of
the Product Trademarks or Product Domain Names or any of the Combination
Trademarks or Combination Domain Names infringes or will infringe said Third
Party’s Patent Right(s) or Trademark rights or misappropriates said Third
Party’s trade secret, then upon the Sued Party’s request and in connection with
the Sued Party’s defense of any such Third Party suit, the other Party will
provide reasonable assistance to the Sued Party for such defense and will join
such suit if deemed a necessary party; provided that for suits relating to any
Product Trademark or Product Domain Name or any Combination Trademark or
Combination Domain Name, AstraZeneca will have the first right (but not the
obligation) and Ironwood will have the second right (but not the obligation) to
assume the defense of any such suit; provided further that, with respect to any
suit Ironwood elects to defend, AstraZeneca may select separate counsel of its
own choosing at AstraZeneca’s expense.  The Sued Party (or the controlling Party
in the case of suits relating to any Product Trademark, Combination Trademark,
Product Domain Name or Combination Domain Name) will keep the other Party, if
such other Party has not joined in such suit, reasonably informed with respect
to the status of such suit on a quarterly basis, in person or by telephone,
prior to and during the pendency of any such suit.  The Sued Party or the
controlling Party, as applicable, will not admit the invalidity or
unenforceability of any Patent Right within the Ironwood Patent Rights, the
AstraZeneca Patent Rights, or Joint Patent Rights, nor settle any such suit,
without written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed (and AstraZeneca’s consent will not be required
with respect to Ironwood Collaboration Patent Rights), and in the case of the
Product Trademarks, Combination Trademarks, Product Domain Names and Combination
Domain Names, neither Party will submit any argument or take any position in
such Third Party suit which may in any way lessen, impair or undermine the
Product Trademarks or the Combination Trademarks, as applicable, or settle any
such suit, without the prior written consent of the other Party, such consent
not to be unreasonably withheld, conditioned or delayed.  Subject to the
Parties’ respective indemnity obligations pursuant to Sections 12.1 and 12.2,
all litigation costs and expenses incurred with respect to a Third Party suit,
including settlement costs, royalties paid in settlement of any such suit, and
the payment of any damages to the Third Party, under this Section 10.7.2 will be
shared by the Parties equally [**], and the proceeds of any awards, judgments or
settlements obtained in connection with any such suit

 

61

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

[**] after reimbursement of the Parties’ litigation costs and expenses (except
for proceeds from any awards, judgments or settlements involving any Product
Trademark, Combination Trademark, Product Domain Name or Combination Domain Name
where AstraZeneca is the controlling Party, in such cases, AstraZeneca will be
entitled to retain any such proceeds after reimbursement of the Parties’
litigation costs and expenses).

 

10.8.                                       Third Party Licenses.  If, either
Party in good faith believes that, in order to avoid infringing or
misappropriating any Third Party’s Patent Right, Know-How, Trademark or domain
name, it is necessary to obtain a license to such Patent Right, Know-How,
Trademark or domain name, from such Third Party in order to develop, Manufacture
or Commercialize the Licensed Compound or the Existing Products in the Territory
as contemplated herein, then such Party will deliver notice thereof to the other
Party setting forth the basis for such belief.  Except with respect to any
AstraZeneca House Mark with respect to which AstraZeneca has the sole right (and
sole discretion over whether or not) to seek, negotiate and obtain a license for
any such Third Party, Ironwood will have the first right (but not the
obligation) through counsel of its choosing, to negotiate and obtain a license
from such Third Party, in which case Ironwood shall be responsible, subject to
Section 7.3, for paying all amounts and other considerations payable or issuable
to Third Parties pursuant to any such license agreement.  If Ironwood elects not
to obtain such license, AstraZeneca may, at its cost and expense and through
counsel of its choosing, negotiate and obtain a sublicenseable license from such
Third Party to develop, Manufacture and Commercialize the Existing Products to
the extent of the rights granted to Ironwood hereunder.  If AstraZeneca obtains
a Third Party license pursuant to this Section 10.8, then AstraZeneca shall
notify Ironwood of all terms of such license that would be applicable to
Ironwood as a sublicensee under such license, including payment obligations that
would arise out of Ironwood’s use of such licensed rights in connection with the
development, Manufacture and Commercialization of the Existing Products in the
Territory (“Third Party Obligations”).  Ironwood shall be responsible for paying
all amounts and other considerations payable or issuable to Third Parties
pursuant to any such license agreement (and for complying with related reporting
requirements) that are reasonably allocable to Ironwood’s exploitation of the
rights granted under any such license, taking into account the scope of
products, field and territory included under such license obtained by
AstraZeneca, as determined by mutual agreement of AstraZeneca and Ironwood, in
sufficient time for AstraZeneca to comply with the applicable terms and
conditions of the applicable Third Party license agreement, and Ironwood may
treat any such payments as payments made to a Third Party entitling Ironwood to
a set off against royalties payment to AstraZeneca in accordance with
Section 7.3; provided that Ironwood shall not have such obligations in respect
of any such Third Party license agreement in the event that Ironwood notifies
AstraZeneca within [**] of the receipt of the applicable notice of Third Party
Obligations that Ironwood desires not to receive the benefit of a sublicense
under such Third Party license agreement, in which event the intellectual
property licensed to AstraZeneca from such Third Party shall not be deemed
“Controlled” by AstraZeneca for purposes of Section 1.47 (and the license
granted to Ironwood in Section 2.1 shall

 

62

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

be deemed to exclude ab initio any sublicense under such Third Party license
agreement) and Ironwood shall not be responsible pursuant to this Section 10.8
for any payments due to such Third Party pursuant to such agreement.  Any
sublicense granted to Ironwood with respect to such Third Party intellectual
property shall be subject to the terms and conditions of the applicable Third
Party license agreement.  Notwithstanding anything to the contrary in this
Agreement, in the event that Ironwood and AstraZeneca are not able to agree as
to the Third Party Obligations to be allocated to Ironwood under a Third Party
license agreement, such dispute shall be resolved pursuant to Section 14.1.2 and
14.1.3 and, during the time period of any such dispute, the [**] time period set
forth in this Section 10.8 for Ironwood to reject the Third Party Obligations
set forth in AstraZeneca’s notice shall be tolled.  The above provisions of this
Section 10.8 shall not apply to Third Party licenses of any Products other than
the Existing Products, and Ironwood shall have the sole right and responsibility
for any Third Party obligations arising out of the development, Manufacture or
Commercialization of any Product which is not an Existing Product.

 

10.9.                                       Patent Marking.  Each Party agrees
to mark or virtually mark and have its Affiliates and all Sublicensees mark or
virtually mark all Products (or their containers or labels) sold pursuant to
this Agreement in accordance with the applicable statutes or regulations in the
country or countries of manufacture and sale thereof.

 

10.10.                                Patent Certifications.  Each Party will
immediately give written notice to the other of any certification of which it
becomes aware has been filed pursuant to 21 U.S.C. § 355(b)(2)(A) or §
355(j)(2)(A)(vii) (or any amendment or successor statute thereto) claiming that
the Ironwood Patent Rights, AstraZeneca Patent Rights, or Collaboration Patent
Rights, in each case, in the Territory Covering the Product are invalid or that
infringement will not arise from the manufacture, use or sale in the Territory
of such Third Party product by a Third Party.  Any response to such
certification shall be governed by Section 10.6.4, provided that if Ironwood
decides not to respond to such certification, including by bringing infringement
proceedings against such Third Party, Ironwood will give notice to AstraZeneca
of its decision not to bring suit within ten Business Days after receipt of
notice of such certification (or, if the time period permitted by law is less
than [**] Business Days, within half of the time period permitted by law for
AstraZeneca to commence such action) and AstraZeneca may then, but will not be
obligated to, bring suit against the Third Party that filed the certification in
accordance with its second rights as described in Section 10.6.4.  Each Party
shall cooperate with the other Party, including joining any action, as described
in Section 10.6.4.  The costs and recoveries of the Parties under this
Section 10.10 shall be allocated as described in Section 10.6.5.  In the event
of a conflict between this Section 10.10 and Section 10.6.4, this Section 10.10
will control.

 

10.11.                                Privileged Communications.  In furtherance
of this Agreement, it is expected that AstraZeneca and Ironwood will, from time
to time, disclose to one another privileged communications with counsel,
including opinions, memoranda, letters and other written, electronic and verbal
communications.  Such disclosures

 

63

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

are made with the understanding that they will remain confidential, they will
not be deemed to waive any applicable attorney-client privilege and that they
are made in connection with the shared community of legal interests existing
between Ironwood and AstraZeneca, including the community of legal interests in
avoiding infringement of any valid, enforceable patents of Third Parties and
maintaining the validity of Ironwood Patent Rights, AstraZeneca Patent Rights
and Joint Patent Rights.

 

11.                               TERM AND TERMINATION

 

11.1.                                       Term.  The term of this Agreement
(the “Term”) will commence on the Effective Date and will continue in full force
and effect, unless earlier terminated as provided in this Article 11, [**].

 

11.2.                                       Termination for Cause.

 

11.2.1.                   Termination for [**].  This Agreement may be
terminated effective immediately by written notice by either Party at any time
during the Term if the other Party [**] this Agreement, which breach remains
uncured for [**] measured from the date written notice of such breach is given
to the breaching Party by the non-breaching Party, which notice will specify the
nature of the breach and demand its cure; provided, however, that if such breach
is not capable of being cured within the stated period and the breaching Party
uses [**] to cure such breach during such period and [**] this Agreement will
not terminate and the cure period [**].  Further, in the case of a dispute
during the cure period with respect to whether a [**] has occurred, the
non-breaching Party shall not have the right to terminate this Agreement until
it complies with the applicable dispute resolution procedures hereunder,
including those set forth in Section 14.1.2, and the dispute has been resolved
pursuant to such procedures and breach remains uncured [**] after the final
resolution of the dispute through such dispute resolution procedures. 
Notwithstanding anything to the contrary set forth in this Agreement but subject
to the limitations set forth in Section 12.5, termination will not be deemed to
relieve a defaulting party from any liability arising from such default.

 

11.2.2.                   Termination for Safety Reasons.  In the event that
Ironwood determines in good faith in accordance with its internal procedures
that there is a material safety issue associated with an Existing Product which
safety issue was not disclosed to Ironwood prior to the Execution Date, then
Ironwood shall discuss the matter with AstraZeneca as promptly as practicable. 
Provided that Ironwood does not modify its decision following such
discussion, Ironwood may terminate this Agreement effective upon written notice
thereof to AstraZeneca.

 

11.2.3.                   Bankruptcy.  If a Party files in any court or agency,
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment

 

64

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

of a receiver or trustee of that Party or of its assets, or if a Party proposes
a written agreement of composition or extension of its debts, or if the other
Party is served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition is not dismissed within [**] after the filing
thereof, or if a Party proposes or is a party to any dissolution or liquidation,
or if a Party makes an assignment for the benefit of its creditors (each, a
“Bankruptcy”), this Agreement may be terminated effective upon written notice by
the other Party to such Party.

 

11.3.                                       Termination for Convenience.  Prior
to its expiration, this Agreement may be terminated, [**] at any time by
Ironwood effective upon at least [**] prior written notice to AstraZeneca for
any reason.

 

11.4.                                       Termination for Failure of the
Occurrence of the Effective Date.  If all applicable waiting periods under the
HSR Act with respect to the transactions contemplated under this Agreement have
not expired or been terminated within seventy five (75) days following the
Execution Date, either Party may terminate this Agreement effective upon written
notice thereof to the other Party.

 

11.5.                                       Competing Product.

 

11.5.1.                   Notice.  For [**] following the Effective
Date, Ironwood will notify AstraZeneca in writing, referencing this
Section 11.5.1, promptly upon (a) the submission of an NDA by Ironwood or an
Affiliate for a [**] for approval by the FDA, (b) any Change of Control of
Ironwood whereby following such Change of Control Ironwood or any of its
Affiliates owns an NDA approved by the FDA or submitted for approval by the FDA
for a [**], (c) any in-license to Ironwood or its Affiliate of a [**] for which
an NDA has been approved by the FDA or submitted for approval by the FDA and
(d) any acquisition by Ironwood or its Affiliate of a [**] for which an NDA has
been approved by the FDA or an NDA has been submitted for approval by the FDA.

 

11.5.2.                   Consequences of Commercializing a Competing Product. 
For [**] following the Effective Date, in the event that Ironwood or its
Affiliate have made a sale of a Competing Product (for which an NDA has been
approved by the FDA) for use in the Verinurad Field to a Third Party in the
Territory, AstraZeneca may elect, in its sole discretion, within [**] of the
date of such sale, to (a) continue this Agreement in accordance with its terms
or (b) terminate this Agreement effective upon [**] written notice of
termination (or any sooner date specified in such written notice) unless
Ironwood and its Affiliates (i) intend to divest all commercial rights to such
[**] in the Territory and (ii) promptly following receipt of such notice and
within the [**] period specified above, divest the commercial rights to such
[**] in the Territory.

 

65

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

11.6.                                       Effects of Termination and
Expiration.

 

11.6.1.                   Effects of Expiration.  Upon expiration of this
Agreement, [**].  The licenses granted [**].

 

11.6.2.                   Effects of Termination [**].  If this Agreement is
terminated [**], then the following provisions will be effective upon such
termination:

 

(a)                                 All licenses granted [**], except to the
extent required [**];

 

(b)                                 All licenses granted [**];

 

(c)                                  Ironwood will [**] to (i) [**], (ii) [**],
and (iii) [**];

 

(d)          Ironwood will [**] (i) [**], and (ii) [**].  In addition, Ironwood
will (A) [**] or (B) [**].  AstraZeneca will [**];

 

(e)                                  Until termination is effective, Ironwood
will [**];

 

(f)          Sections 11.6.2(a) will be effective upon any such termination, and
Sections 11.6.2(b), 11.6.2(c), 11.6.2(d), and 11.6.2(e) will be effective upon
such termination or, in the case of termination by Ironwood pursuant to
Section 11.3, upon AstraZeneca’s earlier election following a notice of
termination.  [**].

 

11.6.3.                   Effects of Termination by Ironwood for AstraZeneca
Material Breach or Insolvency.  If Ironwood terminates this Agreement pursuant
to Section 11.2.1 or 11.2.3, all licenses granted by (a) [**], and (b) [**]. 
AstraZeneca will [**].

 

11.6.4.                   Alternative to Termination.  Without limitation of any
other remedy that may be available to Ironwood hereunder, if Ironwood has the
right under Section 11.2.1 or Section 11.2.3 to terminate this Agreement, but
elects by written notice to AstraZeneca to not exercise such right and continue
this Agreement, this Agreement shall continue in full force and effect, except
that [**] to the extent such obligations accrue following the date of Ironwood’s
notice.

 

11.6.5.                   Effects of Termination for Safety Reasons.  If
Ironwood terminates this Agreement for safety reasons pursuant to
Section 11.2.2, then the following provisions will be effective upon such
termination:

 

(a)                                 All licenses granted [**];

 

(b)                                 Notwithstanding the survival provisions of
Section 11.7, [**];

 

(c)                                  Ironwood will [**];

 

(d)           Ironwood will provide such documentation in its possession and
control relating thereto and discuss such safety issue with AstraZeneca in good
faith as reasonably requested by AstraZeneca for at least [**] after

 

66

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

the effective date of such termination to assist Ironwood and to identify,
further characterize, and fully document such safety issue.  Ironwood’s
out-of-pocket costs for such assistance, if any, [**].  For clarity, Ironwood
will not be required to generate any new information regarding such material
safety issue or undertake any Development or Commercialization activities in the
portion of the Territory to which any termination relates after providing notice
of termination for a material safety issue under Section 11.2.2;

 

(e)                                  If, within [**] after the effective date of
a termination of this Agreement pursuant to Section 11.2.2, either
(i) AstraZeneca receives express authorization from a Regulatory Authority to
recommence or continue the development and commercialization of the Product or
(ii) a Safety Panel determines that it is reasonable for AstraZeneca to continue
the development and commercialization of the Product, taking into account all
safety issues with the Product, then AstraZeneca shall be afforded the more
expanded reversion rights with respect to the Product as to which it would have
been entitled had Ironwood terminated this Agreement pursuant to Section 11.3;
provided, however, that AstraZeneca’s indemnification obligations with respect
to the Product shall remain in effect and Ironwood shall no longer have any
indemnification obligation to AstraZeneca or any AstraZeneca Indemnified Party
with respect to any Product sold by or on behalf of AstraZeneca or its
Affiliates or Sublicensees after the date of such termination.  AstraZeneca will
have the right to convene a Safety Panel during such [**] period upon written
notice to Ironwood.  Each Party will reasonably cooperate with and provide any
reasonably requested information to such Safety Panel.  In the event that a
Safety Panel determines that, pursuant to this Section 11.6.5(e), it is
reasonable for AstraZeneca to continue the development and commercialization of
the Product, the costs of such Safety Panel will be borne solely by [**] and
otherwise, the costs of any Safety Panel will be borne solely by [**].

 

11.7.                                       Survival of Certain Obligations. 
Expiration or termination of this Agreement will not relieve the Parties of any
obligation accruing before such expiration or termination.  The provisions of
this Agreement that survive expiration or termination of this Agreement are:
Articles 1 and 12 (excluding Section 12.4) and Sections 2.2, 2.3, 2.4.1 (upon
expiration of this Agreement), 2.4.2, 2.6 (with respect to any licenses that
survive), 2.10, 2.11, 3.2.2, 3.4, 3.5, 3.6 (Sections 3.2.1 through 3.6, to the
extent the payment obligations in Section 7.4.1 survive termination), 4.4 (upon
expiration of the Agreement) 6.6, 7.4.1 (in the event of a termination under
Section 11.3), 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 8.1, 9.6, 10.2,
10.5.3(a), 11.6 (excluding Section 11.6.4), 11.7, 13.1, 14.1, 14.5, 14.6, 14.7,
14.8, 14.9, 14.10, 14.11, 14.12, 14.14, 14.17 and 14.18.  Any expiration or
early termination of this Agreement will be without prejudice to the rights of
either Party against the other accrued or accruing under this Agreement before
termination.  In no event will any

 

67

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

milestone payment be due hereunder after the date on which a notice of
termination is provided hereunder.

 

12.                               PRODUCT LIABILITY, INDEMNIFICATION, AND
INSURANCE

 

12.1.                                       Indemnification by AstraZeneca. 
AstraZeneca shall indemnify, defend and hold harmless Ironwood, its Affiliates,
and each of its and their respective employees, officers, directors agents and
permitted Sublicensees (each, an “Ironwood Indemnified Party”) from and against
any and all Liabilities arising out of Third Party Claims to the extent
resulting from or arising out of:

 

(a)                       any intentional misconduct or negligence [**] on the
part of AstraZeneca or any of its Affiliates or Sublicensees in performing any
activity contemplated by this Agreement or any Ancillary Agreement;

 

(b)                       any representation or warranty by AstraZeneca set
forth in this Agreement or any Ancillary Agreement being untrue;

 

(c)                        the development, manufacture or commercialization in
the Field in the Territory of the Licensed Compounds or Products by or on behalf
of AstraZeneca or any of its Affiliates, which claims are based on acts or
omissions occurring or failing to occur, in whole or in part, prior to the
Effective Date or are conducted during the Term in support of development or
commercialization outside the Territory, including in each case (i) any
violation of Applicable Law in connection with such development or
commercialization and (ii) personal injury or similar claims arising from the
use of any Products;

 

(d)                       the development, manufacture or commercialization of
the Licensed Compounds or Products by or by a Third Party on behalf of
AstraZeneca or any of its Affiliates or Sublicensees (i) after the end of the
Term (including the use of any intellectual property or materials that revert to
AstraZeneca following expiration or termination of this Agreement) or
(ii) outside the Territory;

 

(e)                        the infringement or misappropriation of any Third
Party intellectual property rights by the exercise by Ironwood, its Affiliates
or its Sublicensees of the rights to AstraZeneca Technology granted to Ironwood
under Section 2.1 with respect to the Existing Products;

 

(f)                         any breach [**] by AstraZeneca of any of its
covenants or obligations hereunder or under any Ancillary Agreement;

 

(g)                        the exercise by AstraZeneca, its Affiliates or
Sublicensees (excluding such exercise by Ironwood, its Affiliates, and
Sublicensees as licensees of AstraZeneca and Sublicensees of Ironwood hereunder)
of rights under Section 2.2, including any exploitation of the Joint Technology
or the Collaboration Development Data for purposes other

 

68

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

than exploitation of the Licensed Compounds and Products by AstraZeneca, its
Affiliates, or its Sublicensees under this Agreement or any Ancillary Agreement;
or

 

(h)                       any failure by AstraZeneca, its Affiliates or
Sublicensees to maintain the global safety database with respect to the Products
in accordance with Applicable Law or any failure to maintain, as required by
Applicable Law, the adverse events and relevant safety information as submitted
by Ironwood in accordance with AstraZeneca’s intake procedures;

 

except, in each case, to the extent Ironwood is obligated to indemnify
AstraZeneca for such Liabilities pursuant to Section 12.2.

 

12.2.                                       Indemnification by Ironwood. 
Ironwood shall indemnify, defend and hold harmless AstraZeneca, its Affiliates,
Sublicensees, distributors and each of its and their respective employees,
officers, directors and agents (each, an “AstraZeneca Indemnified Party”) from
and against any and all Liabilities arising out of Third Party Claims to the
extent resulting from or arising out of:

 

(a)                       any intentional misconduct or negligence [**] on the
part of Ironwood or any of its Affiliates or Sublicensees in performing any
activity contemplated by this Agreement or any Ancillary Agreement;

 

(b)                       any representation or warranty by Ironwood set forth
in this Agreement or any Ancillary Agreement being untrue;

 

(c)                        (i) the development or manufacture in the Field of
the Licensed Compounds or Product in support of development in the Territory or
Commercialization or (ii) the Commercialization in the Field of the Licensed
Compounds or Products, in each case by or by a Third Party on behalf of Ironwood
or any of its Affiliates, which claims are based on acts or omissions conducted
during or after the Term, including in each case any violation of Applicable Law
in connection with such development or Commercialization;

 

(d)                       any breach [**] by Ironwood of any of its covenants or
obligations hereunder or under any Ancillary Agreement; or

 

(e)                        any exploitation of the Joint Technology or the
Collaboration Development Data by Ironwood or its Affiliates or Sublicensees for
purposes other than exploitation of the Licensed Compounds and Products;

 

(f)                         any use by Ironwood of or submission by Ironwood to
the global safety database established and maintained by AstraZeneca pursuant to
Section 4.4;

 

69

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

except, in each case, to the extent AstraZeneca is obligated to indemnify
Ironwood for such Liabilities pursuant to Section 12.1.

 

12.3.                                       Procedure.  Each Party will notify
the other in the event it becomes aware of a claim for which indemnification may
be sought hereunder or for which Liability is shared pursuant to this
Article 12.  In case any proceeding (including any governmental investigation)
is instituted involving any Party in respect of which indemnity may be sought
pursuant to this Article 12, such Party (the “Indemnified Party”) will promptly
notify the other Party (the “Indemnifying Party”) in writing and the
Indemnifying Party and Indemnified Party will meet to discuss how to respond to
any claims that are the subject matter of such proceeding and shall cooperate
with each other with respect to resolving such claims.  The Indemnifying Party,
upon request of the Indemnified Party, will retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and
will pay the fees and expenses of such counsel related to such proceeding.  In
any such proceeding, the Indemnified Party will have the right to retain its own
counsel, but the fees and expenses of such counsel will be at the expense of the
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
will have mutually agreed to the retention of such counsel or (ii) the named
parties to any such proceeding (including any impleaded parties) include both
the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  All such fees and expenses incurred pursuant
to Section 12.1 or 12.2 will be reimbursed as they are incurred.  The
Indemnifying Party will not be liable for any settlement of any proceeding
unless effected with its written consent.  The Indemnifying Party will not,
without the written consent of the Indemnified Party, effect any settlement of
any pending or threatened proceeding in respect of which the Indemnified Party
is, or arising out of the same set of facts could have been, a party and
indemnity could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims to which the indemnity relates that are the subject matter
of such proceeding.  Notwithstanding the foregoing, if there is a conflict
between this Section 12.3 and Section 10.7, the procedures in Article 10 will
control.

 

12.4.                                       Insurance.  Both Parties agree to
use [**] to obtain and maintain and mutually endorse each Party, during the Term
of this Agreement, commercial general liability insurance coverage, including
product liability insurance, with limits of not less than [**].

 

12.5.                                       Liability Limitations.

 

12.5.1.                                           NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT OR ANY ANCILLARY AGREEMENT TO THE CONTRARY, IN NO EVENT WILL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES, OR FOR LOST PROFITS, LOST MILESTONES,
OR LOST ROYALTIES UNDER THIS AGREEMENT OR ANY

 

70

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

ANCILLARY AGREEMENT, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT
LIABILITY OR OTHERWISE, ARISING OUT OF (a) THE DEVELOPMENT, COMMERCIALIZATION,
USE OR SALE OF ANY LICENSED COMPOUND OR PRODUCT DEVELOPED, OR COMMERCIALIZED
HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT, OR (b) ANY BREACH OF OR FAILURE TO
PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT. THE
FOREGOING LIMITATIONS IN THIS SECTION 12.5.1 SHALL NOT APPLY TO (I) ANY
LIABILITY OF EITHER PARTY ARISING FROM ITS OR ITS AFFILIATE’S OR SUBCONTRACTOR’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (II) ANY CLAIMS UNDER SECTIONS 12.1 OR
12.2 OR (III) ANY LIABILITY OF EITHER PARTY FOR A BREACH OF SECTION 8.1.

 

13.                               GUARANTEE.

 

13.1.                                       Zeneca Guarantee.  Zeneca, Inc.
hereby unconditionally and irrevocably guarantees the covenants, obligations and
liabilities of AstraZeneca under this Agreement (as may be amended from time to
time) and shall cause AstraZeneca to comply with the provisions of this
Agreement in connection with any performance of its obligations hereunder,
except to the extent such obligations are satisfactorily performed by
AstraZeneca.  This guaranty shall remain in full force and effect until the
indefeasible satisfaction in full of the covenants, obligations and liabilities
of AstraZeneca under this Agreement.

 

14.                               MISCELLANEOUS.

 

14.1.                                       Governing Law; Jurisdiction; Dispute
Resolution.

 

14.1.1.                                           Governing Law.  The
interpretation and construction of this Agreement will be governed by the laws
of the [**], excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

14.1.2.                                           Dispute Resolution.  In the
event of a dispute arising out of or relating to this Agreement, either Party
will provide written notice of the dispute to the other, in which event the
dispute will be referred to the executive officers designated below or their
successors, for attempted resolution by good faith negotiations within [**]
after such notice is received.  The designated officers are initially as
follows:

 

For Ironwood:                                                                 
Its Chief Executive Officer or his designate

For AstraZeneca:                                                  Its Chief
Executive Officer or his designate

 

[**].

 

71

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

14.1.3.                                           Arbitration.

 

(a)                                 Claims.  Any claim, dispute, or controversy
of whatever nature arising between the Parties out of or relating to this
Agreement that is subject to but not resolved under Section 14.1.2 within the
required thirty [**] time period, including any action or claim based on tort,
contract, or statute (including any claims of breach or violation of statutory
or common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance or breach of this Agreement (“Claim”), will be resolved by final and
binding arbitration before a panel of three experts with relevant industry
experience (the “Arbitrators”).  One Arbitrator will be chosen by Ironwood and
one Arbitrator will be chosen by AstraZeneca within [**] from the notice of
initiation of arbitration.  The third Arbitrator will be chosen by mutual
agreement of the Arbitrator chosen by Ironwood and the Arbitrator chosen by
AstraZeneca within [**] of the date that the last of such Arbitrators were
appointed.  The Arbitrators will be administered by the International Chamber of
Commerce (“ICC”) in accordance with its then existing arbitration rules or
procedures regarding commercial or business disputes and such arbitration will
take place in New York, New York.  In each case, the Arbitrators will be
instructed by the Parties to complete the arbitration within [**] after
selection of the final Arbitrator.

 

(b)                                 Arbitrators’ Award.  The Arbitrators will,
within [**] after the conclusion of the arbitration hearing, issue a written
award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded.  The decision or award rendered by the Arbitrators will be
final and non-appealable, and judgment may be entered upon it in accordance with
Applicable Law in the [**] or any other court of competent jurisdiction.  Any
awards authorized by the Arbitrators will be subject to the limitations set
forth in Section 12.5.  The Arbitrators will not be authorized to reform, modify
or materially change this Agreement or any Ancillary Agreement.  With respect to
any arbitration hearing stemming from a dispute over the determination of the
allocation of Third Party Obligations to Ironwood pursuant to Section 10.8,
notwithstanding anything to the contrary in this Section 14.1.3, the
Arbitrators’ decision will be limited to choosing either the allocation of Third
Party Obligations submitted to the Arbitrators by Ironwood or by AstraZeneca.

 

(c)                                  Costs.  Each Party will bear its own
attorney’s fees, costs, and disbursements arising out of the arbitration and the
costs of the arbitrator selected by it, and will pay an equal share of the fees
and costs of the third arbitrator; provided, however, the Arbitrators will be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and

 

72

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

expenses, photocopy charges, travel expenses, etc.), or the fees and costs of
the administrator of the arbitration and the Arbitrators.

 

(d)                                 Compliance with this Agreement.  Unless the
Parties otherwise agree in writing, during the period of time that any
arbitration proceeding is pending under this Agreement, the Parties will
continue to comply with all those terms and provisions of this Agreement that
are not the subject of the pending arbitration proceeding.

 

(e)                                  Injunctive or Other Equity Relief.  Nothing
contained in this Agreement will deny any Party the right to seek injunctive or
other equitable relief from a court of competent jurisdiction applying the laws
of that court in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
arbitration proceeding.

 

14.2.                                       Force Majeure.  No liability will
result from, and no right to terminate will arise, in whole or in part, based
upon any delay in performance or non-performance, in whole or in part, by either
of the Parties to this Agreement to the extent that such delay or
non-performance is caused by an event of Force Majeure.  “Force Majeure” means
an event that is beyond a non-performing Party’s reasonable control, including
an act of God, act of the other Party, war, riot, civil commotion, strike,
terrorist act, malicious damage, epidemic, quarantine, fire, flood, storm,
natural disaster.  The Force Majeure Party will within [**] of the occurrence of
the Force Majeure event, give written notice to the other Party stating the
nature of the Force Majeure event, its anticipated duration and any action being
taken to avoid or minimize its effect.  Any suspension of performance will be of
no greater scope and of no longer duration than is reasonably required and the
Force Majeure Party will use reasonable effort to remedy its inability to
perform; provided, however, if the suspension of performance continues or is
anticipated to continue for [**] after the date of the occurrence, the
unaffected Party will have the right but not the obligation to perform on behalf
of the Force Majeure Party for a period of such Force Majeure and such
additional period as may be reasonably required to assure a smooth and
uninterrupted transition of such activities.  If such failure to perform would
constitute a material breach of this Agreement in the absence of such event of
Force Majeure, and continues for [**] from the date of the occurrence and the
Parties are not able to agree on appropriate amendments within such period, such
other Party will have the right, notwithstanding the first sentence of this
Section 14.2, to terminate this Agreement immediately by written notice to the
Force Majeure Party.  In the case of such a termination, [**].  Notwithstanding
the foregoing, nothing in this Section 14.2 will excuse or suspend the
obligation to make any payment due hereunder in the manner and at the time
provided.

 

14.3.                                       HSR Filings.  Each of the Parties
shall, within [**] after the Execution Date (or such other date as may be agreed
by the Parties), file with the United States Federal Trade Commission and the
Antitrust Division of the United States Department of Justice, any notification
and report form required under the HSR Act

 

73

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

(an “HSR Filing”), with respect to the transactions contemplated hereby.  The
Parties will cooperate with one another to the extent necessary in the
preparation of any such HSR Filing.  Each Party shall be responsible for its own
costs and expenses with respect to any such filing, and Ironwood shall be
responsible for the filing fee.  The Parties shall each use [**] to ensure that
the applicable waiting period under the HSR Act expires or is terminated as soon
as practicable.  Notwithstanding the foregoing, nothing in this Section 14.3
shall require (a) either Party to disclose to the other Party any information
that is subject to obligations of confidentiality owed to Third Parties (nor
shall either Party be required to conduct joint meetings with any governmental
authority in which such information might be shared with the other Party), or
(b) either Party or any of its Affiliates to commit to any divestiture, license
(in whole or in part) or any arrangement to hold separate (or any similar
arrangement) with respect to any of its products or assets or defend any
litigation brought by a governmental authority against consummation of the
transactions contemplated hereby.  If, within [**] after the Execution Date, the
Parties jointly determine that no HSR Filing is required, the Parties shall
confirm such agreement in writing, and the Parties shall not make an HSR Filing.

 

14.4.                                       Additional Approvals.  AstraZeneca
and Ironwood will cooperate and use [**] to make all other registrations,
filings and applications, to give all notices and to obtain as soon as
practicable all governmental or other consents, transfers, approvals, orders,
qualifications authorizations, permits and waivers, if any, and to do all other
things necessary or desirable for the consummation of the transactions as
contemplated hereby.  Neither Party will be required, however, to divest or
out-license products or assets or materially change its business if doing so is
a condition of obtaining any governmental approvals of the transactions
contemplated by this Agreement.

 

14.5.                                       Waiver and Non-Exclusion of
Remedies.  A Party’s failure to enforce, at any time or for any period of time,
any provision of this Agreement, or to exercise any right or remedy will not
constitute a waiver of that provision, right or remedy or prevent such Party
from enforcing any or all provisions of this Agreement and exercising any rights
or remedies.  To be effective any waiver must be in writing.  The rights and
remedies provided in this Agreement are cumulative and do not exclude any other
right or remedy provided by law or otherwise available except as expressly set
forth in this Agreement.

 

14.6.                                       Notices.

 

14.6.1.                                           Notice Requirements.  Any
notice, request, demand, waiver, consent, approval or other communication
permitted or required under this Agreement must be in writing, must refer
specifically to this Agreement and will be deemed given only if delivered by
hand, sent by facsimile transmission (with transmission confirmed), by PDF
e-mail attachment with digital return receipt, or by internationally recognized
overnight delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in Section 14.6.2 or to such
other address as the Party to

 

74

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

whom notice is to be given may have provided to the other Party in accordance
with this Section 14.6.1.  Such Notice will be deemed to have been given as of
the date delivered by hand, transmitted by facsimile (with transmission
confirmed) or by PDF e-mail attached with digital return receipt, or on the
second Business Day (at the place of delivery) after deposit with an
internationally recognized overnight delivery service.  This Section 14.6.1 is
not intended to govern the day-to-day business communications necessary between
the Parties in performing their obligations under the terms of this Agreement.

 

14.6.2.                                           Address for Notice.

 

For Ironwood:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, MA 02142

United States of America

Attention:  General Counsel

Fax: +1 [**]

E-mail: [**]

 

With a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

United States of America

Attention:  Marc A. Rubenstein, Esq.

Fax:  +1 (617) 235-0706

E-mail: marc.rubenstein@ropesgray.com

 

For AstraZeneca:

 

Ardea Biosciences, Inc.

1800 Concord Pike

Wilmington, DE 19803

Attn: Richard J. Kenny, Esq.

Fax:   + 1 [**]

E-mail: [**]

 

With a copy to:

 

Covington & Burling LLP

One Front Street

San Francisco, CA 94111-5356

 

75

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Attention: Amy L. Toro, Esq.

Fax: +1 (415) 955-6586

E-mail: atoro@cov.com

 

14.7.                                       Entire Agreement.  This Agreement,
the Commercial Supply Agreement and the Transitional Services Agreement
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement.  This Agreement supersedes all prior agreements,
whether written or oral, with respect to the subject matter of this Agreement,
including, but only as of and subject to the occurrence of the Effective Date,
that certain [**].  Each Party confirms that it is not relying on any
representations, warranties or covenants of the other Party except as
specifically set out in this Agreement.  Nothing in this Agreement is intended
to limit or exclude any liability for fraud.  All Exhibits or Schedules referred
to in this Agreement are intended to be and are hereby specifically incorporated
into and made a part of this Agreement.  In the event of any inconsistency
between any such Exhibits or Schedules and this Agreement, the terms of this
Agreement will govern.

 

14.8.                                       Effectiveness.  This Agreement will
take effect automatically on the Effective Date and no provision of this
Agreement shall be effective until the Effective Date, except for the following
sections, which shall be effective as of the Execution Date:  Sections 11.4,
14.3, and 14.4.  Each Party will use [**] to cause this Agreement to become
effective as soon as practicable following the Execution Date.

 

14.9.                                       Language.  All meetings between the
Parties will be conducted in English.  All documents prepared by one Party
hereunder for the purpose of distribution to the other Party (or that are
required to be provided to the other Party under this Agreement or any Ancillary
Agreement) shall be written in English except as otherwise agreed by the Parties
in writing or in any Ancillary Agreement.  The Parties shall coordinate
regarding any other translations required in order to conduct activities with
respect to the Licensed Compounds and Products hereunder in order to avoid
duplicative effort and expense.  Notwithstanding the foregoing, in case of
non-English language documents that were prepared by way of a certified
translation of an English language document, provision of the original English
language document (and upon request, the applicable certification) shall
constitute a substitute for translation.

 

14.10.                                Amendment.  Any amendment or modification
of this Agreement must be in writing and signed by authorized representatives of
both Parties.

 

14.11.                                Assignment.  Neither Party may assign its
rights or delegate its obligations under this Agreement, in whole or in part
without the prior written consent of the other Party, except that, subject to
the other terms of this Agreement, each Party will always have the right,
without such consent, (a) [**], (b) [**], and (c) [**].  Notwithstanding
anything in this Section 14.11, [**].  Any attempted assignment or delegation in
violation of this Section 14.11 will be void.

 

76

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

14.12.                                No Benefit to Others.  The provisions of
this Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and they will not be construed as conferring any rights in
any other persons except as otherwise expressly provided in this Agreement.

 

14.13.                                Counterparts.  This Agreement may be
executed in any number of counterparts, each of which will be deemed an original
and all of which taken together will be deemed to constitute one and the same
instrument.  An executed signature page of this Agreement delivered by facsimile
transmission, including signatures in a fixed electronic format such as a PDF,
will be as effective as an original executed signature page.

 

14.14.                                Severability.  To the fullest extent
permitted by Applicable Law, the Parties waive any provision of law that would
render any provision in this Agreement invalid, illegal or unenforceable in any
respect.  If any provision of this Agreement is held to be invalid, illegal or
unenforceable, in any respect, then such provision will be given no effect by
the Parties and will not form part of this Agreement.  To the fullest extent
permitted by Applicable Law and if the rights or obligations of any Party will
not be materially and adversely affected, all other provisions of this Agreement
will remain in full force and effect and the Parties will use [**] to negotiate
a provision in replacement of the provision held invalid, illegal or
unenforceable that is consistent with Applicable Law and achieves, as nearly as
possible, the original intention of the Parties.

 

14.15.                                Further Assurance.  Each Party will
perform all further acts and things and execute and deliver such further
documents as may be necessary or as the other Party may reasonably require to
implement or give effect to this Agreement.

 

14.16.                                Publicity.  Notwithstanding Section 8.1.6,
each Party will issue a press release in the form of Exhibit C-1 and
Exhibit C-2, respectively, following the Effective Date.  The Parties will
consult with each other reasonably and in good faith with respect to the text
and timing of any subsequent press releases relating to this Agreement or the
activity hereunder prior to the issuance thereof, provided that a Party may not
unreasonably withhold consent to such releases, and that either Party may issue
such press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure or which are consistent with information disclosed in prior releases
properly made hereunder.

 

14.17.                                Certain Conventions.  Any reference in
this Agreement to an Article, Section, subsection, paragraph, clause, Schedule
or Exhibit will be deemed to be a reference to an Article, Section, subsection,
paragraph, clause, Schedule or Exhibit, of or to, as the case may be, this
Agreement, unless otherwise indicated.  Unless the context of this Agreement
otherwise requires, (a) all definitions set forth herein will be deemed
applicable whether the words defined are used herein with initial capital
letters in the singular or the plural, (b) the word “will” will be construed to
have the same meaning and effect as the word “shall,” (c) any definition of or
reference to

 

77

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

any agreement, instrument or other document herein will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (d) any reference
herein to any Person will be construed to include the Person’s successors and
assigns, (e) the word “notice” will mean notice in writing (whether or not
specifically stated) and will include notices, consents, approvals and other
written communications contemplated under this Agreement, (f) provisions that
require that a Party, the Parties or any committee hereunder “agree,” “consent”
or “approve” or the like will require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise (but excluding e-mail and instant messaging),
(g) references to any specific law, rule or regulation, or article, section or
other division thereof, will be deemed to include the then-current amendments
thereto or any replacement or successor law, rule or regulation thereof and
(h) the term “or” will be interpreted in the inclusive sense commonly associated
with the term “and/or”, (i) words of any gender include each other gender,
(j) words such as “herein”, “hereof” and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear,
(k) words using the singular will include the plural, and vice versa, (l) the
words “include,” “includes” and “including” will be deemed to be followed by the
phrase “but not limited to”, “without limitation”, “inter alia” or words of
similar import and (m) unless “Business Days” is specified, “days” will mean
“calendar days.”

 

14.18.                                Relationship of the Parties.  The status
of a Party under this Agreement will be that of an independent contractor. 
Nothing contained in this Agreement will be construed as creating a partnership,
joint venture, or agency relationship between the Parties or, except as
otherwise expressly provided in this Agreement, as granting either Party the
authority to bind or contract any obligation in the name of or on the account of
the other Party or to make any statements, representations, warranties, or
commitments on behalf of the other Party.  All Persons employed by a Party or
any of its Affiliates are employees of such Party or its Affiliates and not of
the other Party or such other Party’s Affiliates and all costs and obligations
incurred by reason of any such employment will be for the account and expense of
such Party or its Affiliates, as applicable.

 

78

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

IN WITNESS WHEREOF, duty authorized representatives of the Parties have duly
executed this Agreement as of the Execution Date.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

ARDEA BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Thomas Graney

 

By:

/s/ James Mackay

 

 

 

 

 

Name:

Thomas Graney

 

Name:

Dr. James Mackay

 

 

 

 

 

Title:

Chief Financial Officer

 

Title:

President & Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

ZENECA INC. (solely with respect to Section 13.1)

 

 

 

 

 

 

 

 

By:

/s/ Stephen Mohr

 

 

 

 

 

 

 

 

Name:

Stephen Mohr

 

 

 

 

 

 

 

 

Title:

Chairman, President & Secretary

 

SIGNATURE PAGE TO LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Exhibit A

Zurampic Development Plan

 

[**]

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Exhibit B

Allopurinol Combination Product Development Plan

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Exhibit C-1
Ironwood Press Release

 

 

Section 1.01 FOR IMMEDIATE RELEASE

 

Ironwood Pharmaceuticals Enters into U.S. Licensing Agreement with AstraZeneca
for Lesinurad

 

- Includes FDA-approved ZURAMPIC® (lesinurad), expected to launch second half
2016 for hyperuricemia associated with uncontrolled gout, and
lesinurad/allupironol fixed-dose combination -

 

- Leverages Ironwood’s proven commercial capabilities in symptomatic diseases
with high unmet need; Ironwood expects at least five U.S. launches by 2020
across its portfolio -

 

- $100M up front paid with cash on hand; Ironwood expects <$70M cash use for
operations in 2016 and cash flow positive during 2018 -

 

CAMBRIDGE, Mass., April 26, 2016 — Ironwood Pharmaceuticals, Inc. (NASDAQ: IRWD)
announced today that it has entered into a licensing agreement with AstraZeneca
plc for the exclusive U.S. rights to lesinurad. Lesinurad 200mg tablets were
approved as ZURAMPIC® by the U.S. Food and Drug Administration (FDA) in
December 2015 for use in combination with a xanthine oxidase inhibitor (XOI) for
the treatment of hyperuricemia associated with uncontrolled gout.

 

Gout is a serious, progressive and debilitating form of inflammatory arthritis.
As many as two million patients in the U.S. on urate-lowering therapy remain
inadequately controlled, as XOI treatment alone is not sufficient to achieve
their treatment goals. ZURAMPIC is not recommended for the treatment of
asymptomatic hyperuricemia and should not be used as monotherapy.

 

Under the terms of the agreement, Ironwood will make an up-front payment to
AstraZeneca of $100 million to acquire exclusive U.S. rights to all products
containing lesinurad, including the fixed-dose combination of lesinurad and
allopurinol. AstraZeneca plans to submit the fixed-dose combination program for
FDA regulatory review in the second half of 2016. Ironwood will pay AstraZeneca
tiered single-digit royalties on product sales as well as sales-related and
other

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

milestones of up to $165 million. AstraZeneca will manufacture and supply
ZURAMPIC, provide certain product support services to Ironwood and complete the
FDA post-approval commitment on Ironwood’s behalf.

 

“This transaction enables Ironwood to leverage our strong commercial
capabilities to advance a durable franchise of innovative medicines addressing a
significant unmet need in which patients are highly motivated and seeking relief
— this is precisely the kind of opportunity the Ironwood team is successfully
executing on in IBS-C and CIC,” said Tom McCourt, Chief Commercial Officer of
Ironwood. “With focused investment into the gout franchise over time, we believe
we can maximize cash flows and accelerate our progress as a top-performing
commercial biotechnology company: following this transaction, we expect to
execute on at least five new launches in the U.S. by 2020, beginning with
ZURAMPIC in the second half of 2016 and continuing with, if approved, 72 mcg
linaclotide in 2017 and a lesinurad-allopurinol fixed-dose combination in 2018.”

 

Luke Miels, Executive Vice President, Global Product and Portfolio Strategy,
AstraZeneca, said, “We’re pleased to be entering into this agreement with
Ironwood, a company with whom we already have a number of successful commercial
partnerships. Our new agreement with Ironwood will ensure the successful launch
of ZURAMPIC in the U.S., while allowing us to concentrate our resources on the
innovative medicines in our main therapy areas.”

 

The development of AstraZeneca’s gout portfolio is led by Ardea Biosciences, a
wholly-owned subsidiary. The transaction does not include the transfer of any
AstraZeneca or Ardea employees or facilities. AstraZeneca also retains ownership
of the rest of the Ardea portfolio, including RDEA3170, a Phase IIb-ready,
potent, selective uric acid reabsorption inhibitor. Under the terms of the
agreement, Ironwood will have certain rights to potentially access RDEA3170 in
gout indications in the U.S. The licensing agreement is expected to close in the
second quarter of 2016, subject to antitrust approval in the U.S.

 

Ironwood Financial Considerations

 

Ironwood expects to pay the $100 million up-front fee from cash on hand and does
not anticipate requiring any financing to complete the transaction. Ironwood is
updating its 2016 cash flow guidance: the company now expects to use less than
$70 million in cash for operations in 2016, up from less than $60 million as
previously guided, to incorporate ZURAMPIC integration and launch investments.
Ironwood expects to provide updated guidance regarding total operating expenses
for 2016 during its second quarter 2016 investor update. Initially, Ironwood
expects less than $75 million in annual incremental commercial expenses
associated with the gout franchise, with focused investment over time to
maximize cash flow. The transaction is not expected to affect 2016 LINZESS
marketing and sales expenses.

 

Ironwood expects the transaction to be cash flow accretive in 2019 and beyond
and to add significant revenue, with annual U.S. sales estimated to exceed $300
million at peak and commercial margins expected to exceed 60% by 2022. ZURAMPIC
and the lesinurad-allopurinol fixed-dose combination product have patent
protection into at least 2028. Additionally, Ironwood expects to become cash
flow positive during 2018 and believes that the

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

growing contribution from its commercial business and cash on hand are
sufficient to fully fund its core business inclusive of the gout franchise
without the need to raise additional capital.

 

Webcast Information: Conference Call Today at 8:00 a.m. ET

 

Ironwood will host a conference call and webcast at 8:00 a.m. Eastern Time on
Tuesday, April 26, 2016. Individuals interested in participating in the call
should dial (877) 643-7155 (U.S. and Canada) or (914) 495-8552 (international)
using conference ID number 98937375. To access the webcast, please visit the
Investors section of Ironwood’s website at www.ironwoodpharma.com at least 15
minutes prior to the start of the call to ensure adequate time for any software
downloads that may be required.

 

The call will be available for replay via telephone starting April 26, 2016, at
approximately 11:00 a.m. Eastern Time, running through 11:00 a.m. Eastern Time
on May 3, 2016. To listen to the replay, dial (855) 859-2056 (U.S. and Canada)
or (404) 537-3406 (international) using conference ID number 98937375. The
archived webcast will be available on Ironwood’s website for 14 days beginning
approximately one hour after the call has completed.

 

About ZURAMPIC® (lesinurad) 200mg tablets

 

ZURAMPIC® (lesinurad) is the first Selective Uric Acid Reabsorption Inhibitor
(SURI); it works selectively to complement xanthine oxidase inhibitors (XOIs) in
the treatment of hyperuricemia associated with uncontrolled gout. ZURAMPIC is
not recommended for the treatment of asymptomatic hyperuricemia and should not
be used as monotherapy. XOIs reduce the production of uric acid; ZURAMPIC
increases the excretion of uric acid. Together, the combination of ZURAMPIC and
an XOI provides a dual mechanism of action that both decreases production and
increases excretion of uric acid, thereby lowering serum uric acid (sUA) levels
in patients who have not achieved target serum uric acid levels with XOI
treatment alone. ZURAMPIC selectively inhibits the function of transporter
proteins urate transporter (URAT1) and organic anion transporter 4 (OAT4),
involved in uric acid reabsorption in the kidney. In humans, it does not inhibit
OAT1 and OAT3, which are drug transporters in the kidney associated with
drug-drug interactions. The safety and efficacy of ZURAMPIC was established in
three Phase III clinical trials that evaluated a once-daily dose of ZURAMPIC in
combination with the XOI allopurinol or febuxostat compared to XOI alone.

 

Important Safety Information

 

WARNING: RISK OF ACUTE RENAL FAILURE MORE COMMON WHEN USED WITHOUT A XANTHINE
OXIDASE INHIBITOR (XOI)

 

·                  Acute renal failure has occurred with ZURAMPIC and was more
common when ZURAMPIC was given alone

·                  ZURAMPIC should be used in combination with an XOI

 

Contraindications:

 

·                  Severe renal impairment (eCLcr less than 30 mL/min),
end-stage renal disease, kidney transplant recipients, or patients on dialysis

·                  Tumor lysis syndrome or Lesch-Nyhan syndrome

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Warnings and Precautions:

 

·                  Renal events: Adverse reactions related to renal function
have occurred after initiating ZURAMPIC. A higher incidence was observed at the
400-mg dose, with the highest incidence occurring with monotherapy use. Monitor
renal function at initiation and during therapy with ZURAMPIC, particularly in
patients with eCLcr below 60 mL/min, and evaluate for signs and symptoms of
acute uric acid nephropathy. ZURAMPIC should not be initiated in patients with
an eCLcr less than 45 mL/min

·                  Cardiovascular events: Major adverse cardiovascular events
were observed with ZURAMPIC; a causal relationship has not been established

 

Adverse Reactions:

 

·                  Most common adverse reactions with ZURAMPIC (in combination
with an XOI and more frequently than on an XOI alone) were headache, influenza,
blood creatinine increased, and gastroesophageal reflux disease

 

Indication and Limitations of Use for ZURAMPIC

 

ZURAMPIC is a URAT1 inhibitor indicated in combination with an XOI for the
treatment of hyperuricemia associated with gout in patients who have not
achieved target serum uric acid levels with an XOI alone.

 

·                  ZURAMPIC is not recommended for the treatment of asymptomatic
hyperuricemia

·                  ZURAMPIC should not be used as monotherapy

 

Please see full Prescribing Information, including Boxed Warning, at:
http://www.azpicentral.com/zurampic/zurampic.pdf.

 

About Hyperuricemia and Gout

 

Gout is a serious, progressive and debilitating form of inflammatory arthritis
that affects more than 8 million people in the U.S., with approximately 4
million of those patients on treatment, creating a market estimated at $1
billion. Approximately 2 million gout patients suffer from uncontrolled gout, in
which traditional first-line xanthine oxidase inhibitor (XOI) treatment alone is
not sufficient to achieve target serum uric acid (sUA) levels. Among patients
treated in clinical trials, less than 50% of patients on the XOI allopurinol
300mg reached sUA target levels <6.0mg/dL.

 

The underlying cause of gout is hyperuricemia (elevated sUA), which leads to the
deposition of crystals primarily in the joints and also in other tissues. This
can result in recurrent attacks of inflammatory arthritis and, if left
uncontrolled, could lead to chronic, progressive arthritis and tophus (visible
deposits of urate crystals) formation. The goal of sUA lowering treatment is to
reduce sUA levels to the target level of <6.0mg/dL as recommended by both the
American College of Rheumatology (ACR) and the European League Against
Rheumatism (EULAR). For patients who cannot reach this target on an XOI alone,
the current ACR and EULAR guidelines recommend adding an agent that increases
uric acid excretion.

 

About Ironwood Pharmaceuticals

 

Ironwood Pharmaceuticals (NASDAQ: IRWD) is a commercial biotechnology company
focused on creating medicines that make a difference for patients, building
value for our fellow

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

shareholders, and empowering our passionate team. We are advancing an innovative
pipeline of medicines in multiple areas of significant unmet need, including
irritable bowel syndrome with constipation (IBS-C)/chronic idiopathic
constipation (CIC), vascular and fibrotic diseases, and refractory
gastroesophageal reflux disease, among others. We discovered, developed and are
commercializing linaclotide, the U.S. branded prescription market leader in the
IBS-C/CIC category, and we are applying our proven R&D and commercial
capabilities to advance multiple internally-developed and externally-accessed
product opportunities. Ironwood was founded in 1998 and is headquartered in
Cambridge, Mass. For more information, please visit www.ironwoodpharma.com or
www.twitter.com/ironwoodpharma; information that may be important to investors
will be routinely posted in both these locations.

 

About AstraZeneca

 

AstraZeneca is a global, innovation-driven biopharmaceutical business that
focuses on the discovery, development and commercialisation of prescription
medicines, primarily for the treatment of diseases in three main therapy areas -
respiratory, inflammation, autoimmune disease (RIA), cardiovascular and
metabolic disease (CVMD) and oncology — as well as in infection and
neuroscience. AstraZeneca operates in over 100 countries and its innovative
medicines are used by millions of patients worldwide. For more information
please visit: www.astrazeneca.com

 

This press release contains forward-looking statements. Investors are cautioned
not to place undue reliance on these forward-looking statements, including, but
not limited to, statements about the benefits anticipated from the addition of
the gout franchise to Ironwood’s portfolio; the timing of the closing of the
lesinurad transaction;  development, launch and commercialization plans for
lesinurad and our product candidates; market size, growth and opportunity,
including peak sales, and potential demand for lesinurad, as well as its
potential impact on applicable markets; the potential indications for, and
benefits of, lesinurad; the anticipated timing of regulatory developments for
the fixed-dose combination of lesinurad and allopurinol; the design, timing and
results of clinical and preclinical studies; the timing of filings with
regulatory authorities; expected periods of patent exclusivity; and our
company’s financial performance and results, and guidance and expectations
related thereto, including our projected cash needs and expectations regarding
the need for future financings, expectations regarding the accretive nature of
the transaction and the timing of such accretion, revenue from the transaction,
commercial margin, cash flows, operating expenses, commercial expenses, the
effect of the transaction on 2016 LINZESS marketing and sales expense, and the
timing of providing updated guidance on total operating expenses following
closing. Each forward-looking statement is subject to risks and uncertainties
that could cause actual results to differ materially from those expressed or
implied in such statement. Applicable risks and uncertainties include, but are
not limited to, the risk that the transaction does not close or is delayed; the
risk that we are unable to successfully integrate lesinurad into our existing
business or are unable to realize the anticipated benefits of the lesinurad
transaction; those related to our growth strategy; decisions made by U.S.
regulatory authorities, the U.S. Patent and Trademark Office and their foreign
counterparts; intellectual property rights of competitors or potential
competitors; efficacy, safety and tolerability of lesinuard, linaclotide and our
product candidates; competition in disease

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

states; the commercial potential of lesinurad, linaclotide, our product
candidates and the other products that we promote; and the risk that we are
unable to manage our operating expenses and capital expenditures due to
foreseeable or unforeseeable events or occurrences. Applicable risks also
include those that are listed under the heading “Risk Factors” and elsewhere in
Ironwood’s Annual Report on Form 10-K for the year ended December 31, 2015 and
in our subsequent SEC filings. These forward-looking statements (except as
otherwise noted) speak only as of the date of this press release, and Ironwood
undertakes no obligation to update these forward-looking statements.

 

LINZESS is a trademark owned by Ironwood Pharmaceuticals, Inc.  Any other
trademarks referred to in this press release are the property of their
respective owners. All rights reserved.

 

SOURCE: Ironwood Pharmaceuticals, Inc.

 

Ironwood Media Relations: Trista Morrison, 617-374-5095,
tmorrison@ironwoodpharma.com

 

Ironwood Investor Relations: Mary T. Conway, 617-768-2628,
maconway@ironwoodpharma.com

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Exhibit C-2
AstraZeneca Press Release

 

ASTRAZENECA ENTERS INTO US LICENSING AGREEMENT WITH IRONWOOD PHARMACEUTICALS FOR
LESINURAD

 

Agreement includes US rights to Zurampic and lesinurad/allopurinol fixed-dose
combination in gout

 

25 April 2016

 

AstraZeneca today announced that it has entered into a licensing agreement with
Ironwood Pharmaceuticals for the exclusive US rights to Zurampic® (lesinurad).
Zurampic was approved by the US Food and Drug Administration (FDA) in
December 2015, in combination with a xanthine oxidase inhibitor (XOI), for the
treatment of hyperuricemia associated with uncontrolled gout.

 

Under the terms of the agreement, Ironwood will acquire exclusive US rights to
Zurampic. In addition, Ironwood will gain the exclusive US rights to the
fixed-dose combination of lesinurad and allopurinol. AstraZeneca plans to submit
the fixed-dose combination programme for regulatory review in the second half of
2016. Ironwood will pay AstraZeneca sales-related and other milestone payments
of up to $265 million and tiered single-digit royalties on Product Sales.
AstraZeneca will manufacture and supply Zurampic, provide certain support and
services to Ironwood and undertake the FDA post-approval commitment on their
behalf.

 

Luke Miels, Executive Vice President, Global Product and Portfolio Strategy,
AstraZeneca, said: “We’re pleased to be entering into this agreement with
Ironwood, a company with whom we already have a number of successful commercial
partnerships. Our new agreement with Ironwood will ensure the successful launch
of Zurampic in the US, while allowing us to concentrate our resources on the
innovative medicines in our main therapy areas.”

 

Tom McCourt, Chief Commercial Officer of Ironwood, said: “This transaction
enables Ironwood to leverage our strong commercial capabilities to advance a
durable franchise of innovative medicines addressing a significant unmet need in
which patients are highly motivated and seeking relief. With focused investment
into the gout franchise over time, we believe we can maximize cash flows and
accelerate our efforts to build a top-performing commercial biotechnology
company.”

 

Gout is a serious, progressive and debilitating form of inflammatory arthritis.
Approximately two million patients in the US on urate lowering therapy remain
inadequately controlled, as XOI treatment alone is not sufficient to achieve
their treatment goals.

 

The development of AstraZeneca’s gout portfolio is led by Ardea Biosciences, a
wholly owned subsidiary. The transaction does not include the transfer of any
AstraZeneca or Ardea employees

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

or facilities. AstraZeneca also retains the rights to the rest of the Ardea
portfolio, including RDEA3170, a Phase IIb ready, potent selective uric acid
reabsorption inhibitor. Under the terms of the agreement, Ironwood will have
certain rights to potentially access RDEA3170 in gout indications in the US. The
licensing agreement is expected to close in the second quarter of 2016, subject
to antitrust approval in the US.

 

Financial considerations

 

Revenue from the licensing agreement will provide AstraZeneca with recurring
Externalisation Revenue from any expected milestone payments and tiered
single-digit royalty payments on Product Sales. The agreement does not impact
AstraZeneca’s financial guidance for 2016.

 

— ENDS —

 

NOTES TO EDITORS

 

About Zurampic

 

ZURAMPIC® (lesinurad) is the first in a new class of medicines called Selective
Uric Acid Reabsorption Inhibitors (SURI) that work selectively to complement
xanthine oxidase inhibitors (XOIs) in the treatment of hyperuricemia associated
with uncontrolled gout. ZURAMPIC is not recommended for the treatment of
asymptomatic hyperuricemia and should not be used as monotherapy. XOIs reduce
the production of uric acid; ZURAMPIC increases the excretion of uric acid.
Together, the combination of ZURAMPIC and an XOI provides a dual mechanism of
action that both decreases production and increases excretion of uric acid,
thereby lowering serum uric acid (sUA) levels in patients who have not achieved
target serum acid levels with XOI treatment alone. ZURAMPIC selectively inhibits
the function of transporter proteins urate transporter (URAT1) and organic anion
transporter 4 (OAT4), involved in uric acid reabsorption in the kidney. In
people, it does not inhibit OAT1 and OAT3, which are drug transporters in the
kidney associated with drug-drug interactions. The efficacy of ZURAMPIC was
established in three Phase III clinical trials that evaluated a once daily dose
of ZURAMPIC in combination with the XOI allopurinol or febuxostat compared to
XOI alone.

 

About Ironwood

 

Ironwood Pharmaceuticals (NASDAQ: IRWD) is a commercial biotechnology company
focused on creating medicines that make a difference for patients, building
value for our fellow shareholders, and empowering our passionate team. We are
advancing an innovative pipeline of medicines in multiple areas of significant
unmet need, including irritable bowel syndrome with constipation (IBS-C)/chronic
idiopathic constipation (CIC), vascular and fibrotic diseases, and refractory
gastroesophageal reflux disease, among others. We discovered, developed and are
commercializing linaclotide, the U.S. branded prescription market leader in the
IBS-C/CIC category, and we are applying our proven R&D and commercial
capabilities to advance multiple internally-developed and externally-accessed
product opportunities. Ironwood was founded in 1998 and is headquartered in
Cambridge, Mass. For more information, please visit www.ironwoodpharma.com or
www.twitter.com/ironwoodpharma; information that may be important to investors
will be routinely posted in both these locations.

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

About Ardea Biosciences

 

Ardea Biosciences is a member of the AstraZeneca Group, located in San Diego,
California. Ardea is leading the development of AstraZeneca’s gout portfolio,
including Zurampic and RDEA3170.

 

About AstraZeneca

 

AstraZeneca is a global, innovation-driven biopharmaceutical business that
focuses on the discovery, development and commercialisation of prescription
medicines, primarily for the treatment of diseases in three main therapy areas -
respiratory, inflammation, autoimmune disease (RIA), cardiovascular and
metabolic disease (CVMD) and oncology — as well as in infection and
neuroscience. AstraZeneca operates in over 100 countries and its innovative
medicines are used by millions of patients worldwide. For more information
please visit: www.astrazeneca.com

 

CONTACTS

 

Media Enquiries

 

 

 

 

 

 

 

 

 

Neil Burrows

 

UK/Global

 

+44 20 7604 8032

 

 

 

 

 

Vanessa Rhodes

 

UK/Global

 

+44 20 7604 8037

 

 

 

 

 

Karen Birmingham

 

UK/Global

 

+44 20 7604 8120

 

 

 

 

 

Jacob Lund

 

Sweden

 

+46 8 553 260 20

 

 

 

 

 

Michele Meixell

 

US

 

+1 302 885 2677

 

 

 

 

 

Investor Enquiries

 

 

 

 

 

 

 

 

 

UK

 

 

 

 

 

 

 

 

 

Thomas Kudsk Larsen

 

 

 

+44 7818 524185

 

 

 

 

 

Eugenia Litz

 

RIA

 

+44 7884 735627

 

 

 

 

 

Nick Stone

 

CVMD

 

+44 7717 618834

 

 

 

 

 

Craig Marks

 

Finance

 

+44 7881 615764

 

 

 

 

 

Christer Gruvris

 

Consensus Forecasts

 

+44 7827 836825

 

 

 

 

 

US

 

 

 

 

 

 

 

 

 

Lindsey Trickett

 

Oncology, ING

 

+1 240 543 7970

 

 

 

 

 

Mitch Chan

 

Oncology

 

+1 240 477 3771

 

 

 

 

 

Dial / Toll-Free

 

 

 

+1 866 381 7277

 

Key: RIA - Respiratory, Inflammation and Autoimmunity, CVMD - Cardiovascular and
Metabolic Disease,

ING - Infection, Neuroscience and Gastrointestinal

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 1.93
Licensed Compound

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 1.137
[**] High Level Results

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 1.151
[**] Interim High Level Results

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 1.157

Verinurad

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 3.7

Additional Development Activities

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 5.1

Clinical Supply Agreement Exceptions

 

·                  “Finished Products”:  To be adjusted to reflect needs for
clinical supply but, in all cases, to include Existing Products in bulk form and
Lesinurad unless otherwise mutually agreed by the Parties.

·                  “Term”:  To be adjusted to reflect needs for clinical supply.

·                  Section 2.1:  Purchase by Ironwood will be solely for
research, development and manufacture, not sale or distribution.

·                  Articles 3 and 4 and Schedules 2 and 4:  [**].

·                  Article 5:  [**].

·                  Section 5.3:  [**].

·                  Article 6:  Delete.

·                  Section 7.1:  Delete.

·                  Section 7.3:  Delete.

·                  Section 9.1 and 10.1:  [**].

·                  Article 11:  Product warranties to be adjusted to reflect
clinical context.

·                  Section 11.4:  [**].

·                  Sections 12.6 and 12.7 and Schedule 3:  Include only if
relevant to the particular clinical supplies.

·                  Article 13:  Delete if packaging is not desired by Ironwood.

·                  Article 14:  Delete.

·                  Article 15.1: Amend existing Quality Assurance Agreement or
enter into new agreement to cover clinical supply, as needed.

·                  Article 21:  [**].

·                  Article 22:  [**].

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 6.1.2

Commercialization Plan

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 9.2(a)

AstraZeneca Patent Rights

 

Title

 

Jurisdiction

 

Application
No.

 

Patent
No.

 

Filing
Date

 

Issue
Date

 

Expiration
Date(1)

 

Status

2-(5-BROMO-4-(4-

CYCLOPROPYLNAPHTHALEN-1-YL)-4H-1,2,4-TRIAZOL-3-YLTHIO)ACETIC ACID AND METHYL
ESTER

 

United States

United States

United States

PCT

 

United States

 

60/604.219

60/604,220

60/686,351

PCT/US05/30259

 

12/633,638

 

 

 

 

 

 

8,003,681

 

25-Aug-2004

25-Aug-2004

31-May-2005

25-Aug 2005

 

08-Dec-2009

 

 

 

23-Aug-2011

 

 

 

25-Aug-2025

 

Expired

Expired

Expired

Expired

 

Granted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOVEL COMPOSITIONS AND METHODS OF USING THEM

 

United States

United States

United states

PCT

United States

United States

United States

United States

United States

[**]

 

60/990,574

61/094,388

61/118,386

PCT/US08/84988

12/324,764

13/174,522

13/174,568

13/174,594

13/954,730

[**]

 

 

 

 

 

8,084,483

8,283,369

8,357,713

8,546,437

 

27-Nov-2007

04-Sep-2008

26-Nov-2008

26-Nov-2008

26-Nov-2008

30-Jun-2011

30-Jun-2011

30-Jun-2011

30-Jul-2013

[**]

 

 

 

 

 

27-Dec-2011

09-Oct-2012

22-Jan-2013

01-Oct-2013

 

 

 

 

 

 

17-Aug-2029

26-Nov-2028

26-Nov-2028

29-Apr-2029

 

Expired

Abandoned

Expired

Expired

Granted

Granted

Granted

Granted

Abandoned

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METHODS FOR TREATING HYPERURICEMIA AND RELATED DISEASES

 

United States

United States

United States

PCT

United States

 

61/252,530

61/252,537

61/265,240

PCT/US10/52958

13/879,373

 

 

 

16-Oct-2009

16-Oct-2009

30-Nov-2009

15-Oct-2010

01-May-2013

 

 

 

 

 

Expired

Expired

Expired

Expired

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TREATMENT OF GOUT

 

United States

United States

 

61/319,014

61/355,004

 

 

 

30-Mar-2010

15-Jun-2010

 

 

 

 

 

Expired

Expired

 

--------------------------------------------------------------------------------

(1)  Excluding any available patent term extension

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Title

 

Jurisdiction

 

Application
No.

 

Patent
No.

 

Filing
Date

 

Issue
Date

 

Expiration
Date(1)

 

Status

 

 

United States

United States

United States

United States

PCT

PCT

United States

United States

United States

 

61/411,449

61/430,522

61/468,797

61/489,420

PCT/US11/30364

PCT/US11/40398

13/637,343

13/704,192

14/939,963

 

 

 

 

 

 

 

 

9,216,179

 

08-Nov-2010

06-Jan-2011

29-Mar-2011

24-May-2011

29-Mar-2011

14-Jun-2011

24-Oct-2012

08-Mar-2013

12-Nov-2015

 

 

 

 

 

 

 

 

22-Dec-2015

 

 

 

 

 

 

 

 

01-Aug-2031

 

Expired

Expired

Expired

Expired

Expired

Expired

Allowed

Granted

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HYPERTENSION AND HYPERURICEMIA

 

United States

United States

United States

 

61/489,597

PCT/US12/39011

14/119,599

 

 

 

24-May-2011

22-May-2012

04-Feb-2014

 

 

 

 

 

Expired

Expired

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLYMORPHIC FORMS OF
2-(5-BROMO-4-(4-CYCLOPROPYLNAPHTHALEN-1-YL)-4H-1,2,4-TRIAZOL-3-YLTHIO)ACETIC
ACID AND USES THEREOF

 

United States

PCT

United States

United States

United States

 

61/428,660

PCT/US11/67657

13/339,283

13/967,255

14/577,129

 

 

 

8,546,436

 

 

30-Dec-2010

28-Dec-2011

28-Dec-2011

28-Dec-2011

28-Dec-2011

 

 

 

01-Oct-2013

 

 

 

 

 

24-Feb-2032

 

 

Expired

Expired

Granted

Abandoned

Allowed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POLYMORPHIC, CRYSTALLINE AND MESOPHASE FORMS OF SODIUM
2-(5-BROMO-4-4-CYCLOPROPYLNAPHTHALEN-1-YL)-4H-1,2,4-TRIAZOL-3-YLTHIO)ACETATE,
AND USES

 

United States

PCT

United States

United States

 

61/293,602

PCT/US11/20233

13/375,607

13/954,736

 

 

 

 

8,524,754

 

 

08-Jan-2010

05-Jan-2011

09-Feb-2012

30-Jul-2013

 

 

 

 

03-Sep-2013

 

 

 

 

05-Jan-2031

 

 

Expired

Expired

Granted

Abandoned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MANUFACTURE OF
2-(5-BROMO-4-(4-CYCLOPROPYLNAPHTHALEN-1-YL)-4H-1,2,4-TRIAZOL-3-YLTHIO)ACETIC
ACID

 

United States

United States

PCT

United States

[**]

 

61/667,922

61/667,918

PCT/US13/49135

14/409,806

[**]

 

 

 

 

9,296,709

 

03-Jul-2012

03-Jul-2012

02-Jul-2013

19-Dec-2014

[**]

 

 

 

 

29-Mar-2016

 

 

 

 

02-Jul-2033

 

Expired

Abandoned

Expired

Granted

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 10.5.1

Product Domain Names for the Zurampic Product and ZURAMPIC® Marks

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

ZURAMPIC® Marks

 

Country

 

Mark

 

App No
App Date

 

Reg No
Reg Date

 

 

 

 

 

 

 

US Federal

 

[g115761ki27i001.jpg]

 

86488044
22-DEC-2014

 

4865620
08-DEC-2015

US Federal

 

ZURAMPIC

 

86338542
16-JUL-2014

 

4849004
10-NOV-2015

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Schedule 10.5.2

Possible Trademarks and Domain Names for Allopurinol Combination Product

 

Possible Domain Names for the Allopurinol Combination Product

 

[**]

[**]

 

Possible Trademarks:

 

Country

 

Mark

 

App No
App Date

 

Reg No
Reg Date

 

 

 

 

 

 

 

US Federal

 

[**]

 

[**]

 

[**]

US Federal

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------